Exhibit 10.21

$165,000,000

CREDIT AGREEMENT

dated as of January 31, 2007

among

ON ASSIGNMENT, INC.,
as Borrower,

THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO

and

UBS SECURITIES LLC,
as Arranger, Bookmanager and Syndication Agent,

and

UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A. and SUNTRUST BANK,
as Co-Documentation Agents

and

UBS LOAN FINANCE LLC,
as Swingline Lender

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

SECTION 1.01

 

Defined Terms

 

2

SECTION 1.02

 

Classification of Loans and Borrowings

 

33

SECTION 1.03

 

Terms Generally

 

33

SECTION 1.04

 

Accounting Terms; GAAP

 

34

SECTION 1.05

 

Resolution of Drafting Ambiguities

 

34

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

THE CREDITS

 

 

 

 

 

 

 

SECTION 2.01

 

Commitments

 

34

SECTION 2.02

 

Loans

 

34

SECTION 2.03

 

Borrowing Procedure

 

36

SECTION 2.04

 

Evidence of Debt; Repayment of Loans

 

36

SECTION 2.05

 

Fees

 

37

SECTION 2.06

 

Interest on Loans

 

38

SECTION 2.07

 

Termination and Reduction of Commitments

 

39

SECTION 2.08

 

Interest Elections

 

39

SECTION 2.09

 

Amortization of Term Borrowings

 

40

SECTION 2.10

 

Optional and Mandatory Prepayments of Loans

 

41

SECTION 2.11

 

Alternate Rate of Interest

 

44

SECTION 2.12

 

Yield Protection

 

44

SECTION 2.13

 

Breakage Payments

 

46

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

46

SECTION 2.15

 

Taxes

 

48

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

 

50

SECTION 2.17

 

Swingline Loans

 

51

SECTION 2.18

 

Letters of Credit

 

52

SECTION 2.19

 

The Synthetic LC Deposit Account

 

59

SECTION 2.20

 

Increase in Commitments

 

59

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

SECTION 3.01

 

Organization; Powers

 

61

SECTION 3.02

 

Authorization; Enforceability

 

61

SECTION 3.03

 

No Conflicts

 

62

SECTION 3.04

 

Financial Statements; Projections

 

62

SECTION 3.05

 

Properties

 

63

SECTION 3.06

 

Intellectual Property

 

63

SECTION 3.07

 

Equity Interests and Subsidiaries

 

64

 

i


--------------------------------------------------------------------------------


 

 

 

 

 

SECTION 3.08

 

Litigation; Compliance with Laws

 

65

SECTION 3.09

 

Agreements

 

65

SECTION 3.10

 

Federal Reserve Regulations

 

65

SECTION 3.11

 

Investment Company Act

 

65

SECTION 3.12

 

Use of Proceeds

 

65

SECTION 3.13

 

Taxes

 

66

SECTION 3.14

 

No Material Misstatements

 

66

SECTION 3.15

 

Labor Matters

 

66

SECTION 3.16

 

Solvency

 

66

SECTION 3.17

 

Employee Benefit Plans

 

67

SECTION 3.18

 

Environmental Matters

 

67

SECTION 3.19

 

Insurance

 

68

SECTION 3.20

 

Security Documents

 

69

SECTION 3.21

 

Acquisition Documents; Representations and Warranties in Acquisition Agreement

 

70

SECTION 3.22

 

Anti-Terrorism Law

 

70

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

CONDITIONS TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

SECTION 4.01

 

Conditions to Initial Credit Extension

 

71

SECTION 4.02

 

Conditions to All Credit Extensions

 

74

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 5.01

 

Financial Statements, Reports, etc.

 

75

SECTION 5.02

 

Litigation and Other Notices

 

77

SECTION 5.03

 

Existence; Businesses and Properties

 

78

SECTION 5.04

 

Insurance

 

78

SECTION 5.05

 

Obligations and Taxes

 

79

SECTION 5.06

 

Employee Benefits

 

80

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

 

80

SECTION 5.08

 

Use of Proceeds

 

81

SECTION 5.09

 

Compliance with Environmental Laws; Environmental Reports

 

81

SECTION 5.10

 

Interest Rate Protection

 

81

SECTION 5.11

 

Additional Collateral; Additional Guarantors

 

81

SECTION 5.12

 

Security Interests; Further Assurances

 

83

SECTION 5.13

 

Information Regarding Collateral

 

83

SECTION 5.14

 

Affirmative Covenants with Respect to Leases

 

84

SECTION 5.15

 

Post-Closing Collateral Matters

 

84

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 6.01

 

Indebtedness

 

84

 

ii


--------------------------------------------------------------------------------


 

 

 

 

 

SECTION 6.02

 

Liens

 

85

SECTION 6.03

 

Sale and Leaseback Transactions

 

88

SECTION 6.04

 

Investment, Loan and Advances

 

88

SECTION 6.05

 

Mergers and Consolidations

 

89

SECTION 6.06

 

Asset Sales

 

90

SECTION 6.07

 

Acquisitions

 

90

SECTION 6.08

 

Dividends

 

91

SECTION 6.09

 

Transactions with Affiliates

 

91

SECTION 6.10

 

Financial Covenants

 

92

SECTION 6.11

 

Modifications of Organizational Documents and Other Documents, etc.

 

93

SECTION 6.12

 

Limitation on Certain Restrictions on Subsidiaries

 

93

SECTION 6.13

 

Limitation on Issuance of Capital Stock

 

94

SECTION 6.14

 

Limitation on Creation of Subsidiaries

 

94

SECTION 6.15

 

Business

 

94

SECTION 6.16

 

Limitation on Accounting Changes

 

94

SECTION 6.17

 

Fiscal Year

 

95

SECTION 6.18

 

No Further Negative Pledge

 

95

SECTION 6.19

 

Anti-Terrorism Law; Anti-Money Laundering

 

95

SECTION 6.20

 

Embargoed Person

 

95

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

GUARANTEE

 

 

 

 

 

 

 

SECTION 7.01

 

The Guarantee

 

96

SECTION 7.02

 

Obligations Unconditional

 

96

SECTION 7.03

 

Reinstatement

 

97

SECTION 7.04

 

Subrogation; Subordination

 

97

SECTION 7.05

 

Remedies

 

97

SECTION 7.06

 

Instrument for the Payment of Money

 

98

SECTION 7.07

 

Continuing Guarantee

 

98

SECTION 7.08

 

General Limitation on Guarantee Obligations

 

98

SECTION 7.09

 

Release of Guarantors

 

98

SECTION 7.10

 

Right of Contribution

 

98

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

SECTION 8.01

 

Events of Default

 

99

SECTION 8.02

 

Rescission

 

101

SECTION 8.03

 

Application of Proceeds

 

101

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

 

 

 

SECTION 9.01

 

Appointment and Authority

 

102

SECTION 9.02

 

Rights as a Lender

 

103

 

iii


--------------------------------------------------------------------------------


 

 

 

 

 

SECTION 9.03

 

Exculpatory Provisions

 

103

SECTION 9.04

 

Reliance by Agent

 

104

SECTION 9.05

 

Delegation of Duties

 

104

SECTION 9.06

 

Resignation of Agent

 

104

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

 

105

SECTION 9.08

 

No Other Duties, etc.

 

105

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 10.01

 

Notices

 

105

SECTION 10.02

 

Waivers; Amendment

 

108

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

 

111

SECTION 10.04

 

Successors and Assigns

 

113

SECTION 10.05

 

Survival of Agreement

 

115

SECTION 10.06

 

Counterparts; Integration; Effectiveness

 

116

SECTION 10.07

 

Severability

 

116

SECTION 10.08

 

Right of Setoff

 

116

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

116

SECTION 10.10

 

Waiver of Jury Trial

 

117

SECTION 10.11

 

Headings

 

117

SECTION 10.12

 

Treatment of Certain Information; Confidentiality

 

117

SECTION 10.13

 

USA PATRIOT Act Notice

 

118

SECTION 10.14

 

Interest Rate Limitation

 

118

SECTION 10.15

 

Lender Addendum

 

118

SECTION 10.16

 

Obligations Absolute

 

118

SECTION 10.17

 

Dollar Equivalent Calculations

 

119

SECTION 10.18

 

Judgment Currency

 

119

 

ANNEXES

 

 

 

 

 

Annex I

 

Applicable Margin

Annex II

 

Amortization Table

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

 

Refinancing Indebtedness to Be Repaid

Schedule 1.01(b)

 

Subsidiary Guarantors

Schedule 1.01(c)

 

Existing Letters of Credit

Schedule 3.09

 

Material Agreements

Schedule 3.19

 

Insurance

Schedule 3.21

 

Acquisition Documents

Schedule 4.01(g)

 

Local Counsel Opinions

Schedule 5.15

 

Post-Closing Matters

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.02(c)

 

Existing Liens

Schedule 6.04(b)

 

Existing Investments

 

iv


--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B

 

Form of Assignment and Assumption

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Form of Joinder Agreement

Exhibit G

 

Form of Intercompany Note

Exhibit H

 

Form of LC Request

Exhibit I

 

Form of Lender Addendum

Exhibit J

 

Form of Non-Bank Certificate

Exhibit K-1

 

Form of Term Note

Exhibit K-2

 

Form of Revolving Note

Exhibit K-3

 

Form of Swingline Note

Exhibit L-1

 

Form of Perfection Certificate

Exhibit L-2

 

Form of Perfection Certificate Supplement

Exhibit M

 

Form of Security Agreement

Exhibit N

 

Form of Opinion of Company Counsel

Exhibit O

 

Form of Solvency Certificate

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of January 31, 2007, among ON
ASSIGNMENT, INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders, UBS SECURITIES LLC, as lead
arranger (in such capacity, “Arranger”) and as syndication agent (together with
any successor in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), BANK OF AMERICA, N.A.
and SUNTRUST BANK, each as a co-documentation agent (each in such capacity,
a”Co-Documentation Agent”) and UBS AG, STAMFORD BRANCH, as issuing bank
(together with any successor in such capacity, “Issuing Bank”), as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (together with any successor in such capacity,
“Collateral Agent”) for the Secured Parties and the Issuing Bank.

WITNESSETH:

WHEREAS, Borrower and On Assignment 2007 Acquisition Corp., a wholly-owned
subsidiary of Borrower (“Merger Sub”) have entered into a merger agreement,
dated as of January 3, 2007 (as amended, supplemented or otherwise modified from
time to time in accordance with the provisions hereof and thereof, the
“Acquisition Agreement”), with Oxford Global Resources, Inc., a Delaware
corporation (“Oxford”), pursuant to which Merger Sub and Oxford will merge, with
Oxford as the surviving entity (such Merger, the “Acquisition”).

WHEREAS, the Equity Financing shall be consummated simultaneously herewith.

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans on the Closing Date, in an aggregate principal amount of $145.0
million, (b) Revolving Loans at any time and from time to time prior to the
Revolving Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $20.0 million, which may be drawn on the Closing
Date for ordinary course working capital purposes only and (c) one-day Synthetic
Letters of Credit on the Closing Date in an aggregate face amount not in excess
of $151.0 million, which will be cash collateralized by (i) the net proceeds of
the $145.0 million in Term Loans extended to the Borrower on the Closing Date
and (ii) the $9.0 million that has been deposited by the Borrower in the
Synthetic LC Deposit Account prior to the Closing Date.

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $5.0
million.

WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $10.0 million,
to support payment obligations incurred in the ordinary course of business by
Borrower and its Subsidiaries.

WHEREAS, Borrower has requested the Synthetic LC Issuing Bank to issue the
Synthetic Letters of Credit, in an aggregate face amount equal to $151.0 million
on the Closing Date, to provide credit support for the promissory notes (the
“Acquisition Promissory Notes”) to be delivered by the Borrower to the Oxford
Stockholders on the Closing Date in connection with the consummation of the
Acquisition.  On the Business Day immediately following the Closing Date,
(a) the Acquisition Promissory


--------------------------------------------------------------------------------


Notes will become due and payable, (b) the net proceeds of the Term Loans and a
portion of the Company Cash Collateral shall be disbursed to the Oxford
Stockholders from the Synthetic LC Deposit Account in accordance with the
Borrower’s instructions, (c) the Synthetic Letters of Credit will expire and
shall be returned to the Administrative Agent and (d) the remainder of the
balance, if any, in the Synthetic LC Deposit Account shall be disbursed to the
Borrower.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.01   Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.

2


--------------------------------------------------------------------------------


“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed on Schedule 3.21.

“Acquisition Promissory Notes” shall have the meaning assigned to such term in
the sixth recital hereto.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Alternate Currency” shall mean euros.

“Alternate Currency Equivalent” shall mean, as to any amount denominated in
dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of dollars based upon the Spot
Selling Rate.

3


--------------------------------------------------------------------------------


“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Fee” shall mean the applicable percentage set forth in Annex I under
the appropriate caption.

“Approved Currency” shall mean each of dollars and each Alternate Currency.

“Applicable Margin” shall mean, for any day, (a) with respect to any Revolving
Loan the applicable percentage set forth in Annex I under the appropriate
caption and (b)(i) 2.25% per annum, in the case of any Eurodollar Term Loans and
(ii) 1.25% per annum, in the case of any ABR Term Loans.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Borrower or any of its Subsidiaries, and (b) any
issuance or sale of any Equity Interests of any Subsidiary of Borrower, in each
case, to any person other than (i) Borrower, (ii) any Subsidiary Guarantor or
(iii) other than for purposes of Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii) hereof.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective.  The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person or the Board of
Directors of the manager of such person, as applicable, (iii) in the case of any
partnership, the Board of Directors of the general partner of such person and
(iv) in any other case, the functional equivalent of the foregoing.

4


--------------------------------------------------------------------------------


“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City or Los Angeles, California are authorized or
required by law to close; provided, however, that when used in connection with
(a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding (i) expenditures made in connection with the replacement, substitution
or restoration of property or reinvestment of proceeds pursuant to
Section 2.10(c) or (f) and (ii) any portion of such increase attributable solely
to acquisitions of property, plant and equipment in Permitted Acquisitions.  For
purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof having maturities of not more than one
year from the date of acquisition by such person; (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into

5


--------------------------------------------------------------------------------


with any bank meeting the qualifications specified in clause (b) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (d) commercial paper issued by any person incorporated in
the United States rated at least A-1 or the equivalent thereof by Standard &
Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s
Investors Service Inc., and in each case maturing not more than one year after
the date of acquisition by such person; (e) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; and (f) demand deposit accounts
maintained in the ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind and (b) items described in clause (c) or, other
than to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense.”

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries.  “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a)           at any time a change of control occurs under any Material
Indebtedness;

(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Borrower representing more than 35% of the voting
power of the total outstanding Voting Stock of Borrower; or

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of Borrower, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

6


--------------------------------------------------------------------------------


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, Term
Loan Commitment or Swingline Commitment, in each case, under this Agreement as
originally in effect or pursuant to Section 2.20, of which such Loan, Borrowing
or Commitment shall be a part.

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Code” shall mean the Internal Revenue Code of 1986.

“Co-Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment, and any Commitment to
make Term Loans or Revolving Loans of a new Class extended by such Lender as
provided in Section 2.20.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Company Cash Collateral” shall mean an amount in cash equal to at least $9.0
million that is deposited with the Administrative Agent in the Synthetic LC
Deposit Account by the Company in order to serve as a portion of the cash
collateral supporting the Synthetic LC Obligations.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

7


--------------------------------------------------------------------------------


“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of January 5, 2007.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of Borrower only if a corresponding
amount would be permitted at the date of determination to be distributed to
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its Organizational Documents and all agreements,
instruments and Requirements of Law applicable to such Subsidiary or its
equityholders):

(a)           Consolidated Interest Expense for such period,

(b)           Consolidated Amortization Expense for such period,

(c)           Consolidated Depreciation Expense for such period,

(d)           Consolidated Tax Expense for such period,

(e)           costs and expenses directly incurred in connection with the
Transactions (not to exceed $10.0 million),

(f)            nonrecurring reasonable costs and expenses directly incurred in
connection with any proposed acquisition that is not closed or closed Permitted
Acquisitions, and

(g)           the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, and

8


--------------------------------------------------------------------------------


(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Acquisition, any
Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period and prior to the date of determination as if the Acquisition
and each such Permitted Acquisition had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the day prior to
the first day of such period.  Consolidated EBITDA for the fiscal quarters ended
March 31, 2006, June 30, 2006 and September 30, 2006 shall be deemed to be
$8.1 million, $10.8 million and $12.6 million, respectively, before giving
effect to any Permitted Acquisition or Asset Sales consummated after the Closing
Date.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all balance sheet Indebtedness of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a)           imputed interest on Capital Lease Obligations of Borrower and its
Subsidiaries for such period;

(b)           commissions, discounts and other fees and charges owed by Borrower
or any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

(c)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by Borrower or any of its
Subsidiaries for such period;

(d)           cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;

(e)           all interest paid or payable with respect to discontinued
operations of Borrower or any of its Subsidiaries for such period;

(f)            the interest portion of any deferred payment obligations of
Borrower or any of its Subsidiaries for such period;

(g)           all interest on any Indebtedness of Borrower or any of its
Subsidiaries of the type described in clause (f) or (j) of the definition of
“Indebtedness” for such period;

9


--------------------------------------------------------------------------------


provided that (a) to the extent directly related to the Transactions or any
Permitted Acquisition, debt issuance costs, debt discount or premium and other
financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense and (b) Consolidated Interest Expense shall be
calculated after giving effect to Hedging Agreements related to interest rates
(including associated costs), but excluding unrealized gains and losses with
respect to Hedging Agreements related to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished at any time on or after the first day of the Test Period and prior
to the date of determination in connection with the Acquisition, any Permitted
Acquisitions and Asset Sales (other than any dispositions in the ordinary course
of business) as if such incurrence, assumption, repayment or extinguishing had
been effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a)           the net income (or loss) of any person (other than a Subsidiary of
Borrower) in which any person other than Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Subsidiaries during such period;

(b)           the net income of any Subsidiary of Borrower during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Borrower’s equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

(c)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Borrower or any of its Subsidiaries upon any Asset Sale (other than
any dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries;

(e)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;

(f)            earnings resulting from any reappraisal, revaluation or write-up
of assets;

(g)           unrealized gains and losses with respect to Hedging Obligations
for such period; and

(h)           any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Borrower or any of its Subsidiaries during such
period.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

10


--------------------------------------------------------------------------------


“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a)           Borrower shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;

(b)           at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $100,000, the appropriate Loan
Party shall maintain cash reserves or maintain a bond in an amount sufficient to
pay and discharge such Lien and the Administrative Agent’s reasonable estimate
of all interest and penalties related thereto; and

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law or the
agreement creating, permitting or authorizing such Lien provides that such Lien
is or must be superior to the Lien and security interest created and evidenced
by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank or
the Synthetic LC Issuing Bank, as applicable.

11


--------------------------------------------------------------------------------


“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Dollar Equivalent” shall mean, as to any amount denominated in an Alternate
Currency as of any date of determination, the amount of dollars that would be
required to purchase the amount of such Alternate Currency based upon the spot
selling rate at which the Administrative Agent offers to sell such Alternate
Currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.

“dollars” or “$” shall mean lawful money of the United States.

12


--------------------------------------------------------------------------------


“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent and Borrower (each such approval not to be unreasonably withheld or
delayed) and (b) if the assignment includes assignment of a Revolving
Commitment, (i) any Revolving Lender and (ii) any other person approved by the
Administrative Agent, the Issuing Bank, the Swingline Lender and Borrower (each
such approval not to be unreasonably withheld or delayed); provided that (x) no
approval of Borrower shall be required during the continuance of an Event of
Default or prior to the earlier of (I) 90 days after the Closing Date and
(II) the completion of the primary syndication of the Commitments and Loans (as
determined by the Arranger) and (y) ”Eligible Assignee” shall not include
(I) Borrower or any of its Affiliates or Subsidiaries or (II) any natural
person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Financing” shall mean the issuance to the Oxford Stockholders by
Borrower on the Closing Date of the shares of common stock of Borrower required
to be issued to the Oxford Stockholders pursuant to the Acquisition Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether

13


--------------------------------------------------------------------------------


outstanding on the date hereof or issued after the Closing Date, but excluding
debt securities convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or, to the knowledge of any Company, any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (g) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or, to the knowledge of any Company, its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (i) the “substantial cessation of
operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan; (j) the making of any amendment to any Plan which could result in the
imposition of a lien or the posting of a bond or other security; and (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

“euro” or “ €” shall mean the single currency of the Participating Member
States.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

14


--------------------------------------------------------------------------------


“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a)           Debt Service for such Excess Cash Flow Period;

(b)           costs and expenses directly incurred in connection with the
Transactions (not to exceed $10.0 million);

(c)           Capital Expenditures that are paid in cash during such Excess Cash
Flow Period (excluding Capital Expenditures made in such Excess Cash Flow Period
where a certificate in the form contemplated by the following clause (d) was
previously delivered);

(d)           Capital Expenditures that Borrower or any of its Subsidiaries
shall, during such Excess Cash Flow Period, become obligated to make but that
are not made during such Excess Cash Flow Period; provided that Borrower shall
deliver a certificate to the Administrative Agent not later than 90 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of
Borrower and certifying that such Capital Expenditures will be made in the
following Excess Cash Flow Period;

(e)           the aggregate amount of expenditures made in cash during such
period pursuant to Section 6.04(e) or Section 6.07(f);

(f)            taxes of Borrower and its Subsidiaries that were paid in cash
during such Excess Cash Flow Period or will be paid within six months after the
end of such Excess Cash Flow Period and for which reserves have been
established;

(g)           the absolute value of the difference, if negative, of the amount
of Net Working Capital at the end of the prior Excess Cash Flow Period over the
amount of Net Working Capital at the end of such Excess Cash Flow Period;

(h)           losses excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that are paid in cash
during such Excess Cash Flow Period; and

(i)            nonrecurring reasonable costs and expenses incurred in connection
with any proposed acquisition that is not closed or closed Permitted
Acquisition;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i)            the difference, if positive, of the amount of Net Working Capital
at the end of the prior Excess Cash Flow Period over the amount of Net Working
Capital at the end of such Excess Cash Flow Period;

(ii)           all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this

15


--------------------------------------------------------------------------------


Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such borrowings);

(iii)         to the extent any permitted Capital Expenditures referred to in
clause (d) above do not occur in the Excess Cash Flow Period specified in the
certificate of Borrower provided pursuant to clause (d) above, such amounts of
Capital Expenditures that were not so made in the Excess Cash Flow Period
specified in such certificates;

(iv)         any return on or in respect of investments received in cash during
such period, which investments were made pursuant to Section 6.04(e) or Section
6.07(f); and

(v)          income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (c) or (h) of the definition thereof that is
realized in cash during such Excess Cash Flow Period (except to the extent such
gain is subject to Section 2.10(c) or (d)).

“Excess Cash Flow Period” shall mean each fiscal year of Borrower, commencing
with the fiscal year ending December 31, 2007.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction and (b) in the case
of a Foreign Lender, any U.S. federal withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), except (x) to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to Section
2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a request by
Borrower under Section 2.16; provided that this subclause (b)(i) shall not apply
to any Tax imposed on a Lender in connection with an interest or participation
in any Loan or other obligation that such Lender was required to acquire
pursuant to Section 2.14(d), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01(c).

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

16


--------------------------------------------------------------------------------


“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the latest of the Revolving Maturity Date, the
Term Loan Maturity Date and any Incremental Term Loan Maturity Date applicable
to existing Incremental Term Loans, as of any date of determination.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

17


--------------------------------------------------------------------------------


“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.20(c).

“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.20(c)(i).

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.20(a).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.20(c)(iii).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days or being contested in good faith); (f) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (g) all Capital Lease
Obligations, Purchase Money Obligations and synthetic lease obligations of such
person; (h) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above.  The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership

18


--------------------------------------------------------------------------------


interest in or other relationship with such entity, except to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit G.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date or such
earlier date on which the Revolving Commitments are terminated and (d) with
respect to any Term Loan, the Term Loan Maturity Date or an Incremental Term
Loan Maturity Date, as the case may be.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine months) thereafter, as Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

19


--------------------------------------------------------------------------------


“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 10.18(a).

“Landlord Access Agreement” shall mean a Landlord Access Agreement, which shall
be in a form as may reasonably be acceptable to the Administrative Agent.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Revolving Letter of Credit,
(ii) Commercial Letter of Credit and (iii) Synthetic Letter of Credit, in each
case, issued or to be issued by an Issuing Bank or the Synthetic LC Issuing
Bank, as applicable, for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date (a) which is five
Business Days prior to the Revolving Maturity Date, with respect to a Revolving
Letter of Credit or (b) the Synthetic LC Maturity Date, with respect to the
Synthetic Letters of Credit.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (see “Adjusted

20


--------------------------------------------------------------------------------


LIBOR Rate”) of the offered rates for deposits in dollars with a term comparable
to such Interest Period that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (as defined below) at approximately 11:00 a.m.,
London, England time, on the second full Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period.  “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Page 3750 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates at which dollar deposits are offered by leading
banks in the London interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any) and the Security Documents.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan (and shall include any Replacement Term Loans and any Loans
contemplated by Section 2.20).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to fully and timely perform any of their
obligations under the Loan Documents; (c) material impairment of the rights of
or benefits or remedies available to the Lenders or the Collateral Agent under
the Loan Documents; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Collateral Agent (for its benefit and for the benefit of
the other Secured Parties) on the Collateral or the priority of such Liens.

21


--------------------------------------------------------------------------------


“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) or Hedging Obligations of Borrower or any of its Subsidiaries
in an aggregate outstanding principal amount exceeding $5.0 million.  For
purposes of determining Material Indebtedness, the “principal amount” in respect
of any Hedging Obligations of any Loan Party at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if the related Hedging Agreement were terminated at
such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be in a form reasonably satisfactory to the
Collateral Agent, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Borrower or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP or as
otherwise required pursuant to the documentation with respect to such Asset
Sale, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Borrower or any of its Subsidiaries associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold (or the
property of any Subsidiary sold) within 90 days of such Asset Sale (provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities within 90 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by a Lien on the properties sold in such Asset
Sale (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties);

22


--------------------------------------------------------------------------------


(b)           with respect to any Debt Issuance or any issuance or sale of
Equity Interests by Borrower or any of its Subsidiaries, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and

(c)           with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event
(including Borrower’s good faith estimate of income taxes paid or payable in
connection with such Casualty Event).

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2 or K-3.

“Obligation Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.22.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

23


--------------------------------------------------------------------------------


“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Oxford” shall have the meaning assigned to such term in the first recital
hereto.

“Oxford Stockholders” shall mean the stockholders of Oxford prior to the Closing
Date.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form reasonably approved by the Collateral
Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person who is
or becomes a Loan Party or a Subsidiary of a Loan Party after giving effect
thereto; or (c) merger or consolidation or any other combination with any
person, if each of the following conditions is met:

(i)            no Default then exists or would result therefrom;

(ii)            after giving effect to such transaction on a Pro Forma Basis,
(A) Borrower shall be in compliance with all covenants set forth in
Sections 6.10 (a) and (b) as of the most recent Test Period (assuming (x) for
purposes of Section 6.10, that such transaction, and all other Permitted
Acquisitions consummated since the first day of the relevant Test Period for
each of the financial covenants set forth in Section 6.10 ending on or prior to
the date of such transaction, had occurred on the first day of such relevant
Test Period and (y) if such transaction is to be consummated prior to the last
day of the first Test Period for which the covenants in Sections 6.10 (a), (b),
and (c) are required to be satisfied, the levels required for such first Test
Period shall be deemed to apply in determining compliance with such covenants
for purposes of this clause (A)), and (B) unless expressly approved by the
Administrative Agent, the person or business to be acquired shall have generated
positive cash flow for the Test Period most recently ended prior to the date of
consummation of such acquisition;

(iii)           no Company shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller or the
business, person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the

24


--------------------------------------------------------------------------------


ordinary course of business and necessary or desirable to the continued
operation of the underlying properties, and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;

(iv)          the person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.15 and, to the extent required
pursuant to this Agreement, the property acquired in connection with any such
transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Liens;

(v)           the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi)          all transactions in connection therewith shall be consummated in
accordance in all material respects with all applicable Requirements of Law;

(vii)         with respect to any transaction involving Acquisition
Consideration of more than $10.0 million, unless the Administrative Agent shall
otherwise agree, Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available) and unaudited financial statements thereof
for the most recent quarter which are available, (B) reasonably detailed
projections for the succeeding five years pertaining to the person or business
to be acquired and updated projections for Borrower after giving effect to such
transaction, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

(viii)        at least 10 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which, for transactions for a consideration in
excess of $2.0 million, shall have attached thereto reasonably detailed backup
data and calculations showing such compliance), and (B) such transaction could
not reasonably be expected to result in a Material Adverse Effect; and

(ix)           the Acquisition Consideration for such acquisition (excluding any
such Acquisition Consideration paid in the form of common stock of Borrower)
shall not exceed $25.0 million, and the aggregate amount of the Acquisition
Consideration for all Permitted Acquisitions since the Closing Date (excluding
any such Acquisition Consideration paid in the form of common stock of Borrower)
shall not exceed $75.0 million; provided that any Equity Interests constituting
all or a portion of such Acquisition Consideration shall not have a cash
dividend requirement on or prior to the Final Maturity Date.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

25


--------------------------------------------------------------------------------


“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than as
permitted by Section 6.01).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness listed on Schedule 1.01(a) of Borrower or any of its Subsidiaries.

26


--------------------------------------------------------------------------------


“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Relevant Currency Equivalent” shall mean the Dollar Equivalent or each
Alternate Currency Equivalent, as applicable.

“Replacement Term Loan” shall have the meaning assigned to such term in
Section 10.02(e).

“Required Class Lenders” shall mean (i) with respect to Term Loans, Lenders
having more than 50% of all Term Loans outstanding and (ii) with respect to
Revolving Loans, Required Revolving Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of the
principal amount of all Loans outstanding, LC Exposure and unused Revolving and
Term Loan Commitments.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

27


--------------------------------------------------------------------------------


“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $20.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s Revolving
LC Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving LC Commitment” shall mean the commitment of the Issuing Bank to issue
Revolving Letters of Credit pursuant to Section 2.18.  The amount of the
Revolving LC Commitment shall initially be $10.0 million, but in no event exceed
the aggregate Revolving Commitments.

“Revolving LC Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a drawing under a Revolving Letter of Credit.

“Revolving LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Revolving Letters of Credit at such time plus
(b) the aggregate principal amount of all Reimbursement Obligations with respect
to Revolving Letters of Credit outstanding at such time.  The Revolving LC
Exposure of any Revolving Lender at any time shall mean its Pro Rata Percentage
of the aggregate Revolving LC Exposure at such time.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Letter of Credit” means, at any time, a Standby Letter of Credit or
Commercial Letter of Credit issued by an Issuing Bank pursuant to Section 2.18.

28


--------------------------------------------------------------------------------


“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean the date which is five years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Synthetic LC Issuing Bank, each other
Agent, the Lenders and each counterparty to a Hedging Agreement or Treasury
Services Agreement if at the date of entering into such Hedging Agreement or
Treasury Services Agreement such person was a Lender or an Affiliate of a Lender
and such person executes and delivers to the Administrative Agent a letter
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which such person (i) appoints the Collateral Agent as its
agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 10.03 and 10.09 as if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations.

29


--------------------------------------------------------------------------------


“Spot Selling Rate” shall mean the spot selling rate at which the Administrative
Agent offers to sell such Alternate Currency for dollars in the London foreign
exchange market at approximately 11:00 a.m. London time on such date for
delivery two (2) Business Days later.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by a Requirement of Law or in
accordance with custom and practice in the industry or (d) any other obligation
of Borrower or any of its Subsidiaries to persons other than Borrower or any of
its Subsidiaries or Affiliates.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D). 
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
Subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
Subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more Subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more Subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than twelve months prior to the date of delivery
thereof unless there shall have occurred within twelve months prior to such date
of delivery any exterior construction on the site of such Mortgaged Property or
any easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title

30


--------------------------------------------------------------------------------


Company, (iv) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and (v) sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by Section 4.01(o)(iii) or (b) otherwise reasonably acceptable
to the Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.  The amount of the Swingline
Commitment shall initially be $5.0 million, but shall in no event exceed the
Revolving Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

 “Syndication Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Synthetic LC Deposit Account” shall mean the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of UBS AG, Stamford Branch, as of the Closing Date located at 677
Washington Blvd., Stamford, CT 06901, designated as the “Synthetic LC Deposit
Account” that shall be used solely to hold the cash collateral for the Synthetic
Letters of Credit.

“Synthetic LC Disbursement” shall mean any payment or disbursement made by the
Synthetic LC Issuing Bank pursuant to a Synthetic Letter of Credit.

“Synthetic LC Exposure” shall mean, at any time, the sum of (a) the aggregate
amount required to be outstanding under the Synthetic Letters of Credit at such
time pursuant to the Acquisition Agreement plus (b) the aggregate amount of all
Synthetic LC Disbursements that have not yet been reimbursed pursuant to Section
2.18(e) by or on behalf of Borrower at such time plus (c) the amount, if any, of
Synthetic LC Disbursements converted into Term Loans pursuant to Section
2.18(e).

“Synthetic LC Issuing Bank” shall mean UBS AG, Stamford Branch and its
successors (including pursuant to Section 10.04(a)).

“Synthetic LC Maturity Date” shall mean the Business Day immediately succeeding
the Closing Date.

“Synthetic LC Obligations” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Synthetic
Letters of Credit plus the aggregate of all unreimbursed amounts in respect of
Synthetic LC Disbursements.

31


--------------------------------------------------------------------------------


“Synthetic Letters of Credit” shall mean, on the Closing Date, the Letters of
Credit issued by the Synthetic LC Issuing Bank pursuant to Section 2.19 in an
aggregate face amount not to exceed $151.0 million.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Closing Date in the
amount set forth on Schedule 1 to the Lender Addendum executed and delivered by
such Lender.  The aggregate amount of the Lenders’ Term Loan Commitments is
$145.0 million.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Maturity Date” shall mean the date which is six years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

“Term Loans” shall mean term loans made by the Lenders to Borrower pursuant to
Section 2.01(a).  Each Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan.

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or were required to be delivered pursuant
to Section 5.01(a) or (b) (or, solely for purposes of determining pro forma
compliance with the covenants contained in Sections 6.08(a) and (b) pursuant to
clause (ii) of the definition of Permitted Acquisition, Section 2.20, prior to
the date the first such financial statements are required to be so delivered,
the most recent period of four fiscal quarters ended on or prior to the Closing
Date).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall mean, with respect to any Mortgage, a policy of title
insurance (or marked-up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of such Mortgage as a valid first mortgage
Lien on the Mortgaged Property and fixtures described therein in the amount
equal to not less than 110% of the fair market value of such Mortgaged Property
and fixtures.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

32


--------------------------------------------------------------------------------


“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition; (b) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder; (c) the Equity
Financing; (d) the Refinancing; and (e) the payment of all fees and expenses to
be paid on or prior to the Closing Date and owing in connection with the
foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as

33


--------------------------------------------------------------------------------


from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.”

SECTION 1.04   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders.

SECTION 1.05   Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.


ARTICLE II


THE CREDITS

SECTION 2.01   Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly:

(a)           to make a Term Loan to Borrower on the Closing Date in the
principal amount not to exceed its Term Loan Commitment; and

(b)           to make Revolving Loans to Borrower at any time and from time to
time on and after the Closing Date until the earlier of the Revolving Maturity
Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment.

Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

SECTION 2.02   Loans.


(A)           EACH LOAN (OTHER THAN SWINGLINE LOANS) SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE COMMITMENTS;

34


--------------------------------------------------------------------------------



PROVIDED THAT THE FAILURE OF ANY LENDER TO MAKE ITS LOAN SHALL NOT IN ITSELF
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND HEREUNDER (IT BEING
UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH OTHER LENDER).  EXCEPT
FOR LOANS DEEMED MADE PURSUANT TO SECTION 2.18(E)(II), (X) ABR LOANS COMPRISING
ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000 OR (II) EQUAL TO THE REMAINING
AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS AND (Y) THE EURODOLLAR LOANS
COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
(I) AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1.0 MILLION OR
(II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS.


(B)           SUBJECT TO SECTIONS 2.11 AND 2.12, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS BORROWER MAY REQUEST
PURSUANT TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR
LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO
MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE
OBLIGATION OF BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED THAT BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY BORROWING
THAT, IF MADE, WOULD RESULT IN MORE THAN SIX EURODOLLAR BORROWINGS OUTSTANDING
HEREUNDER AT ANY ONE TIME.  FOR PURPOSES OF THE FOREGOING, BORROWINGS HAVING
DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME
DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.


(C)           EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO
SECTION 2.18(E)(II), EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER
ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
SUCH ACCOUNT IN NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT AS DIRECTED BY BORROWER IN
THE APPLICABLE BORROWING REQUEST MAINTAINED WITH THE ADMINISTRATIVE AGENT OR, IF
A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN
SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE
RESPECTIVE LENDERS.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE TIME OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE TIME OF SUCH BORROWING IN
ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, EACH OF SUCH LENDER AND BORROWER
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID
TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION.  IF SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT, AND BORROWER’S
OBLIGATION TO REPAY THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT PURSUANT
TO THIS SECTION 2.02(D) SHALL CEASE.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, BORROWER
SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY
BORROWING IF THE INTEREST PERIOD REQUESTED WITH

35


--------------------------------------------------------------------------------



RESPECT THERETO WOULD END AFTER THE REVOLVING MATURITY DATE, TERM LOAN MATURITY
DATE, OR INCREMENTAL TERM LOAN MATURITY DATE, AS APPLICABLE.

SECTION 2.03   Borrowing Procedure.  To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

(a)           whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Term Loans;

(b)           the aggregate amount of such Borrowing;

(c)           the date of such Borrowing, which shall be a Business Day;

(d)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(e)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

(f)            the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and

(g)           that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04   Evidence of Debt; Repayment of Loans.


(A)           PROMISE TO REPAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
(I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH TERM LOAN LENDER, THE
PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH TERM LOAN LENDER AS PROVIDED IN
SECTION 2.09, (II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN OF SUCH
REVOLVING LENDER ON THE REVOLVING MATURITY DATE AND (III) TO THE SWINGLINE
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER
OF THE REVOLVING MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS
MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO
BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT
A REVOLVING BORROWING IS MADE, BORROWER SHALL REPAY ALL SWINGLINE LOANS THAT
WERE OUTSTANDING ON THE DATE SUCH BORROWING WAS REQUESTED.  IF BORROWER HAS NOT
PREVIOUSLY PAID ANY SWINGLINE LOAN, THEN ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE REFERRED TO IN THE PREVIOUS SENTENCE OF THIS SECTION 2.04(A)
AS THE DATE SUCH SWINGLINE LOAN IS DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE REVOLVING LENDERS THAT SUCH SWINGLINE LOAN IS

36


--------------------------------------------------------------------------------



BEING CONVERTED TO REVOLVING LOANS, AND EACH REVOLVING LENDER SHALL FUND ITS PRO
RATA SHARE OF SUCH REVOLVING LOANS ON THE BUSINESS DAY THE SWINGLINE LOAN IS
DUE.


(B)           LENDER AND ADMINISTRATIVE AGENT RECORDS.  EACH LENDER SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
THE INDEBTEDNESS OF BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE AND CLASS THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO; (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM BORROWER TO EACH LENDER HEREUNDER; AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR
THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN
THE ACCOUNTS MAINTAINED PURSUANT TO THIS PARAGRAPH SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THEIR TERMS.


(C)           PROMISSORY NOTES.  ANY LENDER BY WRITTEN NOTICE TO BORROWER (WITH
A COPY TO THE ADMINISTRATIVE AGENT) MAY REQUEST THAT LOANS OF ANY CLASS MADE BY
IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) IN THE FORM OF EXHIBIT K-1, K-2 OR K-3, AS THE CASE MAY BE. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).

SECTION 2.05   Fees.


(A)           COMMITMENT FEE.  BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE (A “COMMITMENT FEE”) EQUAL
TO THE APPLICABLE FEE PER ANNUM ON THE AVERAGE DAILY UNUSED AMOUNT OF EACH
REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE
CLOSING DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH REVOLVING COMMITMENT
TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS (A) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, AND (B) ON THE DATE ON WHICH
SUCH REVOLVING COMMITMENT TERMINATES.  COMMITMENT FEES SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF
COMPUTING COMMITMENT FEES WITH RESPECT TO REVOLVING COMMITMENTS, A REVOLVING
COMMITMENT OF A LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE
OUTSTANDING REVOLVING LOANS AND REVOLVING LC EXPOSURE OF SUCH LENDER (AND THE
SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).


(B)           ADMINISTRATIVE AGENT FEES.  BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE ADMINISTRATIVE FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN BORROWER AND THE
ADMINISTRATIVE AGENT (THE “ADMINISTRATIVE AGENT FEES”).


(C)           LC AND FRONTING FEES.  BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION
FEE (“LC PARTICIPATION FEE”) WITH RESPECT TO ITS PARTICIPATIONS IN REVOLVING
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE EQUAL TO THE APPLICABLE MARGIN
FROM TIME TO TIME USED TO DETERMINE THE INTEREST RATE ON EURODOLLAR REVOLVING
LOANS PURSUANT TO

37


--------------------------------------------------------------------------------



SECTION 2.06 ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S REVOLVING LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT OBLIGATIONS) DURING
THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE
DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY REVOLVING LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE (“FRONTING FEE”), WHICH SHALL ACCRUE AT THE RATE OF
0.25% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE REVOLVING LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT OBLIGATIONS) DURING
THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE
DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY REVOLVING LC EXPOSURE, AS WELL AS THE ISSUING BANK’S CUSTOMARY
FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
REVOLVING LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  ACCRUED LC
PARTICIPATION FEES AND FRONTING FEES SHALL BE PAYABLE IN ARREARS (I) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND (II) ON THE DATE ON
WHICH THE REVOLVING COMMITMENTS TERMINATE.  ANY SUCH FEES ACCRUING AFTER THE
DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE
PAYABLE WITHIN 10 BUSINESS DAYS AFTER DEMAND THEREFOR.  ALL LC PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


(D)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE,
AMONG THE LENDERS AND THE ISSUING BANK.  ONCE PAID, NONE OF THE FEES SHALL BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.

SECTION 2.06   Interest on Loans.


(A)           ABR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE
LOANS COMPRISING EACH ABR BORROWING, INCLUDING EACH SWINGLINE LOAN, SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(B)           EURODOLLAR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C),
THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR
SUCH BORROWING PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(C)           DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, DURING THE EXISTENCE
OF AN EVENT OF DEFAULT, ALL OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM
RATE EQUAL TO (I) IN THE CASE OF PRINCIPAL AND PREMIUM, IF ANY, OF OR INTEREST
ON ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN
THE PRECEDING PARAGRAPHS OF THIS SECTION 2.06 OR (II) IN THE CASE OF ANY OTHER
AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN
SECTION 2.06(A) (IN EITHER CASE, THE “DEFAULT RATE”).


(D)           INTEREST PAYMENT DATES.  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO SECTION 2.06(C) SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR REVOLVING LOAN OR A SWINGLINE LOAN WITHOUT A PERMANENT
REDUCTION IN REVOLVING COMMITMENTS), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT
AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END
OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.

38


--------------------------------------------------------------------------------



(E)           INTEREST CALCULATION.  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR
366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBOR RATE SHALL BE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

SECTION 2.07   Termination and Reduction of Commitments.


(A)           TERMINATION OF COMMITMENTS.  THE TERM LOAN COMMITMENTS SHALL
AUTOMATICALLY TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON THE CLOSING DATE. 
THE REVOLVING COMMITMENTS, THE SWINGLINE COMMITMENT AND THE REVOLVING LC
COMMITMENT SHALL AUTOMATICALLY TERMINATE ON THE REVOLVING MATURITY DATE. 
NOTWITHSTANDING THE FOREGOING, ALL THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE
AT 5:00 P.M., NEW YORK CITY TIME, ON JANUARY 31, 2007, IF THE INITIAL CREDIT
EXTENSION SHALL NOT HAVE OCCURRED BY SUCH TIME.


(B)           OPTIONAL TERMINATIONS AND REDUCTIONS.  AT ITS OPTION, BORROWER MAY
AT ANY TIME TERMINATE, OR FROM TIME TO TIME PERMANENTLY REDUCE, THE COMMITMENTS
OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1.0 MILLION AND NOT LESS
THAN $1.0 MILLION AND (II) THE REVOLVING COMMITMENTS SHALL NOT BE TERMINATED OR
REDUCED IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING
LOANS IN ACCORDANCE WITH SECTION 2.10, THE AGGREGATE AMOUNT OF REVOLVING
EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS.


(C)           BORROWER NOTICE.  BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT
IN WRITING OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER
SECTION 2.07(B) AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE COMMITMENTS DELIVERED BY BORROWER MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES OR THE
CLOSING OF ANOTHER TRANSACTIONS, THE PROCEEDS OF WHICH WILL BE USED TO REFINANCE
ANY OUTSTANDING LOANS, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY BORROWER (BY
NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE)
IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS
OF ANY CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS OF SUCH CLASS.

SECTION 2.08   Interest Elections.


(A)           GENERALLY.  EACH REVOLVING BORROWING AND TERM BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, BORROWER MAY ELECT TO CONVERT
SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE
CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS
PROVIDED IN THIS SECTION.  BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, BORROWER SHALL
NOT BE ENTITLED TO REQUEST ANY CONVERSION OR CONTINUATION THAT, IF

39


--------------------------------------------------------------------------------



MADE, WOULD RESULT IN MORE THAN SIX EURODOLLAR BORROWINGS OUTSTANDING HEREUNDER
AT ANY ONE TIME.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.


(B)           INTEREST ELECTION NOTICE.  TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY
COMPLETED AND EXECUTED INTEREST ELECTION REQUEST TO THE ADMINISTRATIVE AGENT NOT
LATER THAN THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF BORROWER WERE REQUESTING A REVOLVING BORROWING OR TERM BORROWING
OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF
SUCH ELECTION.  EACH INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE.  EACH
INTEREST ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.


(C)           AUTOMATIC CONVERSION TO ABR BORROWING.  IF AN INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING IS NOT TIMELY DELIVERED PRIOR TO
THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING
IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE, BY NOTICE TO BORROWER,
THAT (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO.

SECTION 2.09   Amortization of Term Borrowings.  Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth on
Annex II, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), the
principal amount of the Term Loans (as adjusted from time to time pursuant to
Section 2.10(h)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment; provided
that should any Term Loan Repayment Date that is scheduled to be a Business Day
be reasonably determined by the Borrower on such date to not be a

40


--------------------------------------------------------------------------------


Business Day, then upon the Borrower’s written notice of such determination to
the Administrative Agent and subject to the Administrative Agent’s consent (such
consent not to be unreasonably withheld) the immediately succeeding Business Day
shall become such Term Loan Repayment Date.  To the extent not previously paid,
all Term Loans shall be due and payable on the Term Loan Maturity Date.

SECTION 2.10   Optional and Mandatory Prepayments of Loans.


(A)           OPTIONAL PREPAYMENTS.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, SUBJECT TO
THE REQUIREMENTS OF THIS SECTION 2.10; PROVIDED THAT EACH PARTIAL PREPAYMENT
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN
$500,000 OR, IF LESS, THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH BORROWING.


(B)           REVOLVING LOAN PREPAYMENTS.


(I)            IN THE EVENT OF THE TERMINATION OF ALL THE REVOLVING COMMITMENTS,
BORROWER SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY ALL ITS
OUTSTANDING REVOLVING BORROWINGS AND ALL OUTSTANDING SWINGLINE LOANS AND REPLACE
ALL OUTSTANDING REVOLVING LETTERS OF CREDIT OR CASH COLLATERALIZE ALL
OUTSTANDING REVOLVING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 2.18(I).


(II)           IN THE EVENT OF ANY PARTIAL REDUCTION OF THE REVOLVING
COMMITMENTS, THEN (X) AT OR PRIOR TO THE EFFECTIVE DATE OF SUCH REDUCTION, THE
ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE REVOLVING LENDERS OF THE SUM
OF THE REVOLVING EXPOSURES AFTER GIVING EFFECT THERETO AND (Y) IF THE SUM OF THE
REVOLVING EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS
AFTER GIVING EFFECT TO SUCH REDUCTION, THEN BORROWER SHALL, ON THE DATE OF SUCH
REDUCTION, FIRST, REPAY OR PREPAY SWINGLINE LOANS, SECOND, REPAY OR PREPAY
REVOLVING BORROWINGS AND THIRD, REPLACE OUTSTANDING REVOLVING LETTERS OF CREDIT
OR CASH COLLATERALIZE OUTSTANDING REVOLVING LETTERS OF CREDIT IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT
TO ELIMINATE SUCH EXCESS.


(III)          IN THE EVENT THAT THE SUM OF ALL LENDERS’ REVOLVING EXPOSURES
EXCEEDS THE REVOLVING COMMITMENTS THEN IN EFFECT, BORROWER SHALL, WITHOUT NOTICE
OR DEMAND, IMMEDIATELY FIRST, REPAY OR PREPAY SWINGLINE LOANS, SECOND, REPAY OR
PREPAY REVOLVING BORROWINGS, AND THIRD, REPLACE OUTSTANDING LETTERS OF CREDIT OR
CASH COLLATERALIZE OUTSTANDING REVOLVING LETTERS OF CREDIT IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT
TO ELIMINATE SUCH EXCESS.


(IV)          IN THE EVENT THAT THE AGGREGATE REVOLVING LC EXPOSURE (WHICH SHALL
INCLUDE THE DOLLAR EQUIVALENT OF THE FACE AMOUNT OF ANY REVOLVING LETTER OF
CREDIT THAT IS DENOMINATED IN AN ALTERNATE CURRENCY) EXCEEDS THE REVOLVING LC
COMMITMENT THEN IN EFFECT, BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY
REPLACE OUTSTANDING REVOLVING LETTERS OF CREDIT OR CASH COLLATERALIZE
OUTSTANDING REVOLVING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH
EXCESS.


(C)           ASSET SALES.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS OF ANY ASSET SALE BY BORROWER OR ANY OF ITS
SUBSIDIARIES, BORROWER SHALL MAKE PREPAYMENTS IN ACCORDANCE WITH
SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS; PROVIDED THAT:

(I)             NO SUCH PREPAYMENT SHALL BE REQUIRED UNDER THIS
SECTION 2.10(C)(I) WITH RESPECT TO (A) ANY ASSET SALE PERMITTED BY
SECTION 6.06(A), (B) THE DISPOSITION OF PROPERTY WHICH CONSTITUTES A CASUALTY
EVENT, OR (C) ASSET SALES FOR FAIR MARKET VALUE RESULTING IN NO MORE THAN
$100,000 IN

41


--------------------------------------------------------------------------------


NET CASH PROCEEDS PER ASSET SALE (OR SERIES OF RELATED ASSET SALES) AND LESS
THAN $1.0 MILLION IN NET CASH PROCEEDS IN ANY FISCAL YEAR; AND

(II)            SO LONG AS NO DEFAULT SHALL THEN EXIST OR WOULD ARISE THEREFROM
AND THE AGGREGATE OF SUCH NET CASH PROCEEDS OF ASSET SALES SHALL NOT EXCEED $5.0
MILLION IN ANY FISCAL YEAR OF BORROWER, SUCH PROCEEDS SHALL NOT BE REQUIRED TO
BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWER SHALL HAVE DELIVERED AN
OFFICERS’ CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE
STATING THAT SUCH NET CASH PROCEEDS ARE (A) EXPECTED TO BE REINVESTED IN FIXED
OR CAPITAL ASSETS WITHIN 180 DAYS FOLLOWING THE DATE OF SUCH ASSET SALE OR
(B) COMMITTED TO BE REINVESTED IN FIXED OR CAPITAL ASSETS WITHIN 270 DAYS
FOLLOWING THE DATE OF SUCH ASSET SALE AND SUBSEQUENTLY REINVESTED IN THE
SPECIFIED FIXED OR CAPITAL ASSETS WITHIN 360 DAYS FOLLOWING THE DATE OF SUCH
ASSET SALE (WHICH OFFICERS’ CERTIFICATE SHALL SET FORTH THE ESTIMATES OF THE
PROCEEDS TO BE SO EXPENDED); PROVIDED THAT IF ALL OR ANY PORTION OF SUCH NET
CASH PROCEEDS IS NOT SO REINVESTED WITHIN SUCH 180-DAY OR 360-DAY PERIOD, AS
APPLICABLE, SUCH UNUSED PORTION SHALL BE APPLIED ON THE LAST DAY OF SUCH PERIOD
AS A MANDATORY PREPAYMENT AS PROVIDED IN THIS SECTION 2.10(C); PROVIDED,
FURTHER, THAT IF THE PROPERTY SUBJECT TO SUCH ASSET SALE CONSTITUTED COLLATERAL,
THEN ALL PROPERTY PURCHASED WITH THE NET CASH PROCEEDS THEREOF PURSUANT TO THIS
SUBSECTION SHALL BE MADE SUBJECT TO THE LIEN OF THE APPLICABLE SECURITY
DOCUMENTS IN FAVOR OF THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR THE BENEFIT
OF THE OTHER SECURED PARTIES IN ACCORDANCE WITH SECTIONS 5.11 AND 5.12.


(D)           DEBT ISSUANCE OR PREFERRED STOCK ISSUANCE.  NOT LATER THAN THREE
BUSINESS DAYS FOLLOWING THE RECEIPT OF ANY NET CASH PROCEEDS OF ANY DEBT
ISSUANCE OR PREFERRED STOCK ISSUANCE BY BORROWER OR ANY OF ITS SUBSIDIARIES,
BORROWER SHALL MAKE PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN
AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS.


(E)           [OMITTED.]


(F)            CASUALTY EVENTS.  NOT LATER THAN THREE BUSINESS DAYS FOLLOWING
THE RECEIPT OF ANY NET CASH PROCEEDS FROM A CASUALTY EVENT BY BORROWER OR ANY OF
ITS SUBSIDIARIES, BORROWER SHALL MAKE PREPAYMENTS IN ACCORDANCE WITH
SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS; PROVIDED THAT:

(I)            SO LONG AS NO DEFAULT SHALL THEN EXIST OR ARISE THEREFROM, SUCH
PROCEEDS SHALL NOT BE REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT
(A) IN THE EVENT SUCH NET CASH PROCEEDS SHALL NOT EXCEED $5.0 MILLION, BORROWER
SHALL HAVE DELIVERED AN OFFICERS’ CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR
PRIOR TO SUCH DATE STATING THAT SUCH PROCEEDS ARE EXPECTED TO BE USED, OR (B) IN
THE EVENT THAT SUCH NET CASH PROCEEDS EXCEED $5.0 MILLION, THE ADMINISTRATIVE
AGENT HAS ELECTED BY NOTICE TO BORROWER ON OR PRIOR TO SUCH DATE TO REQUIRE SUCH
PROCEEDS TO BE USED, IN EACH CASE, (A) TO REPAIR, REPLACE OR RESTORE ANY
PROPERTY IN RESPECT OF WHICH SUCH NET CASH PROCEEDS WERE PAID, OR TO REINVEST IN
OTHER FIXED OR CAPITAL ASSETS, NO LATER THAN 180 DAYS FOLLOWING THE DATE OF
RECEIPT OF SUCH PROCEEDS OR (B) COMMITTED TO BE REINVESTED IN FIXED OR CAPITAL
ASSETS WITHIN 270 DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH PROCEEDS AND
SUBSEQUENTLY REINVESTED IN THE SPECIFIED FIXED OR CAPITAL ASSETS WITHIN 360 DAYS
FOLLOWING THE DATE OF RECEIPT OF SUCH PROCEEDS; PROVIDED THAT IF THE PROPERTY
SUBJECT TO SUCH CASUALTY EVENT CONSTITUTED COLLATERAL UNDER THE SECURITY
DOCUMENTS, THEN ALL PROPERTY PURCHASED WITH THE NET CASH PROCEEDS THEREOF
PURSUANT TO THIS SUBSECTION SHALL BE MADE SUBJECT TO THE LIEN OF THE APPLICABLE
SECURITY DOCUMENTS IN FAVOR OF THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR THE
BENEFIT OF THE OTHER SECURED PARTIES IN ACCORDANCE WITH SECTIONS 5.11 AND 5.12;
AND

 

42


--------------------------------------------------------------------------------


(II)         IF ANY PORTION OF SUCH NET CASH PROCEEDS SHALL NOT BE SO APPLIED
WITHIN SUCH 180-DAY OR 360-DAY PERIOD, AS APPLICABLE, SUCH UNUSED PORTION SHALL
BE APPLIED ON THE LAST DAY OF SUCH PERIOD AS A MANDATORY PREPAYMENT AS PROVIDED
IN THIS SECTION 2.10(F).


(G)           EXCESS CASH FLOW.  NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER
THE END OF EACH EXCESS CASH FLOW PERIOD AND (II) THE DATE ON WHICH THE FINANCIAL
STATEMENTS WITH RESPECT TO SUCH FISCAL YEAR IN WHICH SUCH EXCESS CASH FLOW
PERIOD OCCURS ARE DELIVERED PURSUANT TO SECTION 5.01(A), BORROWER SHALL MAKE
PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT
EQUAL TO 50% OF EXCESS CASH FLOW FOR THE EXCESS CASH FLOW PERIOD THEN ENDED;
PROVIDED THAT ONLY 25% OF EXCESS CASH FLOW FOR THE EXCESS CASH FLOW PERIOD THEN
ENDED NEED BE APPLIED PURSUANT TO THIS SECTION 2.10(G) IF THE TOTAL LEVERAGE
RATIO IS LESS THAN 2.5:1.0 AS OF THE END OF SUCH EXCESS CASH FLOW PERIOD; IN
EACH CASE, MINUS THE PRINCIPAL AMOUNT OF ANY VOLUNTARY PREPAYMENTS OF TERM LOANS
AND ANY PERMANENT VOLUNTARY REDUCTIONS TO THE REVOLVING COMMITMENTS TO THE
EXTENT THAT AN EQUAL AMOUNT OF THE REVOLVING LOANS SIMULTANEOUSLY IS REPAID.


(H)           APPLICATION OF PREPAYMENTS.  PRIOR TO ANY OPTIONAL OR MANDATORY
PREPAYMENT HEREUNDER, BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE
PREPAID AND SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT
PURSUANT TO SECTION 2.10(I), SUBJECT TO THE PROVISIONS OF THIS SECTION 2.10(H). 
ANY PREPAYMENTS OF TERM LOANS PURSUANT TO SECTION 2.10(A) SHALL BE APPLIED TO
REDUCE SCHEDULED PAYMENTS REQUIRED UNDER SECTION 2.09 IN THE ORDER DIRECTED BY
BORROWER.  ANY PREPAYMENT OF TERM LOANS PURSUANT TO SECTION 2.10(C), (D), (F) OR
(G) SHALL BE APPLIED TO REDUCE SCHEDULED PREPAYMENTS REQUIRED UNDER SECTION 2.09
IN DIRECT ORDER OF MATURITY FOR THE SCHEDULED PREPAYMENTS DUE WITHIN TWELVE (12)
MONTHS AFTER SUCH PREPAYMENT AND THEREAFTER TO THE SCHEDULED PREPAYMENTS
REQUIRED UNDER SECTION 2.09 ON A PRO RATA BASIS AMONG THE PREPAYMENTS REMAINING
TO BE MADE ON EACH TERM LOAN REPAYMENT DATE.  AFTER APPLICATION OF MANDATORY
PREPAYMENTS OF TERM LOANS DESCRIBED ABOVE IN THIS SECTION 2.10(H) AND TO THE
EXTENT THERE ARE MANDATORY PREPAYMENT AMOUNTS REMAINING AFTER SUCH APPLICATION,
THE REVOLVING COMMITMENTS SHALL BE PERMANENTLY REDUCED RATABLY AMONG THE
REVOLVING LENDERS IN ACCORDANCE WITH THEIR APPLICABLE REVOLVING COMMITMENTS IN
AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS, AND BORROWER SHALL COMPLY WITH
SECTION 2.10(B).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Term
Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively.  Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable.  Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.10 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.


(I)            NOTICE OF PREPAYMENT.  BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY WRITTEN NOTICE OF ANY PREPAYMENT

43


--------------------------------------------------------------------------------


hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the Business Day of the date of prepayment and
(iii) in the case of prepayment of a Swingline Loan, not later than 1:00 p.m.,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such termination
is revoked in accordance with Section 2.07.  Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment.  Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

SECTION 2.11   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

(b)           the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.12   Yield Protection.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN, BY
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBOR RATE)
OR THE ISSUING BANK;

(II)     SUBJECT ANY LENDER, THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK
TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF
CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE ISSUING
BANK IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES

44


--------------------------------------------------------------------------------


COVERED BY SECTION 2.15 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY
EXCLUDED TAX PAYABLE BY SUCH LENDER OR THE ISSUING BANK); OR

(III)    IMPOSE ON ANY LENDER, THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK
OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING
THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT
OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or the Synthetic LC Issuing Bank or such Lender’s or the Issuing
Bank’s or the Synthetic LC Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
the Synthetic LC Issuing Bank hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender or the Issuing Bank, Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or the
Synthetic LC Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER, THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK DETERMINES (IN GOOD FAITH, BUT IN ITS SOLE ABSOLUTE
DISCRETION) THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE ISSUING BANK OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S, THE ISSUING BANK’S OR THE
SYNTHETIC LC ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S, THE
ISSUING BANK’S OR THE SYNTHETIC LC ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER,
THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK OR SUCH LENDER’S, OR THE
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S, THE ISSUING BANK’S OR THE SYNTHETIC LC
ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S, THE ISSUING BANK’S OR
THE SYNTHETIC LC ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME BORROWER WILL PAY TO SUCH LENDER, THE ISSUING
BANK OR THE SYNTHETIC LC ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER, THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK OR SUCH LENDER’S, THE ISSUING BANK’S OR THE SYNTHETIC
LC ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER, THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER, THE ISSUING BANK OR THE SYNTHETIC
LC ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION 2.12 AND DELIVERED TO BORROWER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH LENDER, THE ISSUING
BANK OR THE SYNTHETIC LC ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS
DUE ON ANY SUCH CERTIFICATE WITHIN 10 BUSINESS DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER,
THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 2.12 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S,
THE ISSUING BANK’S OR THE SYNTHETIC LC ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER, THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK PURSUANT TO THIS
SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN SIX
MONTHS PRIOR TO THE DATE THAT SUCH LENDER, THE ISSUING BANK OR THE SYNTHETIC LC
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S, THE ISSUING
BANK’S OR THE SYNTHETIC

45


--------------------------------------------------------------------------------


LC Issuing Bank’s  intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 2.13   Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
(other than a failure resulting from a Lender breaching its obligation to fund
hereunder) or (d) the assignment of any Eurodollar Loan earlier than the last
day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.16(b), then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within 5 Business Days after receipt thereof.

SECTION 2.14   Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(A)           PAYMENTS GENERALLY.  BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO
BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL,
INTEREST, FEES OR REIMBURSEMENT OBLIGATIONS, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.12, 2.13, 2.15 OR 10.03, OR OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY
REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO
SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 2:00 P.M., NEW YORK CITY TIME), ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF, DEDUCTION OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT
677 WASHINGTON BOULEVARD, STAMFORD, CONNECTICUT.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, UNLESS
SPECIFIED OTHERWISE, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS, EXCEPT AS EXPRESSLY
SPECIFIED OTHERWISE.

46


--------------------------------------------------------------------------------



(B)           PRO RATA TREATMENT.

(i)          Each payment by Borrower of interest in respect of the Loans shall
be applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii)        Each payment on account of principal of the Term Loans shall be
allocated among the Term Loan Lenders pro rata based on the principal amount of
the Term Loans held by the Term Loan Lenders.  Each payment by Borrower on
account of principal of the Revolving Borrowings shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.


(C)           INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST AND FEES THEN DUE HEREUNDER,
SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND REIMBURSEMENT OBLIGATIONS THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL
AND REIMBURSEMENT OBLIGATIONS THEN DUE TO SUCH PARTIES.


(D)           SHARING OF SET-OFF.  IF ANY LENDER (AND/OR THE ISSUING BANK, WHICH
SHALL BE DEEMED A “LENDER” FOR PURPOSES OF THIS SECTION 2.14(D)) SHALL, BY
EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN
RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS
RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE
AMOUNT OF ITS LOANS AND ACCRUED INTEREST THEREON OR OTHER OBLIGATIONS GREATER
THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING
SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT,
AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH
OTHER OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL
BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM,
PROVIDED THAT:

(I)         IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF
THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

(II)        THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION
FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
BORROWER OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the

47


--------------------------------------------------------------------------------


rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.


(E)           BORROWER DEFAULT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE ISSUING BANK
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


(F)            LENDER DEFAULT.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT
REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.02(C), 2.14(E), 2.17(D),
2.18(D), 2.18(E) OR 10.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

SECTION 2.15   Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE LOAN PARTIES SHALL BE
REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER, ISSUING BANK OR SYNTHETIC LC ISSUING BANK, AS
THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE LOAN PARTY SHALL MAKE SUCH
DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL TIMELY PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
REQUIREMENTS OF LAW.


(B)           PAYMENT OF OTHER TAXES BY BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS
OF LAW.


(C)           INDEMNIFICATION BY BORROWER.  BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER, THE ISSUING BANK AND THE SYNTHETIC LC ISSUING
BANK WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER, THE ISSUING BANK OR THE SYNTHETIC
LC ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO BORROWER BY A LENDER, THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE

48


--------------------------------------------------------------------------------


Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, the Issuing Bank or the Synthetic LC Issuing Bank, shall be conclusive
absent manifest error.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY,
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER SHALL, TO THE EXTENT IT MAY
LAWFULLY DO SO,  DELIVER TO BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH
NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE
ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM
TIME TO TIME THEREAFTER UPON THE REQUEST OF BORROWER OR THE ADMINISTRATIVE
AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER
OF THE FOLLOWING IS APPLICABLE:

(I)          DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES OF AMERICA IS A PARTY,

(II)         DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)       IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT J, OR ANY OTHER FORM APPROVED
BY THE ADMINISTRATIVE AGENT, TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE,
OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF
THE CODE AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN,
OR

(IV)       ANY OTHER FORM PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW AS A
BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW TO PERMIT BORROWER TO
DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO BORROWER AN AMOUNT
EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY BORROWER UNDER THIS SECTION WITH RESPECT TO THE
INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY
THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
ISSUING BANK, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY LENDER BE REQUIRED TO PAY ANY
AMOUNT TO BORROWER THE PAYMENT OF WHICH

49


--------------------------------------------------------------------------------


would place such Lender in a less favorable net after-tax position than such
Lender would have been in if the additional amounts giving rise to such refund
of any Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.16   Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.12, OR REQUIRES BORROWER TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION
2.12 OR 2.15, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.  A CERTIFICATE SETTING FORTH SUCH COSTS AND EXPENSES
SUBMITTED BY SUCH LENDER TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(B)           REPLACEMENT OF LENDERS.   IF ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 2.12, OR IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 2.15, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, OR IF BORROWER EXERCISES ITS REPLACEMENT RIGHTS UNDER
SECTION 10.02(D), THEN BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE
TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.04), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO AN
ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE
ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT:

(I)          BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE PROCESSING
AND RECORDATION FEE SPECIFIED IN SECTION 10.04(B);

(II)          SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY
AMOUNTS UNDER SECTION 2.13) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR BORROWER (IN THE CASE OF ALL OTHER
AMOUNTS;

(III)        IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

(IV)        SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE REQUIREMENTS OF
LAW.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

50


--------------------------------------------------------------------------------


SECTION 2.17   Swingline Loans.


(A)           SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO BORROWER
FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5.0 MILLION
OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE TOTAL REVOLVING
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, BORROWER MAY
BORROW, REPAY AND REBORROW SWINGLINE LOANS.


(B)           SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN, BORROWER SHALL
DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY COMPLETED AND EXECUTED BORROWING
REQUEST TO THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER, NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH
SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH
SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED SWINGLINE LOAN.  EACH
SWINGLINE LOAN SHALL BE AN ABR LOAN.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO BORROWER TO AN ACCOUNT AS DIRECTED BY BORROWER IN
THE APPLICABLE BORROWING REQUEST MAINTAINED WITH THE ADMINISTRATIVE AGENT (OR,
IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.18(E), BY REMITTANCE TO THE ISSUING BANK)
BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN. 
BORROWER SHALL NOT REQUEST A SWINGLINE LOAN IF AT THE TIME OF OR IMMEDIATELY
AFTER GIVING EFFECT TO THE EXTENSION OF CREDIT CONTEMPLATED BY SUCH REQUEST A
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM.  SWINGLINE
LOANS SHALL BE MADE IN MINIMUM AMOUNTS OF $250,000 AND INTEGRAL MULTIPLES OF
$100,000 ABOVE SUCH AMOUNT.


(C)           PREPAYMENT.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO REPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING
WRITTEN NOTICE TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT BEFORE
1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED DATE OF REPAYMENT.


(D)           PARTICIPATIONS.  THE SWINGLINE LENDER MAY AT ANY TIME IN ITS
DISCRETION BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (PROVIDED SUCH
NOTICE REQUIREMENT SHALL NOT APPLY IF THE SWINGLINE LENDER AND THE
ADMINISTRATIVE AGENT ARE THE SAME ENTITY) NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ON THE NEXT SUCCEEDING BUSINESS DAY FOLLOWING SUCH NOTICE REQUIRE THE
REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS THEN OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF
NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN
OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (SO LONG AS SUCH
PAYMENT SHALL NOT CAUSE SUCH LENDER’S REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S
REVOLVING COMMITMENT).  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.02 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE

51


--------------------------------------------------------------------------------


amounts so received by it from the Revolving Lenders.  The Administrative Agent
shall notify Borrower of any participations in any Swingline Loan acquired by
the Revolving Lenders pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from
Borrower (or other party on behalf of Borrower) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent. 
Any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve Borrower of any default in the payment thereof.

SECTION 2.18   Letters of Credit.


(A)           GENERAL.  ON AND AFTER THE CLOSING DATE THE EXISTING LETTERS OF
CREDIT WILL CONSTITUTE REVOLVING LETTERS OF CREDIT UNDER THIS AGREEMENT AND FOR
PURPOSES HEREOF WILL BE DEEMED TO HAVE BEEN ISSUED ON THE CLOSING DATE.  SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, BORROWER MAY REQUEST (I) THE
ISSUING BANK TO ISSUE REVOLVING LETTERS OF CREDIT DENOMINATED IN ANY APPROVED
CURRENCY (IT BEING UNDERSTOOD THAT THE BORROWER SHALL HAVE NO MORE THAN ONE
REVOLVING LETTER OF CREDIT DENOMINATED IN AN ALTERNATE CURRENCY AT ANY ONE TIME
OUTSTANDING) FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A SUBSIDIARY IN A FORM
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY
TIME AND FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD (PROVIDED
THAT BORROWER SHALL BE A CO-APPLICANT, AND BE JOINTLY AND SEVERALLY LIABLE, WITH
RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF A SUBSIDIARY) AND
(II) THE SYNTHETIC LC ISSUING BANK TO ISSUE THE SYNTHETIC LETTERS OF CREDIT FOR
ITS OWN ACCOUNT IN A FORM REASONABLY ACCEPTABLE TO THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE SYNTHETIC LC ISSUING BANK, ON THE CLOSING DATE FOR
THE PURPOSE OF PROVIDING CREDIT SUPPORT FOR THE ACQUISITION PROMISSORY NOTES. 
THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, SHALL HAVE NO
OBLIGATION TO ISSUE, AND BORROWER SHALL NOT REQUEST THE ISSUANCE OF, ANY
REVOLVING LETTER OF CREDIT AT ANY TIME IF AFTER GIVING EFFECT TO SUCH ISSUANCE,
(I) THE REVOLVING LC EXPOSURE WOULD EXCEED THE REVOLVING LC COMMITMENT OR THE
TOTAL REVOLVING EXPOSURE WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS, OR (II)
THE SYNTHETIC LC EXPOSURE WOULD EXCEED THE AGGREGATE OF THE AMOUNT OF CASH THAT
HAS BEEN DEPOSITED IN THE SYNTHETIC LC DEPOSIT ACCOUNT, AS APPLICABLE.  IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR
OTHER AGREEMENT SUBMITTED BY BORROWER TO, OR ENTERED INTO BY BORROWER WITH, THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, RELATING TO ANY
LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


(B)           REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS AND NOTICES.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT, BORROWER
SHALL DELIVER, BY HAND OR TELECOPIER (OR TRANSMIT BY ELECTRONIC COMMUNICATION,
IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK, AS APPLICABLE), AN LC REQUEST TO THE ISSUING BANK OR
THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, AND THE ADMINISTRATIVE AGENT NOT
LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE FIFTH BUSINESS DAY PRECEDING
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (OR SUCH LATER
DATE AND TIME AS IS ACCEPTABLE TO THE ISSUING BANK OR THE SYNTHETIC LC ISSUING
BANK, AS APPLICABLE).  FOR THE AVOIDANCE OF DOUBT, THE SYNTHETIC LETTERS OF
CREDIT SHALL NOT BE RENEWED OR EXTENDED.

 

52


--------------------------------------------------------------------------------


A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(I)      THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); PROVIDED THAT, WITH RESPECT TO THE SYNTHETIC LETTERS
OF CREDIT THE ISSUE DATE SHALL BE THE CLOSING DATE;

(II)     THE AMOUNT AND THE CURRENCY THEREOF (WHICH SHALL BE ANY APPROVED
CURRENCY); PROVIDED THAT, WITH RESPECT TO THE SYNTHETIC LETTERS OF CREDIT, WHICH
SHALL BE DENOMINATED IN DOLLARS, THE AGGREGATE FACE AMOUNT THEREOF SHALL NOT
EXCEED $151.0 MILLION;

(III)    THE EXPIRY DATE THEREOF (WHICH SHALL NOT BE LATER THAN THE CLOSE OF
BUSINESS ON THE LETTER OF CREDIT EXPIRATION DATE);

(IV)    THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF;

(V)     WHETHER THE LETTER OF CREDIT IS TO BE ISSUED FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF ONE OF ITS SUBSIDIARIES (PROVIDED THAT BORROWER SHALL BE A
CO-APPLICANT, AND THEREFORE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF A SUBSIDIARY);

(VI)    THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CONNECTION WITH ANY
DRAWING THEREUNDER;

(VII)   THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN
CONNECTION WITH ANY DRAWING THEREUNDER; AND

(VIII)  SUCH OTHER MATTERS AS THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK,
AS APPLICABLE, MAY REQUIRE.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank or the
Synthetic LC Issuing Bank, as applicable:

(i)      the Letter of Credit to be amended, renewed or extended;

(ii)     the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);

(iii)    the nature of the proposed amendment, renewal or extension; and

(iv)    such other matters as the Issuing Bank or the Synthetic LC Issuing Bank,
as applicable, may require.

If requested by the Issuing Bank or the Synthetic LC Issuing Bank, as
applicable, Borrower also shall submit a letter of credit application on the
Issuing Bank’s or the Synthetic LC Issuing Bank’s, as applicable, standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and, upon issuance, amendment,
renewal or extension of each Letter of Credit, Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) with respect to Revolving Letters of Credit, the
Revolving LC Exposure shall not exceed the LC Commitment, (ii) with respect to
Revolving Letters of Credit, the

53


--------------------------------------------------------------------------------


total Revolving Exposures shall not exceed the total Revolving Commitments,
(iii) with respect to Synthetic Letters of Credit, the Synthetic LC Exposure
shall not exceed the amount that has been deposited in cash in the Synthetic LC
Deposit Account; and (iv) the conditions set forth in Article IV in respect of
such issuance, amendment, renewal or extension shall have been satisfied.  In
the case of a Revolving Letter of Credit, unless the Issuing Bank shall agree
otherwise, no Revolving Letter of Credit shall be in an initial amount less than
$100,000, in the case of a Commercial Letter of Credit, or $250,000, in the case
of a Standby Letter of Credit, or is to be denominated in a currency other than
Dollars.

Upon the issuance of any Revolving Letter of Credit or amendment, renewal,
extension or modification to a Revolving Letter of Credit, the Issuing Bank
shall promptly notify the Administrative Agent, who shall promptly notify each
Revolving Lender, thereof, which notice shall be accompanied by a copy of such
Revolving Letter of Credit or amendment, renewal, extension or modification to a
Revolving Letter of Credit and the amount of such Lender’s respective
participation in such Revolving Letter of Credit pursuant to Section 2.18(d). 
On the first Business Day of each calendar month, the Issuing Bank shall provide
to the Administrative Agent a report listing all outstanding Revolving Letters
of Credit and the amounts and beneficiaries thereof and the Administrative Agent
shall promptly provide such report to each Revolving Lender.


(C)           EXPIRATION DATE.

(i)      Each Revolving Letter of Credit shall expire at or prior to the close
of business on the earlier of (1) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (2) in the case of a Commercial Letter of Credit, (x) the date that is
180 days after the date of issuance of such Commercial Letter of Credit (or, in
the case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.  The Synthetic Letters
of Credit shall expire on the Synthetic LC Maturity Date.

(ii)     If Borrower so requests in any Letter of Credit Request, the Issuing
Bank may, in its sole and absolute discretion, agree to issue a Revolving Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Issuing Bank, Borrower shall not be
required to make a specific request to the Issuing Bank for any such renewal. 
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the earlier of (1) one year from the date of such renewal and (2) the
Letter of Credit Expiration Date; provided that the Issuing Bank shall not
permit any such renewal if (x) the Issuing Bank has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.18(l) or
otherwise), or (y) it has received notice on or before the day that is two
Business Days before the date which has been agreed upon pursuant to the proviso
of the first sentence of this paragraph from the Administrative Agent, any
Lender or Borrower that one or more of the applicable conditions specified in
Section 4.02 are not then satisfied.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A REVOLVING LETTER OF CREDIT
(OR AN AMENDMENT TO A REVOLVING LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART

54


--------------------------------------------------------------------------------



OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY IRREVOCABLY GRANTS
TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY ACQUIRES FROM THE
ISSUING BANK, A PARTICIPATION IN SUCH REVOLVING LETTER OF CREDIT EQUAL TO SUCH
REVOLVING LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH REVOLVING LETTER OF CREDIT.  IN CONSIDERATION AND IN
FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE ISSUING BANK, SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF EACH REVOLVING
LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY BORROWER ON THE
DATE DUE AS PROVIDED IN SECTION 2.18(E), OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO BORROWER FOR ANY REASON.  EACH REVOLVING LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF REVOLVING LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY REVOLVING LETTER OF CREDIT
OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF
THE COMMITMENTS, OR EXPIRATION, TERMINATION OR CASH COLLATERALIZATION OF ANY
REVOLVING LETTER OF CREDIT AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)           REIMBURSEMENT.

(i)      If the Issuing Bank or the Synthetic LC Issuing Bank, as applicable,
shall make any LC Disbursement in respect of a Letter of Credit, Borrower shall
reimburse such LC Disbursement by paying to the Issuing Bank or the Synthetic LC
Issuing Bank, as applicable, an amount in dollars (which shall be the Dollar
Equivalent if the Issuing Bank has made an LC Disbursement in respect of a
Letter of Credit that is denominated in an Alternate Currency) equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made if Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that Borrower receives such notice; provided that Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment (i) in respect of a Revolving LC
Disbursement be financed with ABR Revolving Loans or Swingline Loans in an
equivalent amount and, to the extent so financed, Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Loans or Swingline Loans, or (ii) in respect of a Synthetic LC Disbursement be
paid with the balance of the Synthetic LC Deposit Account.

(ii)     If Borrower fails to make such payment due under paragraph (e)(i) above
with respect to a Revolving Letter of Credit when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable Revolving LC Disbursement, the payment then
due from Borrower in respect thereof and such Revolving Lender’s Pro Rata
Percentage thereof.  Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than
2:00 p.m., New York City time, on such date (or, if such Revolving Lender shall
have received such notice later than 12:00 noon, New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of
the unreimbursed Revolving LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the

55


--------------------------------------------------------------------------------


Administrative Agent from Borrower thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to the Issuing Bank, as appropriate.

(iii)    If Borrower fails to make any payment when due under paragraph (e)(i)
above with respect to a Synthetic Letter of Credit when due, the Synthetic LC
Issuing Bank shall notify the Administrative Agent of the payment then due from
Borrower in respect thereof.  The Administrative Agent will promptly pay to the
Synthetic LC Issuing Bank the amount of such Synthetic LC Disbursement from the
cash on deposit in the Synthetic LC Deposit Account.  Promptly following receipt
by the Administrative Agent of any payment by Borrower in respect of any
Synthetic LC Disbursement, the Administrative Agent shall distribute such
payment to the Synthetic LC Issuing Bank.

(iv)    If any Revolving Lender shall not have made its Pro Rata Percentage of
such Revolving LC Disbursement available to the Administrative Agent as provided
above, each of such Revolving Lender and Borrower severally agrees to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with the foregoing to but excluding the date
such amount is paid, to the Administrative Agent for the account of the Issuing
Bank at (i) in the case of Borrower, the rate per annum set forth in
Section 2.18(h) and (ii) in the case of such Lender, at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.


(F)            OBLIGATIONS ABSOLUTE.  THE REIMBURSEMENT OBLIGATION OF BORROWER
AS PROVIDED IN SECTION 2.18(E) SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PAID AND PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR
ANY TERM OR PROVISION THEREIN; (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER
A LETTER OF CREDIT BEING PROVED TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; (III) PAYMENT BY THE ISSUING BANK, OR SYNTHETIC LC ISSUING BANK,
AS APPLICABLE, TO THE APPLICABLE BENEFICIARY UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT FAILS TO COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT; (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER
OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF
THIS SECTION 2.18, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A
RIGHT OF SETOFF AGAINST, THE OBLIGATIONS OF BORROWER HEREUNDER; (V) THE FACT
THAT A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; OR (VI) ANY MATERIAL
ADVERSE CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF OPERATIONS, PROSPECTS OR
CONDITION, FINANCIAL OR OTHERWISE, OF BORROWER AND ITS SUBSIDIARIES.  NONE OF
THE AGENTS, THE LENDERS, THE ISSUING BANK, THE SYNTHETIC LC ISSUING BANK OR ANY
OF THEIR AFFILIATES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR
IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK OR SYNTHETIC LC ISSUING BANK, AS APPLICABLE; PROVIDED THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK OR SYNTHETIC LC
ISSUING BANK, AS APPLICABLE, FROM LIABILITY TO BORROWER TO THE EXTENT OF ANY
DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH
ARE HEREBY WAIVED BY BORROWER TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW) SUFFERED BY BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S OR THE
SYNTHETIC LC ISSUING BANK’S, AS APPLICABLE, FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK OR THE
SYNTHETIC

56


--------------------------------------------------------------------------------



LC ISSUING BANK, AS APPLICABLE, SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS
APPLICABLE, MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK OR THE SYNTHETIC LC
ISSUING BANK, AS APPLICABLE, SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF,
EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT.  THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS
APPLICABLE, SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND
BORROWER OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK, AS APPLICABLE, HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE BORROWER OF ITS REIMBURSEMENT OBLIGATION TO THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, AND THE REVOLVING
LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT (OTHER THAN WITH RESPECT TO THE
TIMING OF SUCH REIMBURSEMENT OBLIGATION SET FORTH IN SECTION 2.18(E)).


(H)           INTERIM INTEREST.  IF THE ISSUING BANK OR THE SYNTHETIC LC ISSUING
BANK, AS APPLICABLE, SHALL MAKE ANY LC DISBURSEMENT, THEN, UNLESS BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE,
THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST PAYABLE ON DEMAND, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE
DATE THAT BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THE
APPLICABLE TO ABR REVOLVING LOANS, WITH RESPECT TO ANY REVOLVING LETTER OF
CREDIT, AND TO ABR TERM LOANS, WITH RESPECT TO ANY SYNTHETIC LETTER OF CREDIT. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO SECTION 2.18(E) TO REIMBURSE THE ISSUING BANK OR THE SYNTHETIC LC
ISSUING BANK, AS APPLICABLE, SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE
EXTENT OF SUCH PAYMENT.


(I)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, IN THE CASE OF REVOLVING LETTERS OF CREDIT, REVOLVING
LENDERS WITH REVOLVING LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
REVOLVING LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, BORROWER SHALL DEPOSIT ON TERMS AND IN ACCOUNTS REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT, IN THE NAME OF THE COLLATERAL AGENT AND
FOR THE BENEFIT OF THE REVOLVING LENDERS AN AMOUNT IN CASH EQUAL TO THE
REVOLVING EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO BORROWER DESCRIBED IN SECTION 8.01(G) OR (H). 
FUNDS SO DEPOSITED SHALL BE APPLIED BY THE COLLATERAL AGENT TO REIMBURSE THE
ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO
THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF OUTSTANDING
REIMBURSEMENT OBLIGATIONS OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED
(BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH REVOLVING EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL REVOLVING EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT.  IF BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT PLUS ANY ACCRUED INTEREST

57


--------------------------------------------------------------------------------



OR REALIZED PROFITS WITH RESPECT TO SUCH AMOUNTS (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL
EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


(J)            ADDITIONAL ISSUING BANKS.  BORROWER MAY, AT ANY TIME AND FROM
TIME TO TIME, DESIGNATE ONE OR MORE ADDITIONAL REVOLVING LENDERS TO ACT AS AN
ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND SUCH
REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS
PARAGRAPH (J) SHALL BE DEEMED (IN ADDITION TO BEING A REVOLVING LENDER) TO BE
THE ISSUING BANK WITH RESPECT TO LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY
SUCH REVOLVING LENDER, AND ALL REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS
TO THE TERM “ISSUING BANK” SHALL, WITH RESPECT TO SUCH LETTERS OF CREDIT, BE
DEEMED TO REFER TO SUCH REVOLVING LENDER IN ITS CAPACITY AS ISSUING BANK, AS THE
CONTEXT SHALL REQUIRE.


(K)           RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND BORROWER; PROVIDED THAT SUCH
RESIGNATION SHALL NOT BE EFFECTIVE UNLESS AND UNTIL A SUBSTITUTE OR REPLACEMENT
ISSUING BANK HAS BEEN APPOINTED.  THE ISSUING BANK MAY BE REPLACED AT ANY TIME
BY WRITTEN AGREEMENT AMONG BORROWER, EACH AGENT, THE REPLACED ISSUING BANK AND
THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS
OF ANY SUCH REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING
BANK.  AT THE TIME ANY SUCH RESIGNATION OR REPLACEMENT SHALL BECOME EFFECTIVE,
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.05(C).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH RESIGNATION OR REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE
SUCCESSOR OR ADDITIONAL ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS
OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE
ISSUED BY IT THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK”
SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS ISSUING
BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE RESIGNATION OR REPLACEMENT OF AN
ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO
AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK
UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO
SUCH RESIGNATION OR REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL
LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE THAN ONE ISSUING BANK
HEREUNDER, BORROWER MAY, IN ITS DISCRETION, SELECT WHICH ISSUING BANK IS TO
ISSUE ANY PARTICULAR LETTER OF CREDIT.


(L)            OTHER.  THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS
APPLICABLE, SHALL BE UNDER NO OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF

(I)      ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK OR
THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, FROM ISSUING SUCH LETTER OF
CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK, AS APPLICABLE, OR ANY REQUEST OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS
APPLICABLE, SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK OR THE SYNTHETIC LC
ISSUING BANK, AS APPLICABLE, REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, WITH RESPECT TO
SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH
THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE, IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

58


--------------------------------------------------------------------------------


(II)     THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK, AS APPLICABLE.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such
Revolving Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.  The Synthetic LC Issuing Bank shall be
under no obligation to amend any Synthetic Letter of Credit.

SECTION 2.19   The Synthetic LC Deposit Account.


(A)           THE CASH COLLATERAL FOR THE SYNTHETIC LETTERS OF CREDIT SHALL BE
HELD IN ESCROW BY UBS AG, STAMFORD BRANCH, AS ESCROW AGENT, SUBJECT TO
DISBURSEMENT IN ACCORDANCE WITH THE TERMS OF SECTION 2.18 AND THIS SECTION 2.19,
IN THE SYNTHETIC LC DEPOSIT ACCOUNT, AND NO PARTY OTHER THAN UBS AG, STAMFORD
BRANCH SHALL HAVE A RIGHT OF WITHDRAWAL FROM THE SYNTHETIC LC DEPOSIT ACCOUNT OR
ANY OTHER RIGHT OR POWER WITH RESPECT TO THE CASH COLLATERAL SUPPORTING THE
SYNTHETIC LETTERS OF CREDIT.


(B)           NEITHER BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE ANY RIGHT,
TITLE OR INTEREST IN OR TO THE CASH COLLATERAL IN THE SYNTHETIC LC DEPOSIT
ACCOUNT AND NO OBLIGATIONS WITH RESPECT THERETO (EXCEPT FOR THE REIMBURSEMENT
OBLIGATIONS PROVIDED IN SECTION 2.18).  IF, NOTWITHSTANDING THE INTENT OF THE
PARTIES TO THIS AGREEMENT, THE CASH COLLATERAL IN THE SYNTHETIC LC DEPOSIT
ACCOUNT IS DEEMED TO BE AN ASSET OF A LOAN PARTY, EACH LOAN PARTY SHALL BE
DEEMED TO HAVE GRANTED TO THE ADMINISTRATIVE AGENT, AS OF THE CLOSING DATE, FOR
THE SOLE AND EXCLUSIVE BENEFIT OF THE SYNTHETIC LC ISSUING BANK, A FIRST
PRIORITY SECURITY INTEREST IN AND LIEN UPON THE SYNTHETIC LC DEPOSIT ACCOUNT AND
ALL FUNDS DEPOSITED THEREIN.


(C)           THE ADMINISTRATIVE AGENT SHALL RETURN ANY AMOUNTS REMAINING IN THE
SYNTHETIC LC DEPOSIT ACCOUNT TO THE BORROWER FOLLOWING THE REDEMPTION AND
REPAYMENT OF THE ACQUISITION PROMISSORY NOTES AND THE EXPIRATION OF THE
SYNTHETIC LETTERS OF CREDIT.


(D)           IF THE ADMINISTRATIVE AGENT IS ADVISED THAT DEPOSITS (IN THE
APPLICABLE AMOUNTS) ARE NOT BEING OFFERED IN THE LONDON INTERBANK MARKET, OR THE
ADMINISTRATIVE AGENT DETERMINES THAT ADEQUATE AND FAIR MEANS DO NOT OTHERWISE
EXIST FOR ASCERTAINING THE BENCHMARK LIBOR RATE, THEN THE CASH IN THE SYNTHETIC
LC DEPOSIT ACCOUNT SHALL BE INVESTED SO AS TO EARN A RETURN EQUAL TO THE GREATER
OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

SECTION 2.20   Increase in Commitments.


(A)           BORROWER REQUEST.  BORROWER MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST THE ESTABLISHMENT OF ONE OR MORE NEW TERM
LOAN COMMITMENTS (EACH, AN “INCREMENTAL TERM LOAN COMMITMENT”) BY AN AMOUNT NOT
IN EXCESS OF $20.0 MILLION IN THE AGGREGATE AND NOT LESS THAN $10.0 MILLION
INDIVIDUALLY.  EACH SUCH NOTICE SHALL SPECIFY (I) THE DATE (EACH, AN “INCREASE
EFFECTIVE DATE”) ON WHICH BORROWER PROPOSES THAT THE INCREASED OR NEW
COMMITMENTS SHALL BE EFFECTIVE, WHICH SHALL BE A DATE NOT LESS THAN 10 BUSINESS
DAYS AFTER THE DATE ON WHICH SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE
AGENT AND (II) THE IDENTITY OF EACH ELIGIBLE ASSIGNEE TO WHOM BORROWER PROPOSES
ANY PORTION OF SUCH INCREASED OR NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF
SUCH ALLOCATIONS; PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR
A PORTION OF THE INCREASED OR NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE
DISCRETION, TO PROVIDE SUCH INCREASED OR NEW COMMITMENT.

59


--------------------------------------------------------------------------------



(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:

(I)      EACH OF THE CONDITIONS SET FORTH IN SECTION 4.02 SHALL BE SATISFIED;

(II)     NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM
THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

(III)    AFTER GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY
INCREASE IN INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY PERMITTED
ACQUISITION CONCURRENTLY WITH SUCH BORROWINGS AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(A) OR (B), BORROWER
SHALL BE IN COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTION 6.10 AND
THE TOTAL LEVERAGE RATIO SHALL NOT BE GREATER THAN THE LESSER OF (A) 3.75:1.0
AND THE MAXIMUM TOTAL LEVERAGE RATIO THAT IS THEN APPLICABLE PURSUANT TO SECTION
6.10(A) HEREOF;

(IV)    [RESERVED]; AND

(V)     BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS OR
OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH ANY SUCH TRANSACTION.


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS FOLLOWS:

(I)      TERMS AND PROVISIONS OF LOANS MADE PURSUANT TO INCREMENTAL TERM LOAN
COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE, EXCEPT AS OTHERWISE SET FORTH
HEREIN OR IN THE INCREASE JOINDER, IDENTICAL TO THE EXISTING TERM LOANS (IT
BEING UNDERSTOOD THAT INCREMENTAL TERM LOANS MAY BE A PART OF THE TERM LOANS);

(II)     THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY INCREMENTAL TERM LOANS
SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE EXISTING
TERM LOANS;

(III)    THE MATURITY DATE OF INCREMENTAL TERM LOANS (THE “INCREMENTAL TERM LOAN
MATURITY DATE”) SHALL NOT BE EARLIER THAN THE FINAL MATURITY DATE; AND

(IV)    THE APPLICABLE MARGINS FOR THE INCREMENTAL TERM LOANS SHALL BE
DETERMINED BY BORROWER AND THE LENDERS OF THE INCREMENTAL TERM LOANS; PROVIDED
THAT IN THE EVENT THAT THE APPLICABLE MARGINS FOR ANY INCREMENTAL TERM LOANS ARE
GREATER THAN THE APPLICABLE MARGINS FOR THE EXISTING TERM LOANS BY MORE THAN 50
BASIS POINTS, THEN THE APPLICABLE MARGINS FOR THE EXISTING TERM LOANS SHALL BE
INCREASED TO THE EXTENT NECESSARY SO THAT THE APPLICABLE MARGINS FOR THE
INCREMENTAL TERM LOANS ARE EQUAL TO THE APPLICABLE MARGINS FOR THE TERM LOANS;
PROVIDED, FURTHER, THAT IN DETERMINING THE APPLICABLE MARGINS APPLICABLE TO THE
EXISTING TERM LOANS AND THE INCREMENTAL TERM LOANS, (X) ORIGINAL ISSUE DISCOUNT
(“OID”) OR UPFRONT FEES (WHICH SHALL BE DEEMED TO CONSTITUTE LIKE AMOUNTS OF
OID) PAID OR PAYABLE BY BORROWER TO THE LENDERS OF THE EXISTING TERM LOANS OR
THE INCREMENTAL TERM LOANS IN THE PRIMARY SYNDICATION THEREOF SHALL BE INCLUDED
(WITH OID BEING EQUATED TO INTEREST BASED ON AN ASSUMED FOUR-YEAR LIFE TO
MATURITY) AND (Y) CUSTOMARY ARRANGEMENT OR COMMITMENT FEES PAYABLE TO THE
ARRANGER (OR ITS AFFILIATES) IN CONNECTION WITH THE EXISTING TERM LOANS OR TO
ONE OR MORE ARRANGERS (OR THEIR AFFILIATES) OF THE INCREMENTAL TERM LOANS SHALL
BE EXCLUDED.

60


--------------------------------------------------------------------------------


The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Incremental Term Loans that are Term Loans made
pursuant to this Agreement.


(D)           MAKING OF NEW TERM LOANS.  ON ANY INCREASE EFFECTIVE DATE ON WHICH
NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, EACH LENDER OF SUCH NEW COMMITMENT SHALL MAKE A
TERM LOAN TO BORROWER IN AN AMOUNT EQUAL TO ITS NEW COMMITMENT.


(E)           EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS, EXCEPT THAT THE NEW LOANS MAY BE SUBORDINATED IN RIGHT OF PAYMENT OR
THE LIENS SECURING THE NEW LOANS MAY BE SUBORDINATED, IN EACH CASE, AS SET FORTH
IN THE INCREASE JOINDER.  THE LOAN PARTIES SHALL TAKE ANY ACTIONS REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN
AND SECURITY INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE
PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING EFFECT TO THE ESTABLISHMENT OF
ANY SUCH CLASS OF TERM LOANS OR ANY SUCH NEW COMMITMENTS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders and each other Loan Party, to
the extent any of the following representations and warranties relates to such
Loan Party, represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders (with references to the
Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

SECTION 3.01   Organization; Powers.  Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  There is no existing default under any
Organizational Document of any Company or any event which, with the giving of
notice or passage of time or both, would constitute a default by any party
thereunder.

SECTION 3.02   Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party.  This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of

61


--------------------------------------------------------------------------------


such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03   No Conflicts.  The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.

SECTION 3.04   Financial Statements; Projections.


(A)           HISTORICAL FINANCIAL STATEMENTS.  BORROWER HAS HERETOFORE
DELIVERED TO THE LENDERS THE CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS
OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWER (I) AS OF, AND FOR
THE FISCAL YEARS ENDED, DECEMBER 31, 2005, DECEMBER 31, 2004 AND DECEMBER 31,
2003, AUDITED BY AND ACCOMPANIED BY THE UNQUALIFIED OPINION OF DELOITTE & TOUCHE
LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE NINE-MONTH
PERIOD ENDED SEPTEMBER 30, 2006 AND FOR THE COMPARABLE PERIOD OF THE PRECEDING
FISCAL YEAR, IN EACH CASE, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF
BORROWER.  SUCH FINANCIAL STATEMENTS AND ALL FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTIONS 5.01(A), (B) AND (C) HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP AND PRESENT FAIRLY AND ACCURATELY THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF BORROWER AS OF THE DATES AND FOR THE PERIODS TO
WHICH THEY RELATE.


(B)           NO LIABILITIES.  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04(A), OR AS WILL BE SET FORTH IN THE NEXT FINANCIAL
STATEMENTS TO BE DELIVERED PURSUANT TO SECTION 5.01(A), (B) OR (C), AS
APPLICABLE, THERE ARE NO LIABILITIES OF ANY COMPANY OF ANY KIND, WHETHER
ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND THERE
IS NO EXISTING CONDITION, SITUATION OR SET OF CIRCUMSTANCES WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A LIABILITY, OTHER THAN LIABILITIES
UNDER THE LOAN DOCUMENTS.  SINCE DECEMBER 31, 2005, THERE HAS BEEN NO EVENT,
CHANGE, CIRCUMSTANCE OR OCCURRENCE THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           PRO FORMA FINANCIAL STATEMENTS.  BORROWER HAS HERETOFORE DELIVERED
TO THE LENDERS CERTAIN OF BORROWER’S UNAUDITED PRO FORMA CONSOLIDATED BALANCE
SHEET AND STATEMENTS OF INCOME AND CASH FLOWS INFORMATION AND PRO FORMA EBITDA,
AS OF AND FOR THE TWELVE-MONTH PERIOD ENDED SEPTEMBER 30, 2006, AFTER GIVING
EFFECT TO THE TRANSACTIONS AS IF THEY HAD OCCURRED ON SUCH DATE IN THE CASE OF
THE BALANCE SHEET AND AS OF THE BEGINNING OF ALL PERIODS PRESENTED IN THE CASE
OF THE STATEMENTS OF INCOME AND CASH FLOWS.  SUCH PRO FORMA FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN GOOD FAITH BY THE LOAN PARTIES, BASED ON THE ASSUMPTIONS
STATED THEREIN (WHICH ASSUMPTIONS ARE BELIEVED BY THE LOAN PARTIES ON THE DATE
HEREOF AND ON THE CLOSING DATE TO BE REASONABLE), ACCURATELY REFLECT ALL
ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT TO THE TRANSACTIONS, AND IN
ACCORDANCE WITH REGULATION S-X AND AS OTHERWISE DESCRIBED

62


--------------------------------------------------------------------------------



THEREIN, AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE PRO FORMA CONSOLIDATED
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF BORROWER AS OF SUCH DATE AND FOR
SUCH PERIODS, ASSUMING THAT THE TRANSACTIONS HAD OCCURRED AT SUCH DATES.


(D)           FORECASTS.  THE FORECASTS OF FINANCIAL PERFORMANCE OF BORROWER AND
ITS SUBSIDIARIES FURNISHED TO THE LENDERS HAVE BEEN PREPARED IN GOOD FAITH BY
BORROWER AND BASED ON ASSUMPTIONS BELIEVED BY BORROWER TO BE REASONABLE.

SECTION 3.05   Properties.


(A)           GENERALLY.  EACH COMPANY HAS GOOD TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS, FREE AND CLEAR OF ALL
LIENS EXCEPT FOR, PERMITTED LIENS AND, IN THE CASE OF ALL OTHER MATERIAL
PROPERTY, PERMITTED LIENS AND MINOR IRREGULARITIES OR DEFICIENCIES IN TITLE
THAT, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT INTERFERE WITH ITS ABILITY TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTY FOR ITS
INTENDED PURPOSE.  THE PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, (I) IS IN
GOOD OPERATING ORDER, CONDITION AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) AND
(II) CONSTITUTES ALL THE PROPERTY WHICH IS REQUIRED FOR THE BUSINESS AND
OPERATIONS OF THE COMPANIES AS PRESENTLY CONDUCTED.


(B)           REAL PROPERTY.  SCHEDULES 8(A) AND 8(B) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE CONTAIN A TRUE AND COMPLETE LIST OF EACH
INTEREST IN REAL PROPERTY (I) OWNED BY ANY LOAN PARTY AS OF THE DATE HEREOF AND
DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH LOAN PARTY AND WHETHER SUCH
OWNED REAL PROPERTY IS LEASED AND IF LEASED WHETHER THE UNDERLYING LEASE
CONTAINS ANY OPTION TO PURCHASE ALL OR ANY PORTION OF SUCH REAL PROPERTY OR ANY
INTEREST THEREIN OR CONTAINS ANY RIGHT OF FIRST REFUSAL RELATING TO ANY SALE OF
SUCH REAL PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN AND (II) LEASED,
SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY ANY LOAN PARTY, AS LESSEE,
SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE DATE HEREOF AND DESCRIBES THE TYPE
OF INTEREST THEREIN HELD BY SUCH LOAN PARTY AND, IN EACH OF THE CASES DESCRIBED
IN CLAUSES (I) AND (II) OF THIS SECTION 3.05(B), WHETHER ANY LEASE REQUIRES THE
CONSENT OF THE LANDLORD OR TENANT THEREUNDER, OR OTHER PARTY THERETO, TO THE
TRANSACTIONS.


(C)           NO CASUALTY EVENT.  NO COMPANY HAS RECEIVED ANY NOTICE OF, NOR HAS
ANY KNOWLEDGE OF, THE OCCURRENCE OR PENDENCY OR CONTEMPLATION OF ANY CASUALTY
EVENT AFFECTING ALL OR ANY PORTION OF ITS PROPERTY.  NO MORTGAGE ENCUMBERS
IMPROVED REAL PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY
THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD
HAZARDS WITHIN THE MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS
FLOOD INSURANCE AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH
SECTION 5.04.


(D)           COLLATERAL.  EACH LOAN PARTY OWNS OR HAS RIGHTS TO USE ALL OF THE
COLLATERAL AND ALL RIGHTS WITH RESPECT TO ANY OF THE FOREGOING USED IN,
NECESSARY FOR OR MATERIAL TO EACH LOAN PARTY’S BUSINESS AS CURRENTLY CONDUCTED. 
THE USE BY EACH LOAN PARTY OF SUCH COLLATERAL AND ALL SUCH RIGHTS WITH RESPECT
TO THE FOREGOING DO NOT INFRINGE ON THE RIGHTS OF ANY PERSON OTHER THAN SUCH
INFRINGEMENT WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN MADE AND
REMAINS OUTSTANDING THAT ANY LOAN PARTY’S USE OF ANY COLLATERAL DOES OR MAY
VIOLATE THE RIGHTS OF ANY THIRD PARTY THAT COULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.06   Intellectual Property.


(A)           OWNERSHIP/NO CLAIMS.  EACH LOAN PARTY OWNS, OR IS LICENSED TO USE,
ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADE NAMES, SERVICE MARKS,
COPYRIGHTS, TECHNOLOGY, TRADE SECRETS, PROPRIETARY

63


--------------------------------------------------------------------------------



INFORMATION, DOMAIN NAMES, KNOW-HOW AND PROCESSES NECESSARY FOR THE CONDUCT OF
ITS BUSINESS AS CURRENTLY CONDUCTED (THE “INTELLECTUAL PROPERTY”), EXCEPT FOR
THOSE THE FAILURE TO OWN OR LICENSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO
CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING
THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF
ANY SUCH INTELLECTUAL PROPERTY, NOR DOES ANY LOAN PARTY KNOW OF ANY VALID BASIS
FOR ANY SUCH CLAIM, EXCEPT FOR THOSE CLAIMS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE USE OF SUCH INTELLECTUAL PROPERTY BY EACH LOAN PARTY DOES NOT
INFRINGE THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           REGISTRATIONS.  EXCEPT PURSUANT TO LICENSES AND OTHER USER
AGREEMENTS THAT ARE LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION
CERTIFICATE, ON AND AS OF THE DATE HEREOF (I) EACH LOAN PARTY OWNS AND POSSESSES
THE RIGHT TO USE, AND HAS DONE NOTHING TO AUTHORIZE OR ENABLE ANY OTHER PERSON
TO USE, ANY COPYRIGHT, PATENT OR TRADEMARK (AS SUCH TERMS ARE DEFINED IN THE
SECURITY AGREEMENT) LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION
CERTIFICATE AND (II) ALL REGISTRATIONS LISTED IN SCHEDULE 12(A) OR 12(B) TO THE
PERFECTION CERTIFICATE ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT, TO THE
EXTENT (I) (1) THE FAILURE OF A LOAN PARTY TO OWN OR POSSESS THE RIGHT TO USE OR
(2) A LOAN PARTY’S AUTHORIZATION OR ENABLING OF ANY OTHER PERSON TO USE ANY SUCH
COPYRIGHT, PATENT OR TRADEMARK OR (II) THE FAILURE TO HAVE ANY VALID AND
EFFECTIVE REGISTRATION, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           NO VIOLATIONS OR PROCEEDINGS.  TO EACH LOAN PARTY’S KNOWLEDGE, ON
AND AS OF THE DATE HEREOF, THERE IS NO MATERIAL VIOLATION BY OTHERS OF ANY RIGHT
OF SUCH LOAN PARTY WITH RESPECT TO ANY COPYRIGHT, PATENT OR TRADEMARK LISTED IN
SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE, PLEDGED BY IT UNDER THE
NAME OF SUCH LOAN PARTY.

SECTION 3.07   Equity Interests and Subsidiaries.


(A)           EQUITY INTERESTS.  SCHEDULES 1(A) AND 10(A) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE SET FORTH A LIST OF (I) ALL THE SUBSIDIARIES
OF BORROWER AND THEIR JURISDICTIONS OF ORGANIZATION AS OF THE CLOSING DATE AND
(II) THE NUMBER OF EACH CLASS OF THEIR RESPECTIVE EQUITY INTERESTS AUTHORIZED,
AND THE NUMBER OUTSTANDING, ON THE CLOSING DATE AND THE NUMBER OF SHARES COVERED
BY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND
SIMILAR RIGHTS AT THE CLOSING DATE.  ALL EQUITY INTERESTS OF EACH COMPANY ARE
DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE, AND, OTHER THAN
THE EQUITY INTERESTS OF BORROWER, ARE OWNED BY BORROWER, DIRECTLY OR INDIRECTLY
THROUGH WHOLLY OWNED SUBSIDIARIES.  EACH LOAN PARTY IS THE RECORD AND BENEFICIAL
OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, THE EQUITY INTERESTS PLEDGED BY
IT UNDER THE SECURITY AGREEMENT, FREE OF ANY AND ALL LIENS, RIGHTS OR CLAIMS OF
OTHER PERSONS, EXCEPT THE SECURITY INTEREST CREATED BY THE SECURITY AGREEMENT
AND PERMITTED LIENS, AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR OTHER
RIGHTS TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS
OUTSTANDING WITH RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT
REQUIRES THE ISSUANCE OR SALE OF, ANY SUCH EQUITY INTERESTS.


(B)           NO CONSENT OF THIRD PARTIES REQUIRED.  NO CONSENT OF ANY PERSON
INCLUDING ANY OTHER GENERAL OR LIMITED PARTNER, ANY OTHER MEMBER OF A LIMITED
LIABILITY COMPANY, ANY OTHER SHAREHOLDER OR ANY OTHER TRUST BENEFICIARY IS
NECESSARY OR REASONABLY DESIRABLE (FROM THE PERSPECTIVE OF A SECURED PARTY) IN
CONNECTION WITH THE CREATION, PERFECTION OR FIRST PRIORITY STATUS OF THE
SECURITY INTEREST OF THE COLLATERAL AGENT IN ANY EQUITY INTERESTS PLEDGED TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES

64


--------------------------------------------------------------------------------



UNDER THE SECURITY AGREEMENT OR THE EXERCISE BY THE COLLATERAL AGENT OF THE
VOTING OR OTHER RIGHTS PROVIDED FOR IN THE SECURITY AGREEMENT OR THE EXERCISE OF
REMEDIES IN RESPECT THEREOF.


(C)           ORGANIZATIONAL CHART.  AN ACCURATE ORGANIZATIONAL CHART, SHOWING
THE OWNERSHIP STRUCTURE OF BORROWER AND EACH SUBSIDIARY ON THE CLOSING DATE, AND
AFTER GIVING EFFECT TO THE TRANSACTIONS, IS SET FORTH ON SCHEDULE 10(A) TO THE
PERFECTION CERTIFICATE DATED THE CLOSING DATE.

SECTION 3.08   Litigation; Compliance with Laws.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or any of the Transactions or (ii) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.  Except for matters covered by Section 3.18, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09   Agreements.  No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse
Effect.  No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default. 
Schedule 3.09 accurately and completely lists all material agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Closing Date) to which any Company is a party
which are in effect on the date hereof in connection with the operation of the
business conducted thereby and Borrower has delivered to the Administrative
Agent complete and correct copies of all such material agreements, including any
amendments, supplements or modifications with respect thereto, and all such
agreements are in full force and effect.

SECTION 3.10   Federal Reserve Regulations.  No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.  No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X.  The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.

SECTION 3.11   Investment Company Act.  No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12   Use of Proceeds.  Borrower will use the proceeds of (a) the Term
Loans made pursuant to Section 2.01(a) on the Closing Date to cash collateralize
the Synthetic Letters of Credit to provide credit support for the Acquisition
Promissory Notes and, when the Acquisition Promissory Notes become due, to pay
the Acquisition Promissory Notes, which were issued as, together with the

65


--------------------------------------------------------------------------------


Equity Financing, consideration for the Acquisition, (b) the Synthetic Letters
of Credit to provide credit support for the Acquisition Promissory Notes, and
(c) the Term Loans (if any) made pursuant to Section 2.20, the Revolving Loans
and Swingline Loans after the Closing Date for general corporate purposes
(including to effect Permitted Acquisitions), it being understood that Revolving
Loans may be made on the Closing Date for ordinary course working capital
purposes only.

SECTION 3.13   Taxes.  Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP and (ii) which could not, individually or in the aggregate, have a
Material Adverse Effect.  Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable.  No Loan Party is aware of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.  No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.14   No Material Misstatements.  No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, or the Confidential
Information Memorandum contained or contains any material misstatement of fact
or omitted or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading as of the date such information is dated or certified; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

SECTION 3.15   Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened, which could reasonably be expected to result in a Material
Adverse Effect.  The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect.  All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

SECTION 3.16   Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect

66


--------------------------------------------------------------------------------


to the application of the proceeds of each Loan, (a) the fair value of the
properties of (i) Borrower (individually and on a consolidated basis with its
Subsidiaries) and (ii) the Loan Parties will exceed its or their, as the case
may be, debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of (i) Borrower (individually and on
a consolidated basis with its Subsidiaries) and (ii) the Loan Parties will be
greater than the amount that will be required to pay the probable liability of
its or their, as the case may be, debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) (i) the Borrower (individually and on a consolidated basis with its
Subsidiaries) and (ii) the Loan Parties will be able to pay its or their, as the
case may be, debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) (i) the Borrower
(individually and on a consolidated basis with its Subsidiaries) and (ii) the
Loan Parties will not have unreasonably small capital with which to conduct its
or their, as the case may be, business in which it is or they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

SECTION 3.17   Employee Benefit Plans.  Each Company and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder.  No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in material liability of any Loan Party or the imposition of a Lien on
any of the property of any Company.  The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $250,000 the fair market value of the property of all such
underfunded Plans.  Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company or its ERISA Affiliates to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.18   Environmental Matters.


(A)           EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:

(I)      THE COMPANIES AND THEIR BUSINESSES, OPERATIONS AND REAL PROPERTY ARE IN
COMPLIANCE WITH, AND THE COMPANIES HAVE NO LIABILITY UNDER, ANY APPLICABLE
ENVIRONMENTAL LAW; AND UNDER THE CURRENTLY EFFECTIVE BUSINESS PLAN OF THE
COMPANIES, NO EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL BE REQUIRED IN ORDER
TO COMPLY WITH APPLICABLE ENVIRONMENTAL LAWS DURING THE NEXT FIVE YEARS;

(II)     THE COMPANIES HAVE OBTAINED ALL ENVIRONMENTAL PERMITS REQUIRED FOR THE
CONDUCT OF THEIR BUSINESSES AND OPERATIONS, AND THE OWNERSHIP, OPERATION AND USE
OF THEIR PROPERTY, UNDER ENVIRONMENTAL LAW, ALL SUCH ENVIRONMENTAL PERMITS ARE
VALID AND IN GOOD STANDING AND, UNDER THE CURRENTLY EFFECTIVE BUSINESS PLAN OF
THE COMPANIES, NO EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL BE REQUIRED IN
ORDER TO RENEW OR MODIFY SUCH ENVIRONMENTAL PERMITS DURING THE NEXT FIVE YEARS;

(III)    THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIAL
ON, AT, UNDER OR FROM ANY REAL PROPERTY OR FACILITY PRESENTLY OR FORMERLY OWNED,
LEASED OR OPERATED BY

67


--------------------------------------------------------------------------------


THE COMPANIES OR THEIR PREDECESSORS IN INTEREST THAT COULD RESULT IN LIABILITY
BY THE COMPANIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW;

(IV)    THERE IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE KNOWLEDGE OF THE
COMPANIES, THREATENED AGAINST THE COMPANIES, OR RELATING TO THE REAL PROPERTY
CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANIES OR THEIR
PREDECESSORS IN INTEREST OR RELATING TO THE OPERATIONS OF THE COMPANIES, AND
THERE ARE NO ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS
THAT COULD FORM THE BASIS OF SUCH AN ENVIRONMENTAL CLAIM; AND

(V)     NO PERSON WITH AN INDEMNITY OR CONTRIBUTION OBLIGATION TO THE COMPANIES
RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW IS IN DEFAULT
WITH RESPECT TO SUCH OBLIGATION.


(B)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT:

(I)      NO COMPANY IS OBLIGATED TO PERFORM ANY ACTION OR OTHERWISE INCUR ANY
EXPENSE UNDER ENVIRONMENTAL LAW PURSUANT TO ANY ORDER, DECREE, JUDGMENT OR
AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED BY CONTRACT, AGREEMENT OR
OPERATION OF LAW, AND NO COMPANY IS CONDUCTING OR FINANCING ANY RESPONSE
PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR ANY OTHER
LOCATION;

(II)     NO REAL PROPERTY OR FACILITY OWNED, OPERATED OR LEASED BY THE COMPANIES
AND, TO THE KNOWLEDGE OF THE COMPANIES, NO REAL PROPERTY OR FACILITY FORMERLY
OWNED, OPERATED OR LEASED BY THE COMPANIES OR ANY OF THEIR PREDECESSORS IN
INTEREST IS (I) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST
PROMULGATED PURSUANT TO CERCLA OR (II) LISTED ON THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY INFORMATION SYSTEM PROMULGATED PURSUANT TO
CERCLA OR (III) INCLUDED ON ANY SIMILAR LIST MAINTAINED BY ANY GOVERNMENTAL
AUTHORITY INCLUDING ANY SUCH LIST RELATING TO PETROLEUM;

(III)    NO LIEN HAS BEEN RECORDED OR, TO THE KNOWLEDGE OF ANY COMPANY,
THREATENED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR
OTHER ASSETS OF THE COMPANIES;

(IV)    THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT REQUIRE ANY
NOTIFICATION, REGISTRATION, FILING, REPORTING, DISCLOSURE, INVESTIGATION,
REMEDIATION OR CLEANUP PURSUANT TO ANY GOVERNMENTAL REAL PROPERTY DISCLOSURE
REQUIREMENTS OR ANY OTHER APPLICABLE ENVIRONMENTAL LAW; AND

(V)     THE COMPANIES HAVE MADE AVAILABLE TO THE LENDERS ALL MATERIAL RECORDS
AND FILES IN THE POSSESSION, CUSTODY OR CONTROL OF, OR OTHERWISE REASONABLY
AVAILABLE TO, THE COMPANIES CONCERNING COMPLIANCE WITH OR LIABILITY UNDER
ENVIRONMENTAL LAW, INCLUDING THOSE CONCERNING THE ACTUAL OR SUSPECTED EXISTENCE
OF HAZARDOUS MATERIAL AT REAL PROPERTY OR FACILITIES CURRENTLY OR FORMERLY
OWNED, OPERATED, LEASED OR USED BY THE COMPANIES.

SECTION 3.19   Insurance.  Schedule 3.19 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Closing Date. 
All insurance maintained by the Companies is in full force and effect, all
premiums have been duly paid, no Company has received notice of violation or
cancellation thereof, the Premises, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements, and
there exists no material default under any Insurance Requirement.  Each Company
has insurance in such amounts and covering such risks and

68


--------------------------------------------------------------------------------


liabilities as are customary for companies of a similar size engaged in
similarbusinesses in similar locations.

SECTION 3.20   Security Documents.


(A)           SECURITY AGREEMENT.  THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE
IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, LEGAL,
VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, THE SECURITY
AGREEMENT COLLATERAL AND, WHEN (I) FINANCING STATEMENTS AND OTHER FILINGS IN
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 7 TO THE
PERFECTION CERTIFICATE AND (II) UPON THE TAKING OF POSSESSION OR CONTROL BY THE
COLLATERAL AGENT OF THE SECURITY AGREEMENT COLLATERAL WITH RESPECT TO WHICH A
SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL (WHICH
POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO THE EXTENT
POSSESSION OR CONTROL BY THE COLLATERAL AGENT IS REQUIRED BY EACH SECURITY
AGREEMENT), THE LIENS CREATED BY THE SECURITY AGREEMENT SHALL CONSTITUTE FULLY
PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF
THE GRANTORS IN THE SECURITY AGREEMENT COLLATERAL (OTHER THAN SUCH SECURITY
AGREEMENT COLLATERAL IN WHICH A SECURITY INTEREST CANNOT BE PERFECTED UNDER THE
UCC AS IN EFFECT AT THE RELEVANT TIME IN THE RELEVANT JURISDICTION), IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER LIEN OTHER THAN PERMITTED LIENS.


(B)           PTO FILING; COPYRIGHT OFFICE FILING.  WHEN THE SECURITY AGREEMENT
OR A SHORT FORM THEREOF IS FILED IN THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, THE LIENS CREATED BY SUCH
SECURITY AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS THEREUNDER IN
PATENTS (AS DEFINED IN THE SECURITY AGREEMENT) REGISTERED OR APPLIED FOR WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE OR COPYRIGHTS (AS DEFINED IN SUCH
SECURITY AGREEMENT) REGISTERED OR APPLIED FOR WITH THE UNITED STATES COPYRIGHT
OFFICE, AS THE CASE MAY BE, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN
PERMITTED LIENS.


(C)           MORTGAGES.  EACH MORTGAGE IS EFFECTIVE TO CREATE, IN FAVOR OF THE
COLLATERAL AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED PARTIES, LEGAL,
VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL OF THE LOAN
PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTIES THEREUNDER
AND THE PROCEEDS THEREOF, SUBJECT ONLY TO PERMITTED LIENS OR OTHER LIENS
ACCEPTABLE TO THE COLLATERAL AGENT, AND WHEN THE MORTGAGES ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 8(A) TO THE PERFECTION CERTIFICATE DATED THE
CLOSING DATE (OR, IN THE CASE OF ANY MORTGAGE EXECUTED AND DELIVERED AFTER THE
DATE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12, WHEN
SUCH MORTGAGE IS FILED IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL OPINION
DELIVERED WITH RESPECT THERETO IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 5.11 AND 5.12), THE MORTGAGES SHALL CONSTITUTE FULLY PERFECTED LIENS
ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
IN THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN LIENS PERMITTED BY SUCH
MORTGAGE (INCLUDING PERMITTED LIENS).


(D)           VALID LIENS.  EACH SECURITY DOCUMENT DELIVERED PURSUANT TO
SECTIONS 5.11 AND 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE EFFECTIVE
TO CREATE OR PERFECT IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS
IN, ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL
THEREUNDER, AND (I) WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE
APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW AND (II) UPON THE
TAKING OF POSSESSION OR CONTROL BY THE COLLATERAL AGENT OF SUCH COLLATERAL WITH
RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR
CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO
THE EXTENT REQUIRED BY ANY SECURITY DOCUMENT), SUCH SECURITY DOCUMENT WILL
CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE
AND INTEREST OF

69


--------------------------------------------------------------------------------



THE LOAN PARTIES IN SUCH COLLATERAL, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN
THE APPLICABLE PERMITTED LIENS.

SECTION 3.21   Acquisition Documents; Representations and Warranties in
Acquisition Agreement.  Schedule 3.21 lists (i) each exhibit, schedule, annex or
other attachment to the Acquisition Agreement and (ii) each agreement and each
material certificate, instrument, letter or other document contemplated by the
Acquisition Agreement or any item referred to in clause (i) to be entered into,
executed or delivered or to become effective in connection with the Acquisition
or otherwise entered into, executed or delivered in connection with the
Acquisition.  The Lenders have been furnished true and complete copies of each
Acquisition Document to the extent executed and delivered on or prior to the
Closing Date.  All representations and warranties of each Company set forth in
the Acquisition Agreement were true and correct in all material respects as of
the time such representations and warranties were made and shall be true and
correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

SECTION 3.22   Anti-Terrorism Law.


(A)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF THE LOAN PARTIES, NONE OF
ITS AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF LAW RELATING TO TERRORISM
OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224
ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”),
AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


(B)           NO LOAN PARTY AND TO THE KNOWLEDGE OF THE LOAN PARTIES, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY LOAN PARTY ACTING OR BENEFITING IN ANY
CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:

(I)      A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(II)     A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, ANY
PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS
OF, THE EXECUTIVE ORDER;

(III)    A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR OTHERWISE
ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)    A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

(V)     A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR ANY
REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.


(C)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF THE LOAN PARTIES, NO BROKER
OR OTHER AGENT OF ANY LOAN PARTY ACTING IN ANY CAPACITY IN CONNECTION WITH THE
LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO,

70


--------------------------------------------------------------------------------



ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER,
OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY TRANSACTION THAT EVADES OR
AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY
OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.


ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01   Conditions to Initial Credit Extension.  The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.


(A)           LOAN DOCUMENTS.  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE
CREDIT EXTENSIONS HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE REASONABLY
SATISFACTORY TO THE LENDERS, TO THE ISSUING BANK AND TO THE ADMINISTRATIVE AGENT
AND THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AN EXECUTED
COUNTERPART OF EACH OF THE LOAN DOCUMENTS AND THE PERFECTION CERTIFICATE.


(B)           CORPORATE DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED:

(I)      A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN
PARTY DATED THE CLOSING DATE, CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF EACH ORGANIZATIONAL DOCUMENT OF SUCH LOAN PARTY CERTIFIED (TO
THE EXTENT APPLICABLE) AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE
STATE OF ITS ORGANIZATION, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY
OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH SUCH PERSON IS A PARTY AND, IN THE CASE OF BORROWER, THE BORROWINGS
HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR
AMENDED AND ARE IN FULL FORCE AND EFFECT AND (C) AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF SUCH LOAN PARTY (TOGETHER
WITH A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE IN
THIS CLAUSE (I));

(II)     A CERTIFICATE AS TO THE GOOD STANDING OF EACH LOAN PARTY (IN SO-CALLED
“LONG-FORM” IF AVAILABLE) AS OF A RECENT DATE, FROM THE SECRETARY OF STATE (OR
OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF ITS JURISDICTION OF ORGANIZATION);
AND

(III)    SUCH OTHER DOCUMENTS AS THE LENDERS, THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


(C)           OFFICERS’ CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY THE CHIEF EXECUTIVE
OFFICER AND THE CHIEF FINANCIAL OFFICER OF BORROWER, CONFIRMING COMPLIANCE WITH
THE CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 4.01 AND SECTIONS 4.02(B),
(C) AND (D).


(D)           FINANCINGS AND OTHER TRANSACTIONS, ETC.

(i)      The Transactions shall have been consummated or shall be consummated
simultaneously on the Closing Date, in each case in all material respects in
accordance with the terms hereof and the terms of the Transaction Documents,
without the waiver or amendment of any such terms not

71


--------------------------------------------------------------------------------


approved by the Administrative Agent and the Arranger other than any waiver or
amendment thereof that is not materially adverse to the interests of the
Lenders.

(ii)     The Equity Financing shall have been consummated.  The terms of the
Equity Financing shall not require any payments or other distributions of cash
or property in respect thereof other than payments in kind, or any purchases,
redemptions or other acquisitions thereof for cash or property other than
payments in kind, in each case prior to the payment in full of all obligations
under the Loan Documents, except as permitted by the Loan Documents.

(iii)    The Lenders shall be reasonably satisfied with the management,
capitalization, the terms and conditions of any equity arrangements and the
corporate or other organizational structure of the Companies (after giving
effect to the Transactions) and any indemnities, employment and other
arrangements entered into in connection with the Transactions.


(E)           FINANCIAL STATEMENTS; PRO FORMA BALANCE SHEET; PROJECTIONS.  THE
LENDERS SHALL HAVE RECEIVED AND SHALL BE REASONABLY SATISFIED WITH THE FORM AND
SUBSTANCE OF THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.04 AND WITH THE
FORECASTS OF THE FINANCIAL PERFORMANCE OF BORROWER, OXFORD AND THEIR RESPECTIVE
SUBSIDIARIES.


(F)            INDEBTEDNESS AND MINORITY INTERESTS.  AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, NO COMPANY SHALL
HAVE OUTSTANDING ANY INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS
AND CREDIT EXTENSIONS HEREUNDER, (II) THE INDEBTEDNESS LISTED ON
SCHEDULE 6.01(B), (III) INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS,
CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS PERMITTED BY SECTION
6.01(E), AND (IV) INDEBTEDNESS OWED TO BORROWER OR ANY GUARANTOR.


(G)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, ON BEHALF OF ITSELF, THE OTHER AGENTS, THE ARRANGER, THE LENDERS AND
THE ISSUING BANK, A FAVORABLE WRITTEN OPINION OF (I) LATHAM & WATKINS LLP,
SPECIAL COUNSEL FOR THE LOAN PARTIES, (II) EACH LOCAL COUNSEL LISTED ON
SCHEDULE 4.01(G), IN EACH CASE, (A) DATED THE CLOSING DATE, (B) ADDRESSED TO THE
AGENTS, THE ISSUING BANK AND THE LENDERS AND (C) COVERING THE MATTERS SET FORTH
IN EXHIBIT N AND SUCH OTHER MATTERS RELATING TO THE LOAN DOCUMENTS AND THE
TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND (III) A
COPY OF EACH LEGAL OPINION, IF ANY, DELIVERED UNDER THE OTHER TRANSACTION
DOCUMENTS, ACCOMPANIED BY RELIANCE LETTERS FROM THE PARTY DELIVERING SUCH
OPINION AUTHORIZING THE AGENTS, LENDERS AND THE ISSUING BANK TO RELY THEREON AS
IF SUCH OPINION WERE ADDRESSED TO THEM.


(H)           SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE IN THE FORM OF EXHIBIT O, DATED THE CLOSING DATE
AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER.


(I)            REQUIREMENTS OF LAW.  THE LENDERS SHALL BE REASONABLY SATISFIED
THAT BORROWER, ITS SUBSIDIARIES AND THE TRANSACTIONS SHALL BE IN FULL COMPLIANCE
WITH ALL MATERIAL REQUIREMENTS OF LAW, INCLUDING REGULATIONS T, U AND X OF THE
BOARD, AND SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE OF SUCH
COMPLIANCE REASONABLY REQUESTED BY THEM.


(J)            CONSENTS.  THE LENDERS SHALL BE REASONABLY SATISFIED THAT ALL
REQUISITE GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL HAVE APPROVED OR
CONSENTED TO THE TRANSACTIONS, AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL
ACTION, ACTUAL OR THREATENED, THAT HAS OR WOULD HAVE, SINGLY OR IN THE
AGGREGATE,

72


--------------------------------------------------------------------------------



A REASONABLE LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING BURDENSOME
CONDITIONS ON THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.


(K)           LITIGATION.  THERE SHALL BE NO LITIGATION, PUBLIC OR PRIVATE, OR
ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR OTHER LEGAL OR
REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR COULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF BORROWER AND THE SUBSIDIARIES TO
FULLY AND TIMELY PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, OR THE ABILITY OF THE PARTIES TO CONSUMMATE THE FINANCINGS
CONTEMPLATED HEREBY OR THE OTHER TRANSACTIONS.


(L)            SOURCES AND USES.  THE SOURCES AND USES OF THE LOANS SHALL BE AS
SET FORTH IN SECTION 3.12.


(M)          FEES.  THE ARRANGER AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES (INCLUDING THE LEGAL FEES AND EXPENSES OF CAHILL GORDON & REINDEL LLP,
SPECIAL COUNSEL TO THE AGENTS, AND THE FEES AND EXPENSES OF ANY LOCAL COUNSEL,
FOREIGN COUNSEL, APPRAISERS, CONSULTANTS AND OTHER ADVISORS) REQUIRED TO BE
REIMBURSED OR PAID BY BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


(N)           EXISTING INDEBTEDNESS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED PAYOFF LETTERS, UCC TERMINATION STATEMENTS AND OTHER LIEN RELEASE
DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT WITH RESPECT TO ANY INDEBTEDNESS BEING REPAID ON THE CLOSING DATE AND
LIENS BEING TERMINATED ON THE CLOSING DATE.


(O)           PERSONAL PROPERTY REQUIREMENTS.  THE COLLATERAL AGENT SHALL HAVE
RECEIVED:

(i)      all certificates, agreements or instruments representing or evidencing
the Securities Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;

(ii)     the Intercompany Note executed by and among Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii)    all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by the Security Agreement);

(iv)    UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;

(v)     certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal

73


--------------------------------------------------------------------------------


place of business and such other searches that are required by the Perfection
Certificate or that the Collateral Agent deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens or any other Liens acceptable to the
Collateral Agent); and

(vi)    evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.


(P)           INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY
OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES REQUIRED BY
SECTION 5.04 AND THE APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS, EACH OF
WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A “STANDARD” OR “NEW
YORK” LENDER’S LOSS PAYABLE OR MORTGAGEE ENDORSEMENT (AS APPLICABLE) AND SHALL
NAME THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, AS ADDITIONAL
INSURED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(Q)           USA PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, SUFFICIENTLY IN
ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION THAT MAY BE
REQUIRED BY THE LENDERS IN ORDER TO ENABLE COMPLIANCE WITH APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE UNITED
STATES PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) INCLUDING THE INFORMATION DESCRIBED IN SECTION 10.13.

(r)            Cash Collateralization.  The Company Cash Collateral shall have
been deposited with the Administrative Agent in the Synthetic LC Deposit
Account.

SECTION 4.02   Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.


(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING
REQUEST AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED GIVEN
IN ACCORDANCE WITH SECTION 2.03) IF LOANS ARE BEING REQUESTED OR, IN THE CASE OF
THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN LC REQUEST AS REQUIRED
BY SECTION 2.18(B) OR, IN THE CASE OF THE BORROWING OF A SWINGLINE LOAN, THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING
REQUEST AS REQUIRED BY SECTION 2.17(B).


(B)           NO DEFAULT.  BORROWER AND EACH OTHER LOAN PARTY SHALL BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH
HEREIN AND IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED,
AND, AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH CREDIT EXTENSION
AND THE APPLICATION OF THE PROCEEDS THEREOF, NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON SUCH DATE.


(C)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY SET FORTH IN ARTICLE III HEREOF OR IN ANY
OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY” OR
“MATERIAL ADVERSE EFFECT” SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS
OF THE DATE OF SUCH CREDIT EXTENSION WITH THE SAME EFFECT AS THOUGH MADE ON AND
AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE.

74


--------------------------------------------------------------------------------



(D)           NO LEGAL BAR.  NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING ANY LOANS TO BE MADE
BY IT.  NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL HAVE BEEN ISSUED, SHALL
BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING SEEKING TO
ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR
OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE MAKING OF LOANS HEREUNDER.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b)-(d) have been satisfied.  Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in Sections 4.02(b)-(d) have been
satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:


SECTION 5.01             FINANCIAL STATEMENTS, REPORTS, ETC. FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER:

(a)           Annual Reports.  As soon as available and in any event within
90 days (or such earlier date on which Borrower is required to file a Form 10-K
under the Exchange Act) after the end of each fiscal year, beginning with the
fiscal year ended December 31, 2006, (i) the consolidated and consolidating
balance sheet of Borrower as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with Regulation S-X and accompanied by an opinion of Deloitte &
Touche LLP or other independent public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent (which opinion
shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agent setting forth certain statement of income items and
Consolidated EBITDA of Borrower for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts, and (iii) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations of Borrower for such fiscal year,
as compared to amounts for the previous fiscal year and budgeted amounts (it
being understood that the information required by clauses (i) and (iii) may be
furnished in the form of a Form 10-K);

75


--------------------------------------------------------------------------------


(b)           Quarterly Reports.  As soon as available and in any event within
45 days (or such earlier date on which Borrower is required to file a Form 10-Q
under the Exchange Act) after the end of each of the first three fiscal quarters
of each fiscal year, beginning with the fiscal quarter ending March 31, 2007,
(i) the consolidated and consolidating balance sheet of Borrower as of the end
of such fiscal quarter and related consolidated statements of income and cash
flows for such fiscal quarter and for the then elapsed portion of the fiscal
year, in comparative form with the consolidated statements of income and cash
flows for the comparable periods in the previous fiscal year, and notes thereto,
all prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the date and
for the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section, subject to normal year-end audit adjustments, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth certain statement of income items and Consolidated EBITDA of Borrower for
such fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts, and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the information required by clauses
(i) and (iii) may be furnished in the form of a Form 10-Q);

(c)           Financial Officer’s Certificate.  (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) beginning with the
fiscal quarter ending March 31, 2007, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Sections 6.07(f) and 6.10 and, concurrently with any
delivery of financial statements under Section 5.01(a) above (beginning with the
fiscal year ending December 31, 2007), setting forth Borrower’s calculation of
Excess Cash Flow and (C) showing a reconciliation of Consolidated EBITDA to the
net income set forth on the statement of income; and (ii) concurrently with any
delivery of financial statements under Section 5.01(a) above, beginning with the
fiscal year ending December 31, 2007, a report of the accounting firm opining on
or certifying such financial statements stating that in the course of its
regular audit of the financial statements of Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge that any Default insofar
as it relates to a financial covenant under Section 6.10 has occurred or, if in
the opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof;

(d)           Financial Officer’s Certificate Regarding Collateral. 
Concurrently with any delivery of financial statements under Section 5.01(a), a
certificate of a Financial Officer setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the Perfection Certificate
or latest Perfection Certificate Supplement;

(e)           Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Company with the

76


--------------------------------------------------------------------------------


Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed to holders of its Indebtedness pursuant to the terms of
the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be;

(f)            Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

(g)           Budgets.  Within 45 days after the beginning of each fiscal year
(beginning with the budget for the fiscal year ending December 31, 2008), a
budget for Borrower in form reasonably satisfactory to the Administrative Agent,
but to include balance sheets, statements of income and sources and uses of
cash, for each month of such fiscal year prepared in detail, in each case, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of a Financial Officer of
Borrower to the effect that the budget of Borrower is based on assumptions
believed at the time to be reasonable and, promptly when available, any
significant revisions of such budget;

(h)           Organization.  Concurrently with any delivery of financial
statements under Section 5.01(a), an accurate organizational chart as required
by Section 3.07(c), or confirmation that there are no changes to Schedule 10(a)
to the Perfection Certificate;

(i)            Organizational Documents.  Promptly provide copies of any
Organizational Documents that have been amended or modified in accordance with
the terms hereof and deliver a copy of any notice of default given or received
by any Company under any Organizational Document within 15 days after such
Company gives or receives such notice; and

(j)            Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02   Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender written notice of the following promptly (and, in any
event, within five Business Days of the Borrower obtaining knowledge of the
occurrence thereof):

(a)           any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

(b)           the filing or commencement of, or any written threat or written
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document;

(c)           any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

(d)           the occurrence of a Casualty Event; and

77


--------------------------------------------------------------------------------


(e)           (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.

SECTION 5.03   Existence; Businesses and Properties.


(A)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED UNDER SECTION 6.05 OR SECTION 6.06 OR, IN THE CASE OF ANY
SUBSIDIARY, WHERE THE FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; MAINTAIN AND OPERATE SUCH
BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND
OPERATED; COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW (INCLUDING ANY AND ALL
ZONING, BUILDING, ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING
PERMITS OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY)
AND DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; PAY AND PERFORM IN ALL MATERIAL RESPECTS ITS OBLIGATIONS UNDER ALL
MATERIAL LEASES; PAY AND PERFORM ITS OBLIGATIONS UNDER ALL TRANSACTION
DOCUMENTS; AND AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL PROPERTY MATERIAL
TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING
ORDER AND CONDITION (OTHER THAN WEAR AND TEAR OCCURRING IN THE ORDINARY COURSE
OF BUSINESS) AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND
PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO
NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE
PROPERLY CONDUCTED AT ALL TIMES; PROVIDED THAT NOTHING IN THIS SECTION 5.03(B)
SHALL PREVENT (I) SALES OF PROPERTY, CONSOLIDATIONS OR MERGERS BY OR INVOLVING
ANY COMPANY IN ACCORDANCE WITH SECTION 6.05 OR SECTION 6.06; (II) THE WITHDRAWAL
BY ANY COMPANY OF ITS QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHERE SUCH WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY
COMPANY OF ANY RIGHTS, FRANCHISES, LICENSES, TRADEMARKS, TRADE NAMES, COPYRIGHTS
OR PATENTS THAT SUCH PERSON REASONABLY DETERMINES ARE NOT USEFUL TO ITS BUSINESS
OR NO LONGER COMMERCIALLY DESIRABLE.

SECTION 5.04   Insurance.


(A)           GENERALLY.  KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT ALL
TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS AND MAINTAIN SUCH OTHER
INSURANCE, IN EACH CASE, TO SUCH EXTENT AND AGAINST SUCH RISKS AS IS CUSTOMARY
WITH COMPANIES IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR
SIMILAR LOCATIONS, INCLUDING INSURANCE WITH RESPECT TO MORTGAGED PROPERTIES AND
OTHER PROPERTIES MATERIAL TO THE BUSINESS OF THE COMPANIES AGAINST SUCH
CASUALTIES AND CONTINGENCIES AND OF SUCH TYPES AND IN SUCH AMOUNTS WITH SUCH
DEDUCTIBLES AS IS CUSTOMARY IN THE CASE OF SIMILAR BUSINESSES OPERATING IN THE
SAME OR SIMILAR LOCATIONS; PROVIDED THAT WITH RESPECT TO PHYSICAL HAZARD
INSURANCE, NEITHER THE COLLATERAL AGENT NOR THE APPLICABLE COMPANY SHALL AGREE
TO THE ADJUSTMENT OF ANY CLAIM THEREUNDER WITHOUT THE CONSENT OF THE OTHER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, FURTHER, THAT NO
CONSENT OF ANY COMPANY SHALL BE REQUIRED DURING AN EVENT OF DEFAULT.


(B)           REQUIREMENTS OF INSURANCE.  ALL SUCH INSURANCE SHALL (I) PROVIDE
THAT NO CANCELLATION IN COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST
30 DAYS AFTER RECEIPT BY THE COLLATERAL AGENT OF WRITTEN NOTICE THEREOF,
(II) NAME THE COLLATERAL AGENT AS MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE)
OR

78


--------------------------------------------------------------------------------



ADDITIONAL INSURED ON BEHALF OF THE SECURED PARTIES (IN THE CASE OF LIABILITY
INSURANCE) OR LOSS PAYEE (IN THE CASE OF PROPERTY INSURANCE), AS APPLICABLE,
(III) IF REASONABLY REQUESTED BY THE COLLATERAL AGENT, INCLUDE A BREACH OF
WARRANTY CLAUSE AND (IV) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE
COLLATERAL AGENT.  THE COLLATERAL AGENT ACKNOWLEDGES THAT THE INSURANCE IN
EFFECT ON THE CLOSING DATE IS SATISFACTORY AS OF THE CLOSING DATE.


(C)           NOTICE TO AGENTS.  NOTIFY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IMMEDIATELY WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 5.04 IS TAKEN OUT BY ANY LOAN PARTY, AND PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A DUPLICATE ORIGINAL COPY OF SUCH
POLICY OR POLICIES.


(D)           FLOOD INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY, OBTAIN
FLOOD INSURANCE IN COMPLIANCE WITH THE NATIONAL FLOOD INSURANCE PROGRAM AS SET
FORTH IN THE FLOOD DISASTER PROTECTION ACT OF 1973, AS AMENDED FROM TIME TO
TIME.


(E)           BROKER’S REPORT.  DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH
RESPECT TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST BUT NOT MORE THAN ONE PER FISCAL YEAR.


(F)            MORTGAGED PROPERTIES.  NO LOAN PARTY THAT IS AN OWNER OF
MORTGAGED PROPERTY SHALL TAKE ANY ACTION THAT IS REASONABLY LIKELY TO BE THE
BASIS FOR TERMINATION, REVOCATION OR DENIAL OF ANY INSURANCE COVERAGE REQUIRED
TO BE MAINTAINED UNDER SUCH LOAN PARTY’S RESPECTIVE MORTGAGE OR THAT COULD
REASONABLY BE LIKELY TO BE THE BASIS FOR A DEFENSE TO ANY CLAIM UNDER ANY
INSURANCE POLICY MAINTAINED IN RESPECT OF THE PREMISES, AND EACH LOAN PARTY
SHALL OTHERWISE COMPLY IN ALL MATERIAL RESPECTS WITH ALL INSURANCE REQUIREMENTS
IN RESPECT OF THE PREMISES; PROVIDED, HOWEVER, THAT EACH LOAN PARTY MAY, AT ITS
OWN EXPENSE AND, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AFTER
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, (I) CONTEST THE APPLICABILITY OR
ENFORCEABILITY OF ANY SUCH INSURANCE REQUIREMENTS BY APPROPRIATE LEGAL
PROCEEDINGS, THE PROSECUTION OF WHICH DOES NOT CONSTITUTE A BASIS FOR
CANCELLATION OR REVOCATION OF ANY INSURANCE COVERAGE REQUIRED UNDER THIS
SECTION 5.04 OR (II) CAUSE THE INSURANCE POLICY CONTAINING ANY SUCH INSURANCE
REQUIREMENT TO BE REPLACED BY A NEW POLICY COMPLYING WITH THE PROVISIONS OF THIS
SECTION 5.04.

SECTION 5.05   Obligations and Taxes.


(A)           PAYMENT OF OBLIGATIONS.  PAY ITS INDEBTEDNESS AND OTHER
OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY,
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, AS WELL AS ALL LAWFUL
CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES OR OTHERWISE THAT, IF UNPAID,
MIGHT GIVE RISE TO A LIEN OTHER THAN A PERMITTED LIEN UPON SUCH PROPERTIES OR
ANY PART THEREOF; PROVIDED THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED
WITH RESPECT TO ANY SUCH INDEBTEDNESS, OBLIGATION, TAX, ASSESSMENT, CHARGE, LEVY
OR CLAIM SO LONG AS (X)(I) THE VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS TIMELY INSTITUTED AND DILIGENTLY CONDUCTED
AND THE APPLICABLE COMPANY SHALL

79


--------------------------------------------------------------------------------



HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS
WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (II) SUCH CONTEST OPERATES TO
SUSPEND COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR CHARGE AND
ENFORCEMENT OF A LIEN, IF APPLICABLE, OTHER THAN A PERMITTED LIEN AND (III) IN
THE CASE OF COLLATERAL, THE APPLICABLE COMPANY SHALL HAVE OTHERWISE COMPLIED
WITH THE CONTESTED COLLATERAL LIEN CONDITIONS AND (Y) THE FAILURE TO PAY COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           FILING OF RETURNS.  TIMELY AND CORRECTLY FILE ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY IT.  WITHHOLD, COLLECT AND REMIT ALL MATERIAL
TAXES THAT IT IS REQUIRED TO COLLECT, WITHHOLD OR REMIT.


(C)           TAX SHELTER REPORTING.  BORROWER DOES NOT INTEND TO TREAT THE
LOANS AS BEING A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4.  IN THE EVENT BORROWER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF.

SECTION 5.06   Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 Business Days after any Responsible Officer of any Company knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event could reasonably be expected to result in liability of the
Companies in an aggregate amount exceeding $500,000 or the imposition of a Lien,
a statement of a Financial Officer of Borrower setting forth details as to such
ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or, to the extent available to any Company, any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company, to the extent available to any Company or, any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

SECTION 5.07   Maintaining Records; Access to Properties and Inspections; Annual
Meetings.


(A)           KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW ARE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH
COMPANY WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTY OF
SUCH COMPANY AT REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED AND TO
MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL RECORDS, AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS
THE AFFAIRS, FINANCES, ACCOUNTS AND CONDITION OF ANY COMPANY WITH THE OFFICERS
AND EMPLOYEES THEREOF AND ADVISORS THEREFOR (INCLUDING INDEPENDENT ACCOUNTANTS);
PROVIDED THAT IN THE ABSENCE OF AN EVENT OF DEFAULT, (I) NO MORE THAN ONE SUCH
VISIT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS WILL BE PERMITTED IN A YEAR
AT THE BORROWER’S EXPENSE AND (II) IF BORROWER PAYS FOR A LENDER TO VISIT THE
BORROWER IN CONNECTION WITH THE MEETING DESCRIBED IN SECTION 5.07(B), THEN
BORROWER SHALL NOT BE REQUIRED TO PAY FOR AN ADDITIONAL VISIT BY SUCH LENDER
PURSUANT TO THIS SECTION 5.07(A).  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL BE PERMITTED TO COORDINATE THE VISITS
AND INSPECTIONS OF INDIVIDUAL LENDERS TO MINIMIZE INCONVENIENCE.


(B)           WITHIN 150 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANIES, AT THE REQUEST OF THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS, HOLD
A MEETING (AT A MUTUALLY AGREEABLE LOCATION, VENUE AND TIME OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, BY CONFERENCE CALL, THE COSTS OF SUCH VENUE OR CALL

80


--------------------------------------------------------------------------------



TO BE PAID BY BORROWER) WITH ALL LENDERS WHO CHOOSE TO ATTEND SUCH MEETING, AT
WHICH MEETING SHALL BE REVIEWED THE FINANCIAL RESULTS OF THE PREVIOUS FISCAL
YEAR AND THE FINANCIAL CONDITION OF THE COMPANIES AND THE BUDGETS PRESENTED FOR
THE CURRENT FISCAL YEAR OF THE COMPANIES.

SECTION 5.08   Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

SECTION 5.09   Compliance with Environmental Laws; Environmental Reports.


(A)           COMPLY, AND CAUSE ALL LESSEES AND OTHER PERSONS OCCUPYING REAL
PROPERTY OWNED, OPERATED OR LEASED BY ANY COMPANY TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS APPLICABLE TO ITS
OPERATIONS AND REAL PROPERTY; OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL
PERMITS APPLICABLE TO ITS OPERATIONS AND REAL PROPERTY; AND CONDUCT ALL
RESPONSES REQUIRED BY, AND IN ACCORDANCE WITH, ENVIRONMENTAL LAWS; PROVIDED THAT
NO COMPANY SHALL BE REQUIRED TO UNDERTAKE ANY RESPONSE TO THE EXTENT THAT ITS
OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS
AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES
IN ACCORDANCE WITH GAAP.


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.18 OR
SECTION 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 20 DAYS
WITHOUT THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH
DEFAULT IN ACCORDANCE WITH ENVIRONMENTAL LAWS, AT THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS THROUGH THE ADMINISTRATIVE AGENT,
PROVIDE TO THE LENDERS WITHIN 45 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF
BORROWER, AN ENVIRONMENTAL ASSESSMENT REPORT REGARDING THE MATTERS WHICH ARE THE
SUBJECT OF SUCH DEFAULT, INCLUDING, WHERE APPROPRIATE, SOIL AND/OR GROUNDWATER
SAMPLING, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM AND, IN THE FORM AND
SUBSTANCE, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND INDICATING THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY
COMPLIANCE OR RESPONSE TO ADDRESS THEM.

SECTION 5.10   Interest Rate Protection.  No later than the 90th day after the
Closing Date, Borrower shall enter into, and for a minimum of three years
thereafter maintain, Hedging Agreements with terms and conditions reasonably
acceptable to the Administrative Agent that result in at least 50% of the
aggregate principal amount of Borrower’s Consolidated Indebtedness other than
Revolving Loans being effectively subject to a fixed or maximum interest rate
reasonably acceptable to the Administrative Agent.

SECTION 5.11   Additional Collateral; Additional Guarantors.


(A)           SUBJECT TO THIS SECTION 5.11, WITH RESPECT TO ANY PROPERTY
ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY THAT IS INTENDED TO BE SUBJECT
TO THE LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS BUT IS NOT SO SUBJECT,
PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER THE ACQUISITION THEREOF)
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SUCH AMENDMENTS OR SUPPLEMENTS TO THE RELEVANT SECURITY DOCUMENTS OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL DEEM
NECESSARY OR ADVISABLE TO GRANT TO THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR
THE BENEFIT OF THE OTHER SECURED PARTIES, A LIEN ON SUCH PROPERTY SUBJECT TO NO
LIENS OTHER THAN PERMITTED LIENS, AND (II) TAKE ALL ACTIONS NECESSARY TO CAUSE
SUCH LIEN TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH SECURITY DOCUMENT
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE FILING OF
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.  BORROWER SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE
AND/OR DELIVER TO THE COLLATERAL AGENT SUCH

81


--------------------------------------------------------------------------------



DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL REASONABLY
REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN OF THE
SECURITY DOCUMENTS ON SUCH AFTER-ACQUIRED PROPERTIES.


(B)           WITH RESPECT TO ANY PERSON THAT IS OR BECOMES A SUBSIDIARY AFTER
THE CLOSING DATE, PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER SUCH PERSON
BECOMES A SUBSIDIARY) (I) DELIVER TO THE COLLATERAL AGENT THE CERTIFICATES, IF
ANY, REPRESENTING ALL OF THE EQUITY INTERESTS OF SUCH SUBSIDIARY OWNED BY A LOAN
PARTY, TOGETHER WITH UNDATED STOCK POWERS OR OTHER APPROPRIATE INSTRUMENTS OF
TRANSFER EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
HOLDER(S) OF SUCH EQUITY INTERESTS, AND ALL INTERCOMPANY NOTES OWING FROM SUCH
SUBSIDIARY TO ANY LOAN PARTY TOGETHER WITH INSTRUMENTS OF TRANSFER EXECUTED AND
DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY AND
(II) CAUSE SUCH NEW SUBSIDIARY (A) TO EXECUTE A JOINDER AGREEMENT OR SUCH
COMPARABLE DOCUMENTATION TO BECOME A SUBSIDIARY GUARANTOR AND A JOINDER
AGREEMENT TO THE APPLICABLE SECURITY AGREEMENT, SUBSTANTIALLY IN THE FORM
ANNEXED THERETO OR, IN THE CASE OF A FOREIGN SUBSIDIARY, EXECUTE A SECURITY
AGREEMENT COMPATIBLE WITH THE LAWS OF SUCH FOREIGN SUBSIDIARY’S JURISDICTION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (B)
TO TAKE ALL ACTIONS NECESSARY OR ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT TO CAUSE THE LIEN CREATED BY THE APPLICABLE
SECURITY AGREEMENT TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH AGREEMENT
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE FILING OF
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.  NOTWITHSTANDING THE FOREGOING,
(1) THE EQUITY INTERESTS REQUIRED TO BE DELIVERED TO THE COLLATERAL AGENT
PURSUANT TO CLAUSE (I) OF THIS SECTION 5.11(B) SHALL NOT INCLUDE ANY EQUITY
INTERESTS OF A FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING DATE AND
(2) NO FOREIGN SUBSIDIARY SHALL BE REQUIRED TO TAKE THE ACTIONS SPECIFIED IN
CLAUSE (II) OF THIS SECTION 5.11(B), IF, IN THE CASE OF EITHER CLAUSE (1) OR
(2), DOING SO WOULD CONSTITUTE AN INVESTMENT OF EARNINGS IN UNITED STATES
PROPERTY UNDER SECTION 956 (OR A SUCCESSOR PROVISION) OF THE CODE, WHICH
INVESTMENT WOULD OR COULD REASONABLY BE EXPECTED TO TRIGGER AN INCREASE IN THE
NET INCOME OF A UNITED STATES SHAREHOLDER OF SUCH SUBSIDIARY PURSUANT TO
SECTION 951 (OR A SUCCESSOR PROVISION) OF THE CODE; PROVIDED THAT THIS EXCEPTION
SHALL NOT APPLY TO (A) VOTING STOCK OF ANY SUBSIDIARY WHICH IS A FIRST-TIER
CONTROLLED FOREIGN CORPORATION (AS DEFINED IN SECTION 957(A) OF THE CODE)
REPRESENTING 66% OF THE TOTAL VOTING POWER OF ALL OUTSTANDING VOTING STOCK OF
SUCH SUBSIDIARY AND (B) 100% OF THE EQUITY INTERESTS NOT CONSTITUTING VOTING
STOCK OF ANY SUCH SUBSIDIARY, EXCEPT THAT ANY SUCH EQUITY INTERESTS CONSTITUTING
“STOCK ENTITLED TO VOTE” WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2) SHALL BE TREATED AS VOTING STOCK FOR PURPOSES OF THIS
SECTION 5.11(B).


(C)           PROMPTLY GRANT TO THE COLLATERAL AGENT, WITHIN 60 DAYS OF THE
ACQUISITION THEREOF, A SECURITY INTEREST IN AND MORTGAGE ON (I) EACH REAL
PROPERTY OWNED IN FEE BY SUCH LOAN PARTY AS IS ACQUIRED BY SUCH LOAN PARTY AFTER
THE CLOSING DATE AND THAT, TOGETHER WITH ANY IMPROVEMENTS THEREON, INDIVIDUALLY
HAS A FAIR MARKET VALUE OF AT LEAST $1,000,000, AND (II) UNLESS THE COLLATERAL
AGENT OTHERWISE CONSENTS OR THE APPLICABLE LEASE CONTAINS A PROHIBITION THAT
PROVIDES THAT GRANTING THE LIEN WOULD CREATE A DEFAULT UNDER SUCH LEASE, EACH
LEASED REAL PROPERTY OF SUCH LOAN PARTY WHICH LEASE INDIVIDUALLY HAS A FAIR
MARKET VALUE OF AT LEAST $1,000,000, IN EACH CASE, AS ADDITIONAL SECURITY FOR
THE SECURED OBLIGATIONS (UNLESS THE SUBJECT PROPERTY IS ALREADY MORTGAGED TO A
THIRD PARTY TO THE EXTENT PERMITTED BY SECTION 6.02).  SUCH MORTGAGES SHALL BE
GRANTED PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND SHALL CONSTITUTE VALID
AND ENFORCEABLE PERFECTED LIENS SUBJECT ONLY TO PERMITTED LIENS OR OTHER LIENS
REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT.  THE MORTGAGES OR INSTRUMENTS
RELATED THERETO SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH
PLACES AS ARE REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE
LIENS IN FAVOR OF THE COLLATERAL AGENT REQUIRED TO BE GRANTED PURSUANT TO THE
MORTGAGES AND ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH
SHALL BE PAID IN FULL.  SUCH LOAN PARTY SHALL OTHERWISE TAKE SUCH ACTIONS AND
EXECUTE AND/OR DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL

82


--------------------------------------------------------------------------------



REASONABLY REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN
OF ANY EXISTING MORTGAGE OR NEW MORTGAGE AGAINST SUCH AFTER ACQUIRED REAL
PROPERTY (INCLUDING A TITLE POLICY, A SURVEY AND LOCAL COUNSEL OPINION (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT) IN RESPECT OF SUCH MORTGAGE).

SECTION 5.12   Security Interests; Further Assurances.  Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith.  Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents.  Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require.  If
the Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

SECTION 5.13   Information Regarding Collateral.


(A)           NOT EFFECT ANY CHANGE (I) IN ANY LOAN PARTY’S LEGAL NAME, (II) IN
THE LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, (III) IN ANY LOAN
PARTY’S IDENTITY OR ORGANIZATIONAL STRUCTURE, (IV) IN ANY LOAN PARTY’S FEDERAL
TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY,
OR (V) IN ANY LOAN PARTY’S JURISDICTION OF ORGANIZATION (IN EACH CASE, INCLUDING
BY MERGING WITH OR INTO ANY OTHER ENTITY, REORGANIZING, DISSOLVING, LIQUIDATING,
REORGANIZING OR ORGANIZING IN ANY OTHER JURISDICTION), UNTIL (A) IT SHALL HAVE
GIVEN THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT NOT LESS THAN 15 DAYS’
PRIOR WRITTEN NOTICE (IN THE FORM OF AN OFFICERS’ CERTIFICATE), OR SUCH LESSER
NOTICE PERIOD AGREED TO BY THE COLLATERAL AGENT, OF ITS INTENTION SO TO DO,
CLEARLY DESCRIBING SUCH CHANGE AND PROVIDING SUCH OTHER INFORMATION IN
CONNECTION THEREWITH AS THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND (B) IT SHALL HAVE TAKEN ALL ACTION REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT TO MAINTAIN THE PERFECTION AND PRIORITY OF
THE SECURITY INTEREST OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES IN THE COLLATERAL, IF APPLICABLE.  EACH LOAN PARTY AGREES TO PROMPTLY
PROVIDE THE COLLATERAL AGENT WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING
ANY OF THE CHANGES DESCRIBED IN THE PRECEDING SENTENCE.  EACH LOAN PARTY ALSO
AGREES TO PROMPTLY NOTIFY THE COLLATERAL AGENT OF ANY CHANGE IN THE LOCATION OF
ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED
BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL IS LOCATED (INCLUDING THE
ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), OTHER THAN CHANGES IN
LOCATION TO A MORTGAGED PROPERTY OR A LEASED PROPERTY SUBJECT TO A LANDLORD
ACCESS AGREEMENT.

83


--------------------------------------------------------------------------------



(B)           CONCURRENTLY WITH THE DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A), DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A
PERFECTION CERTIFICATE SUPPLEMENT AND A CERTIFICATE OF A FINANCIAL OFFICER AND
THE CHIEF LEGAL OFFICER OF BORROWER CERTIFYING THAT ALL UCC FINANCING STATEMENTS
(INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE FILINGS,
RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF
RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH
JURISDICTION NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS AND LIENS
UNDER THE SECURITY DOCUMENTS FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE
DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY
CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).

SECTION 5.14   Affirmative Covenants with Respect to Leases.  With respect to
each Lease to which a Loan Party is party, the respective Loan Party shall
perform all the obligations imposed upon the landlord under such Lease and
enforce all of the tenant’s obligations thereunder, except where the failure to
so perform or enforce could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.15   Post-Closing Collateral Matters.  Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified on such schedule.


ARTICLE VI


NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

SECTION 6.01   Indebtedness.  Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;

(b)           (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b); and (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;

(c)           Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices, in each case not
entered into for speculative purposes; provided that if such Hedging

84


--------------------------------------------------------------------------------


Obligations relate to interest rates, (i) such Hedging Obligations relate to
payment obligations on Indebtedness otherwise permitted to be incurred by the
Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

(d)           Indebtedness permitted by Section 6.04(f);

(e)           Indebtedness in respect of Purchase Money Obligations, Capital
Lease Obligations and synthetic lease obligations, and refinancings or renewals
thereof, in an aggregate amount not to exceed $5.0 million at any time
outstanding;

(f)            Indebtedness incurred by Foreign Subsidiaries in an aggregate
amount not to exceed $1.0 million at any time outstanding;

(g)           Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed), in an aggregate amount not to exceed
$2.0 million at any time outstanding;

(h)           Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01;

(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

(j)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

(k)           the Acquisition Promissory Notes (as in effect on the Closing
Date); and

(l)            unsecured Indebtedness of any Company in an aggregate amount not
to exceed $10.0 million at any time outstanding.

SECTION 6.02   Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a)           inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

85


--------------------------------------------------------------------------------


(b)           Liens in respect of property of any Company imposed by
Requirements of Law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Companies, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, (ii) which, if they secure obligations that are then due and unpaid,
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(iii) in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(c)           any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date (any
such Lien, an “Existing Lien”);

(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;

(e)           Liens arising out of judgments, attachments or awards not
resulting in an Event of Default and in respect of which such Company shall in
good faith be prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings and, in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

(f)            Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, (y) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, (ii) to the extent such Liens

86


--------------------------------------------------------------------------------


are not imposed by Requirements of Law, such Liens shall in no event encumber
any property other than cash and Cash Equivalents, (iii) in the case of any such
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (iv) the aggregate amount
of deposits at any time pursuant to clause (y) and clause (z) of this
paragraph (f) shall not exceed $250,000 in the aggregate;

(g)           Leases of the real properties of any Company, in each case entered
into in the ordinary course of such Company’s business so long as such Leases
and do not, individually or in the aggregate, (i) interfere in any material
respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

(i)            Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents and other Investment Property on
deposit in one or more accounts maintained by any Company, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

(k)           Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;

(l)            Liens granted pursuant to the Security Documents to secure the
Secured Obligations;

(m)          licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

(n)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(o)           Liens securing Indebtedness incurred pursuant to Section 6.01(f);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness; and

87


--------------------------------------------------------------------------------


(p)           Liens securing obligations of any Company that do not in the
aggregate exceed $5.0 million at any time outstanding, so long as such Liens, to
the extent covering any Collateral, are junior to the Liens granted pursuant to
the Security Documents;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

SECTION 6.03   Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(x) such Sale and Leaseback Transaction occurs within 180 days of the
acquisition of the applicable property or (y) (i) the sale of such property is
permitted by Section 6.06 and (ii) any Liens arising in connection with its use
of such property are permitted by Section 6.02.

SECTION 6.04   Investment, Loan and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a)           the Companies may consummate the Transactions in accordance with
the provisions of the Transaction Documents;

(b)           Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

(c)           the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

(d)           Hedging Obligations incurred pursuant to Section 6.01(c);

(e)           loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes and to purchase
Equity Interests of Borrower, in aggregate amount not to exceed $2.0 million at
any time outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f)            Investments (i) by any Company in Borrower or any Subsidiary
Guarantor or any Person that, in connection with such Investment that is a
Permitted Acquisition, becomes a Subsidiary Guarantor, and (ii) by a Subsidiary
that is not a Subsidiary Guarantor in any other Subsidiary that is not a
Subsidiary Guarantor; provided that any Investment in the form of a loan or
advance shall be evidenced by the Intercompany Note and, in the case of a loan
or advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Security Documents;

88


--------------------------------------------------------------------------------


(g)           Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(h)           Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;

(i)            Investments in cash or Cash Equivalents;

(j)            Investments consisting of Contingent Obligations pursuant to
Section 6.01;

(k)           (i) Investments in Foreign Subsidiaries or (ii) Investments in any
Person that, in connection with such Investment that is a Permitted Acquisition
becomes a Foreign Subsidiary, in the aggregate not to exceed $5.0 million at any
time outstanding;

(l)            purchases of common stock of the Borrower from members of the
Borrower’s management to the extent permitted pursuant to Section 6.08(e); and

(m)          other Investments in an aggregate amount not to exceed $2.0 million
at any time outstanding.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Subsidiary
Guarantor.

SECTION 6.05   Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a)           the Transactions as contemplated by the Transaction Documents;

(b)           Asset Sales in compliance with Section 6.06;

(c)           acquisitions in compliance with Section 6.07;

(d)           any Company or any other Person may merge or consolidate with or
into Borrower or any Subsidiary Guarantor (as long as Borrower is the surviving
person in the case of any merger or consolidation involving Borrower and a
Subsidiary Guarantor is the surviving person and remains a Wholly Owned
Subsidiary of Borrower in any other case); provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with the provisions of Section 5.11 or Section 5.12, as applicable;

(e)           any Company that is not a Subsidiary Guarantor may merge or
consolidate with or into any other Company that is not a Subsidiary Guarantor;

(f)            Investments in compliance with Section 6.04(k); and

(g)           any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

89


--------------------------------------------------------------------------------


To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.05, the Agents shall take all
actions they deem appropriate in order to effect the foregoing.

SECTION 6.06   Asset Sales.  Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a)           disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;

(b)           Asset Sales; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (b) shall not exceed $2.0
million in any four consecutive fiscal quarters of Borrower, but, in any event,
shall not exceed $1.0 million with respect to any single Asset Sale;

(c)           leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d)           the Transactions as contemplated by the Transaction Documents;

(e)           mergers and consolidations in compliance with Section 6.05; and

(f)            Investments in compliance with Section 6.04.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.06, the Agents shall take all
actions they deem appropriate in order to effect the foregoing.

SECTION 6.07   Acquisitions.  Purchase or otherwise acquire (in one or a series
of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

(a)           Capital Expenditures by Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(c);

(b)           purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;

(c)           Investments in compliance with Section 6.04;

(d)           leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

90


--------------------------------------------------------------------------------


(e)           the Transactions as contemplated by the Transaction Documents;

(f)            Permitted Acquisitions; and

(g)           mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

SECTION 6.08   Dividends.  Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, other than:

(a)           Dividends by any Company to Borrower or any Guarantor that is a
Wholly Owned Subsidiary of Borrower;

(b)           Dividends by any Company that is not a Subsidiary Guarantor to any
other Company that is not a Subsidiary Guarantor;

(c)           Dividends by any Company (other than Borrower) to its owners,
provided that any such Dividend is made pro rata to all owners of such Company
on the basis of their respective Equity Interests;

(d)           so long as no Event of Default shall have occurred and be
continuing, other Dividends by Borrower in an aggregate amount not to exceed
$2.0 million in any fiscal year; and

(e)           so long as no Event of Default shall have occurred and be
continuing, repurchases of Equity Interests of Borrower from employees or
directors of Borrower and its Subsidiaries to the extent that (i) the proceeds
of such repurchasers are applied to satisfy withholding tax obligations arising
in connection with the vesting of restricted Equity Interests and (ii) the
aggregate amount of such repurchases pursuant to this Section 6.08(e) during the
term of this Agreement shall not exceed $10.0 million.

SECTION 6.09   Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Companies), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:

(a)           Dividends permitted by Section 6.08;

(b)           Investments permitted by Sections 6.04(e) and (f);

(c)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of Borrower; and

91


--------------------------------------------------------------------------------


(d)           transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents.

SECTION 6.10   Financial Covenants.


(A)           MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE TOTAL LEVERAGE RATIO, AS
OF THE LAST DAY OF ANY TEST PERIOD ENDING DURING ANY PERIOD IN THE TABLE BELOW,
TO EXCEED THE RATIO SET FORTH OPPOSITE SUCH PERIOD IN THE TABLE BELOW:

Test Period

 

Leverage Ratio

Closing Date

-

March 31, 2007

 

4.00 to 1.0

April 1, 2007

-

June 30, 2007

 

3.75 to 1.0

July 1, 2007

-

September 30, 2007

 

3.40 to 1.0

October 1, 2007

-

March 31, 2008

 

3.00 to 1.0

April 1, 2008

-

September 30, 2008

 

2.50 to 1.0

October 1, 2008

-

June 30, 2009

 

2.00 to 1.0

July 1, 2009

-

December 31, 2009

 

1.25 to 1.0

January 1, 2010 and thereafter

 

1.00 to 1.0

 


(B)           MINIMUM INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO, FOR ANY TEST PERIOD ENDING DURING ANY PERIOD SET FORTH IN THE
TABLE BELOW, TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD IN THE
TABLE BELOW:

 

Test Period

 

Interest
Coverage Ratio

Closing Date

-

March 31, 2007

 

3.125 to 1.0

April 1, 2007

-

June 30, 2007

 

3.250 to 1.0

July 1, 2007

-

September 30, 2007

 

3.500 to 1.0

October 1, 2007

-

December 31, 2007

 

3.750 to 1.0

January 1, 2008

-

March 31, 2008

 

4.000 to 1.0

April 1, 2008

-

June 30, 2008

 

4.500 to 1.0

July 1, 2008

-

September 30, 2008

 

4.750 to 1.0

October 1, 2008 and thereafter

 

5.000 to 1.0

 


(C)           LIMITATION ON CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT
OF CAPITAL EXPENDITURES MADE IN ANY PERIOD SET FORTH BELOW, TO EXCEED THE AMOUNT
SET FORTH OPPOSITE SUCH PERIOD BELOW:

92


--------------------------------------------------------------------------------



 

Period

 

Amount (in millions)

January 1, 2007

-

December 31, 2007

 

$

6.0

January 1, 2008

-

December 31, 2008

 

$

9.5

January 1, 2009

-

December 31, 2009

 

$

7.0

January 1, 2010

-

December 31, 2010

 

$

9.5

January 1, 2011

-

December 31, 2011

 

$

9.5

January 1, 2012

-

December 31, 2012

 

$

8.0

January 1, 2013

-

December 31, 2013

 

$

8.0

 

; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 6.10(c) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount may be added to the amount of Capital Expenditures
permitted under this Section 6.10(c) for the immediately succeeding fiscal year,
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount carried
forward from the prior year.


SECTION 6.11   MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS AND OTHER DOCUMENTS,
ETC.

  Directly or indirectly:

(a)           amend or modify, or permit the amendment or modification of, any
provision of any Transaction Document in any manner that is adverse in any
material respect to the interests of the Lenders; or

(b)           terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders.

SECTION 6.12   Limitation on Certain Restrictions on Subsidiaries.  Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Subsidiary, or pay any
Indebtedness owed to Borrower or a Subsidiary, (b) make loans or advances to
Borrower or any Subsidiary or (c) transfer any of its properties to Borrower or
any Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) applicable Requirements of Law; (ii) this Agreement and the
other Loan Documents; (iii)  customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary;
(iv) customary provisions restricting assignment of any agreement entered into
by a Subsidiary in the ordinary course of business; (v) any holder of a Lien
permitted by Section 6.02 restricting the transfer of the property subject
thereto; (vi) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the

93


--------------------------------------------------------------------------------


consummation of such sale; (vii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Subsidiary of Borrower; (viii) without affecting the Loan Parties’ obligations
under Section 5.11, customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (ix) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business; (x) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xi) in the case of any joint venture which is not a Loan
Party in respect of any matters referred to in clauses (b) and (c) above,
restrictions in such person’s Organizational Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity;
(xii) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (vii) above; provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing;
or (xiii) customary provisions in Indebtedness permitted pursuant to this
Agreement but no more restrictive than the provisions in this Agreement.

SECTION 6.13   Limitation on Issuance of Capital Stock.  With respect to any
Subsidiary, issue any Equity Interest (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Equity Interest, except (i) for stock splits, stock dividends and additional
issuances of Equity Interests which do not decrease the percentage ownership of
any Subsidiary in any class of the Equity Interest of such Subsidiary and
(ii) Subsidiaries of Borrower formed after the Closing Date in accordance with
Section 6.14 may issue Equity Interests to Borrower or the Subsidiary of
Borrower or other person which is to own such Equity Interests.  All Equity
Interests issued to a Loan Party in accordance with this Section 6.13 shall, to
the extent required by Sections 5.11 and 5.12 or any Security Agreement, be
delivered to the Collateral Agent for pledge pursuant to the applicable Security
Agreement.

SECTION 6.14   Limitation on Creation of Subsidiaries.  Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or (iii) establish, create or
acquire one or more Subsidiaries in connection with a Permitted Acquisition, so
long as, in each case, Section 5.11(b) shall be complied with.

SECTION 6.15   Business.  With respect to Borrower and the Subsidiaries, engage
(directly or indirectly) in any business other than those businesses described
in the Confidential Information Memorandum and in which the Companies are
engaged on the Closing Date and reasonable extensions thereof.

SECTION 6.16   Limitation on Accounting Changes.  Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

94


--------------------------------------------------------------------------------


SECTION 6.17   Fiscal Year.  Change its fiscal year-end to a date other than
December 31.

SECTION 6.18   No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (1) this Agreement and
the other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (4) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3) or (4)(d); provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

SECTION 6.19   Anti-Terrorism Law; Anti-Money Laundering.


(A)           DIRECTLY OR INDIRECTLY, (I) KNOWINGLY CONDUCT ANY BUSINESS OR
ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR
FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.22, (II) KNOWINGLY DEAL IN,
OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM
LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT
EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND THE
LOAN PARTIES SHALL DELIVER TO THE LENDERS ANY CERTIFICATION OR OTHER EVIDENCE
REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS REASONABLE DISCRETION,
CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 6.19).


(B)           CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH LOAN PARTY THAT ARE USED
TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT
THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF ANY REQUIREMENT OF LAW.

SECTION 6.20   Embargoed Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law,or the Loans made by the Lenders would be
in violation of a Requirement of Law,

95


--------------------------------------------------------------------------------


or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law or the Loans are in violation of a
Requirement of Law.


ARTICLE VII


GUARANTEE

SECTION 7.01   The Guarantee.  The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby jointly and
severally agree that if Borrower or other Guarantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 7.02   Obligations Unconditional.  The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Requirements of Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(I)      AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE GUARANTORS, THE
TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE GUARANTEED OBLIGATIONS
SHALL BE EXTENDED, OR SUCH PERFORMANCE OR COMPLIANCE SHALL BE WAIVED;

(II)     ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THIS AGREEMENT OR
THE NOTES, IF ANY, OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR
THEREIN SHALL BE DONE OR OMITTED;

(III)    THE MATURITY OF ANY OF THE GUARANTEED OBLIGATIONS SHALL BE ACCELERATED,
OR ANY OF THE GUARANTEED OBLIGATIONS SHALL BE AMENDED IN ANY RESPECT, OR ANY
RIGHT UNDER THE LOAN DOCUMENTS

96


--------------------------------------------------------------------------------


OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE
AMENDED OR WAIVED IN ANY RESPECT OR ANY OTHER GUARANTEE OF ANY OF THE GUARANTEED
OBLIGATIONS OR ANY SECURITY THEREFOR SHALL BE RELEASED OR EXCHANGED IN WHOLE OR
IN PART OR OTHERWISE DEALT WITH;

(IV)      ANY LIEN OR SECURITY INTEREST GRANTED TO, OR IN FAVOR OF, ISSUING BANK
OR ANY LENDER OR AGENT AS SECURITY FOR ANY OF THE GUARANTEED OBLIGATIONS SHALL
FAIL TO BE PERFECTED; OR

(V)       THE RELEASE OF ANY OTHER GUARANTOR PURSUANT TO SECTION 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03   Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04   Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations (other than contingent indemnification obligations) and
the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01, whether by subrogation or otherwise, against Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.  Any Indebtedness of any Loan Party permitted
pursuant to Section 6.01(d) shall be subordinated to such Loan Party’s Secured
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

SECTION 7.05   Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be

97


--------------------------------------------------------------------------------


deemed to have become automatically due and payable in the circumstances
provided in Section 8.01) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Guarantors
for purposes of Section 7.01.

SECTION 7.06   Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07   Continuing Guarantee.  The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08   General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09   Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and, in the case of
a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreements shall be automatically released, and so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

SECTION 7.10   Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 7.04.  The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Synthetic LC

98


--------------------------------------------------------------------------------


Issuing Bank, the Swingline Lender and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent, the Issuing Bank, the
Synthetic LC Issuing Bank, the Swingline Lender and the Lenders for the full
amount guaranteed by such Subsidiary Guarantor hereunder.


ARTICLE VIII


EVENTS OF DEFAULT

SECTION 8.01   Events of Default.  Upon the occurrence and during the
continuance of the following events (“Events of Default”):

(a)           default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof (including a Term Loan Repayment Date)
or at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

(c)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

(d)           default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in Section 5.02,
5.03(a) or 5.08 or in Article VI;

(e)           default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (a), (b) or (d) immediately
above) and such default shall continue unremedied or shall not be waived for a
period of 30 days after written notice thereof from the Administrative Agent or
any Lender to Borrower;

(f)            any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $5.0
million at any one time (provided that, in the case of Hedging Obligations, the
amount counted for this purpose shall be the amount payable by all Companies if
such Hedging Obligations were terminated at such time);

99


--------------------------------------------------------------------------------


(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the property of any
Company, under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h)           any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate;

(i)            one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $5.0 million shall be rendered against any
Loan Party or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Loan Party to enforce any such
judgment;

(j)            one or more ERISA Events shall have occurred that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in a payment of money in an aggregate amount in excess of $5.0 million or
in the imposition of a Lien on any properties of a Loan Party;

(k)           any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Document (including a perfected first priority security interest in and
Lien on all of the Collateral thereunder (except as otherwise expressly provided
in such Security Document)) in favor of the Collateral Agent, or shall be
asserted by Borrower or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l)            any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation

100


--------------------------------------------------------------------------------


of any provision thereof), or any Loan Party shall repudiate or deny any portion
of its liability or obligation for the Obligations;

(m)          there shall have occurred a Change in Control; or

(n)           any Company shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 8.02   Rescission.  If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations owing by it that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon. 
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuing Bank to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrower and
do not give Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

SECTION 8.03   Application of Proceeds.  The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

101


--------------------------------------------------------------------------------


(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;

(c)           Third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the indefeasible payment in full in cash, pro
rata, of interest and other amounts constituting Obligations (other than
principal, Reimbursement Obligations and obligations to cash collateralize
Letters of Credit) and any fees, premiums and scheduled periodic payments due
under Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

(d)           Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Hedging Agreements
and Treasury Services Agreements constituting Secured Obligations and any
interest accrued thereon; and

(e)           Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.


ARTICLE IX


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01   Appointment and Authority.  Each of the Lenders, the Issuing Bank
and the Synthetic LC Issuing Bank hereby irrevocably appoints UBS AG, Stamford
Branch, to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes such Agents to
take such actions on its behalf and to exercise such powers as are delegated to
such Agents by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Bank and the Synthetic LC Issuing Bank, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such

102


--------------------------------------------------------------------------------


provisions; provided that the provisions of Section 9.06 with respect to the
replacement of the Administrative Agent shall be for the benefit of the Loan
Parties.

SECTION 9.02   Rights as a Lender.  Each person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity.  Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.


SECTION 9.03   EXCULPATORY PROVISIONS.  NO AGENT SHALL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO AGENT:

(I)      SHALL BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS
OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

(II)     SHALL HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT SUCH AGENT IS REQUIRED
TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER
OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE
OTHER LOAN DOCUMENTS); PROVIDED THAT SUCH AGENT SHALL NOT BE REQUIRED TO TAKE
ANY ACTION THAT, IN ITS JUDGMENT OR THE JUDGMENT OF ITS COUNSEL, MAY EXPOSE SUCH
AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE
REQUIREMENTS OF LAW; AND

(III)    SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO BORROWER OR ANY OF ITS AFFILIATES THAT IS
COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS SUCH AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any

103


--------------------------------------------------------------------------------


fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term us used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of the Borrower and the other Loan Parties.  No
Agent shall be liable for any action taken or not taken by such service
provider.

SECTION 9.04   Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Issuing Bank or the Synthetic LC Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Issuing Bank or the Synthetic LC Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  Each Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 9.05   Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06   Resignation of Agent.  Each Agent may at any time give notice of
its resignation to the Lenders, the Issuing Bank and Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right with
the consent of Borrower (such consent not to be unreasonably withheld or delayed
and not to be required if an Event of Default has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders,
consented to by Borrower (such consent, if it is required, not to be
unreasonably withheld or delayed and not to be required if an Event of Default
has occurred and is continuing) and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent meeting the qualifications set forth above provided that if the
Agent shall notify Borrower and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its

104


--------------------------------------------------------------------------------


duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Collateral Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender and the Issuing Bank
directly, until such time as the Required Lenders appoint and Borrower consents
(such consent not to be unreasonably withheld or delayed and not be required if
an Event of Default has occurred and is continuing) to a successor Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07   Non-Reliance on Agent and Other Lenders.  Each Lender, the
Issuing Bank and the Synthetic LC Issuing Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender further
represents and warrants that it has reviewed the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof.  Each Lender, the Issuing Bank
and the Synthetic LC Issuing Bank also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 9.08   No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookmanagers, Arrangers, Syndication Agent,
Collateral Agent or Co-Documentation Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the Issuing Bank
hereunder.


ARTICLE X


MISCELLANEOUS

SECTION 10.01   Notices.


(A)           GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS:

105


--------------------------------------------------------------------------------


(I)      IF TO ANY LOAN PARTY, TO BORROWER AT:

On Assignment, Inc.
26651 West Agoura Road
Calabasas, CA  91302
Attention:  James Brill, Senior Vice President and Chief Financial Officer
Telecopier No.:  (866) 244-1590

with copies of any material notices or other communications to:

Latham & Watkins LLP
633 West Fifth Street
Suite 400
Los Angeles, CA  90071
Attention:  Glen B. Collyer, Esq.
Telecopier No.:  (213) 891-8763

(II)     IF TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK
OR THE SYNTHETIC LC ISSUING BANK, TO IT AT:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Christopher Gomes
Telecopier No.:  (203) 719-4176

(III)    IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE; AND

(IV)    IF TO THE SWINGLINE LENDER, TO IT AT:

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Christopher Gomes
Telecopier No.:  (203) 719-4176

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE ISSUING BANK HEREUNDER MAY (SUBJECT TO SECTION 10.01(D)) BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF SUCH LENDER OR THE
ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 

106


--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT (INCLUDING AS
SET FORTH IN SECTION 10.01(D)); PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS
OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


(D)           POSTING.  EACH LOAN PARTY HEREBY AGREES THAT IT WILL PROVIDE TO
THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT
IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT, INCLUDING ALL NOTICES, REQUESTS, FINANCIAL
STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION
MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST
FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER EXTENSION OF
CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING
THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER
THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF
ANY DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO BE DELIVERED TO SATISFY
ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY
BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER (ALL SUCH NON-EXCLUDED
COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY TRANSMITTING THE
COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AT DL-UBSAGENCY@UBS.COM OR AT SUCH OTHER E-MAIL
ADDRESS(ES) PROVIDED TO BORROWER FROM TIME TO TIME OR IN SUCH OTHER FORM,
INCLUDING HARD COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL
REQUIRE.  IN ADDITION, EACH LOAN PARTY AGREES TO CONTINUE TO PROVIDE THE
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE MANNER SPECIFIED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN SUCH OTHER FORM, INCLUDING HARD COPY
DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL REQUIRE.  NOTHING IN THIS
SECTION 10.01 SHALL PREJUDICE THE RIGHT OF THE AGENTS, ANY LENDER OR ANY LOAN
PARTY TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ANY OTHER MANNER SPECIFIED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR AS ANY SUCH AGENT SHALL REQUIRE.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the

107


--------------------------------------------------------------------------------


Platform and expressly disclaim liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

SECTION 10.02   Waivers; Amendment.


(A)           GENERALLY.  NO FAILURE OR DELAY BY ANY AGENT, THE ISSUING BANK,
THE SYNTHETIC LC ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF EACH AGENT, THE ISSUING BANK, THE
SYNTHETIC LC ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY THIS SECTION 10.02, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER, THE
ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE
OF SUCH DEFAULT AT THE TIME.  NO NOTICE OR DEMAND ON BORROWER IN ANY CASE SHALL
ENTITLE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


(B)           REQUIRED CONSENTS.  SUBJECT TO SECTION 10.02(C), (D) AND (E),
NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF OR
THEREOF MAY BE WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT, IN THE CASE OF
THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY BORROWER AND THE ADMINISTRATIVE AGENT OR, IN THE CASE OF ANY OTHER LOAN
DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT (IN THE CASE OF ANY SECURITY
DOCUMENT) AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTY THERETO, IN EACH
CASE WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH
AGREEMENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF WOULD:

(I)      INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER (IT BEING UNDERSTOOD THAT NO AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT WITH RESPECT TO ANY CONDITION PRECEDENT, COVENANT OR DEFAULT
SHALL CONSTITUTE AN INCREASE IN THE COMMITMENT OF ANY LENDER);

(II)     REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, REVOLVING LC DISBURSEMENT OR
SYNTHETIC LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON (OTHER THAN
INTEREST PURSUANT TO SECTION 2.06(C)), OR REDUCE ANY FEES PAYABLE HEREUNDER, OR
CHANGE THE FORM OR CURRENCY OF PAYMENT OF ANY OBLIGATION, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT ANY
AMENDMENT OR MODIFICATION TO THE FINANCIAL DEFINITIONS IN THIS AGREEMENT SHALL
NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST FOR PURPOSES OF THIS
CLAUSE (II));

108


--------------------------------------------------------------------------------


(III)    (A) CHANGE THE SCHEDULED FINAL MATURITY OF ANY LOAN, OR ANY SCHEDULED
DATE OF PAYMENT OF OR THE INSTALLMENT OTHERWISE DUE ON THE PRINCIPAL AMOUNT OF
ANY TERM LOAN UNDER SECTION 2.09 (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR
MODIFICATION TO THE MANDATORY PREPAYMENT PROVISIONS OF SECTION 2.10 AND THE
DEFINITIONS USED THEREIN SHALL NOT CONSTITUTE A CHANGE IN THE SCHEDULED DATE FOR
PAYMENT FOR PURPOSES OF THIS CLAUSE (A)), (B) POSTPONE THE DATE FOR PAYMENT OF
ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST OR FEES PAYABLE HEREUNDER, (C)
CHANGE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT (OTHER THAN WAIVER OF ANY
INCREASE IN THE INTEREST RATE PURSUANT TO SECTION 2.06(C)), (D) POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT OR ANY REVOLVING LETTER OF CREDIT
BEYOND THE REVOLVING MATURITY DATE, (E) POSTPONE THE SCHEDULED DATE OF
EXPIRATION OF ANY SYNTHETIC LETTER OF CREDIT BEYOND THE SYNTHETIC LC MATURITY
DATE, IN ANY CASE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;

(IV)    INCREASE THE MAXIMUM DURATION OF INTEREST PERIODS HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(V)     PERMIT THE ASSIGNMENT OR DELEGATION BY BORROWER OF ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

(VI)    RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY GUARANTORS FROM THEIR
GUARANTEE (EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE VII), OR LIMIT THEIR
LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

(VII)   RELEASE ALL OR A SUBSTANTIAL PORTION OF THE COLLATERAL FROM THE LIENS OF
THE SECURITY DOCUMENTS OR ALTER THE RELATIVE PRIORITIES OF THE SECURED
OBLIGATIONS ENTITLED TO THE LIENS OF THE SECURITY DOCUMENTS, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (IT BEING UNDERSTOOD THAT ADDITIONAL
CLASSES OF LOANS PURSUANT TO SECTION 2.20 OR CONSENTED TO BY THE REQUIRED
LENDERS MAY BE EQUALLY AND RATABLY SECURED BY THE COLLATERAL WITH THE THEN
EXISTING SECURED OBLIGATIONS UNDER THE SECURITY DOCUMENTS);

(VIII)  CHANGE SECTION 2.14(B), (C) OR (D) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS OR SETOFFS REQUIRED THEREBY OR ANY OTHER PROVISION IN A
MANNER THAT WOULD ALTER THE PRO RATA ALLOCATION AMONG THE LENDERS OF LOAN
DISBURSEMENTS, INCLUDING THE REQUIREMENTS OF SECTIONS 2.02(A), 2.17(D) AND
2.18(D), WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(IX)    CHANGE ANY PROVISION OF THIS SECTION 10.02(B) OR SECTION 10.02(C) OR
(D), WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
(EXCEPT FOR ADDITIONAL RESTRICTIONS ON AMENDMENTS OR WAIVERS FOR THE BENEFIT OF
LENDERS OF ADDITIONAL CLASSES OF LOANS PURSUANT TO SECTION 2.20 OR CONSENTED TO
BY THE REQUIRED LENDERS);

(X)     CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS,”
“REQUIRED CLASS LENDERS,” “REQUIRED REVOLVING LENDERS” OR ANY OTHER PROVISION OF
ANY LOAN DOCUMENT (INCLUDING THIS SECTION) SPECIFYING THE NUMBER OR PERCENTAGE
OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE
CASE MAY BE), OTHER THAN TO INCREASE SUCH PERCENTAGE OR NUMBER OR TO GIVE ANY
ADDITIONAL LENDER OR GROUP OF LENDERS SUCH RIGHT TO WAIVE, AMEND OR MODIFY OR
MAKE ANY SUCH DETERMINATION OR GRANT ANY SUCH CONSENT;

109


--------------------------------------------------------------------------------


(XI)    CHANGE THE APPLICATION OF PREPAYMENTS AS AMONG OR BETWEEN CLASSES UNDER
SECTION 2.10(H), WITHOUT THE WRITTEN CONSENT OF THE REQUIRED CLASS LENDERS OF
EACH CLASS THAT IS BEING ALLOCATED A LESSER PREPAYMENT AS A RESULT THEREOF (IT
BEING UNDERSTOOD THAT THE REQUIRED LENDERS MAY WAIVE, IN WHOLE OR IN PART, ANY
PREPAYMENT SO LONG AS THE APPLICATION, AS BETWEEN CLASSES, OF ANY PORTION OF
SUCH PREPAYMENT THAT IS STILL REQUIRED TO BE MADE IS NOT CHANGED AND, IF
ADDITIONAL CLASSES OF TERM LOANS UNDER THIS AGREEMENT PURSUANT TO SECTION 2.20
OR CONSENTED TO BY THE REQUIRED LENDERS ARE MADE, SUCH NEW TERM LOANS MAY BE
INCLUDED ON A PRO RATA BASIS IN THE VARIOUS PREPAYMENTS REQUIRED PURSUANT TO
SECTION 2.10(H));

(XII)   CHANGE OR WAIVE THE APPLICATION OF PREPAYMENTS OF TERM LOANS OF ANY
CLASS SET FORTH IN SECTION 2.10(H) TO THE REMAINING SCHEDULED AMORTIZATION
PAYMENTS TO BE MADE THEREON UNDER SECTION 2.09, WITHOUT THE WRITTEN CONSENT OF
THE REQUIRED CLASS LENDERS OF SUCH CLASS;

(XIII)  SUBORDINATE THE OBLIGATIONS TO ANY OTHER OBLIGATION;

(XIV)  CHANGE OR WAIVE ANY PROVISION OF ARTICLE X AS THE SAME APPLIES TO ANY
AGENT, OR ANY OTHER PROVISION HEREOF AS THE SAME APPLIES TO THE RIGHTS OR
OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF SUCH
AGENT;

(XV)   CHANGE OR WAIVE ANY OBLIGATION OF THE LENDERS RELATING TO THE ISSUANCE OF
OR PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT, WITHOUT THE WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT AND THE ISSUING BANK;

(XVI)  CHANGE OR WAIVE ANY PROVISION HEREOF RELATING TO SWINGLINE LOANS
(INCLUDING THE DEFINITION OF “SWINGLINE COMMITMENT”), WITHOUT THE WRITTEN
CONSENT OF THE SWINGLINE LENDER; OR

(XVII) EXPRESSLY CHANGE OR WAIVE ANY CONDITION PRECEDENT IN SECTION 4.02 TO ANY
REVOLVING BORROWING WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS;

provided, further, that any waiver, amendment or modification prior to the
earlier of (I) 90 days after the Closing Date and (II) the completion of the
primary syndication of the Commitments and Loans (as determined by the Arranger)
may not be effected without the written consent of the Arranger.


(C)           COLLATERAL.  WITHOUT THE CONSENT OF ANY OTHER PERSON, THE
APPLICABLE LOAN PARTY OR PARTIES AND THE ADMINISTRATIVE AGENT AND/OR COLLATERAL
AGENT MAY (IN ITS OR THEIR RESPECTIVE SOLE DISCRETION, OR SHALL, TO THE EXTENT
REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO ANY AMENDMENT OR WAIVER OF ANY LOAN
DOCUMENT, OR ENTER INTO ANY NEW AGREEMENT OR INSTRUMENT, TO EFFECT THE GRANTING,
PERFECTION, PROTECTION, EXPANSION OR ENHANCEMENT OF ANY SECURITY INTEREST IN ANY
COLLATERAL OR ADDITIONAL PROPERTY TO BECOME COLLATERAL FOR THE BENEFIT OF THE
SECURED PARTIES, OR AS REQUIRED BY LOCAL LAW TO GIVE EFFECT TO, OR PROTECT ANY
SECURITY INTEREST FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OR SO
THAT THE SECURITY INTERESTS THEREIN COMPLY WITH APPLICABLE REQUIREMENTS OF LAW.


(D)           DISSENTING LENDERS.  IF, IN CONNECTION WITH ANY PROPOSED CHANGE,
WAIVER, DISCHARGE OR TERMINATION OF THE PROVISIONS OF THIS AGREEMENT AS
CONTEMPLATED BY SECTION 10.02(B), THE CONSENT OF THE REQUIRED LENDERS IS
OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS
REQUIRED IS NOT OBTAINED, THEN BORROWER SHALL HAVE THE RIGHT TO REPLACE ALL, BUT
NOT LESS THAN ALL, OF SUCH NON-CONSENTING LENDER OR LENDERS (SO LONG AS ALL
NON-CONSENTING LENDERS ARE SO REPLACED) WITH ONE OR MORE PERSONS PURSUANT TO
SECTION 2.16 SO LONG AS AT THE TIME OF SUCH REPLACEMENT EACH SUCH NEW LENDER
CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION.  EACH LENDER
AGREES THAT, IF

110


--------------------------------------------------------------------------------



BORROWER ELECTS TO REPLACE SUCH LENDER IN ACCORDANCE WITH THIS SECTION, IT SHALL
PROMPTLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ASSUMPTION TO EVIDENCE SUCH SALE AND PURCHASE AND SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ANY NOTE (IF NOTES HAVE BEEN ISSUED IN RESPECT OF SUCH
LENDER’S LOANS) SUBJECT TO SUCH ASSIGNMENT AND ASSUMPTION; PROVIDED THAT THE
FAILURE OF ANY SUCH NON-CONSENTING LENDER TO EXECUTE AN ASSIGNMENT AND
ASSUMPTION SHALL NOT RENDER SUCH SALE AND PURCHASE (AND THE CORRESPONDING
ASSIGNMENT) INVALID AND SUCH ASSIGNMENT SHALL BE RECORDED IN THE REGISTER.


(E)           REFINANCED TERM LOANS.  IN ADDITION, NOTWITHSTANDING THE
FOREGOING, THIS AGREEMENT MAY BE AMENDED WITH THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, BORROWER AND THE LENDERS PROVIDING THE RELEVANT
REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO PERMIT THE REFINANCING OF ALL
OUTSTANDING TERM LOANS (“REFINANCED TERM LOANS”) WITH A REPLACEMENT TERM LOAN
TRANCHE HEREUNDER WHICH SHALL CONSTITUTE TERM LOANS HEREUNDER (“REPLACEMENT TERM
LOANS”); PROVIDED THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF REPLACEMENT TERM
LOANS SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF REFINANCED TERM LOANS,
(B) THE APPLICABLE MARGIN FOR REPLACEMENT TERM LOANS SHALL NOT BE HIGHER THAN
THE APPLICABLE MARGIN FOR REFINANCED TERM LOANS, (C) THE WEIGHTED AVERAGE LIFE
TO MATURITY OF REPLACEMENT TERM LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED
AVERAGE LIFE TO MATURITY OF REFINANCED TERM LOANS AT THE TIME OF SUCH
REFINANCING AND (D) ALL OTHER TERMS APPLICABLE TO REPLACEMENT TERM LOANS SHALL
BE SUBSTANTIALLY IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS PROVIDING
REPLACEMENT TERM LOANS THAN, THOSE APPLICABLE TO REFINANCED TERM LOANS, EXCEPT
TO THE EXTENT NECESSARY TO PROVIDE FOR COVENANTS AND OTHER TERMS APPLICABLE TO
ANY PERIOD AFTER THE FINAL MATURITY DATE IN EFFECT IMMEDIATELY PRIOR TO SUCH
REFINANCING.

SECTION 10.03   Expenses; Indemnity; Damage Waiver.


(A)           COSTS AND EXPENSES.  BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THEIR RESPECTIVE AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL
AGENT) IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN (INCLUDING THE OBTAINING AND MAINTAINING OF CUSIP NUMBERS FOR THE LOANS),
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENT, AMENDMENT AND
RESTATEMENT, MODIFICATION OR WAIVER OF THE PROVISIONS HEREOF OR THEREOF (WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED),
INCLUDING IN CONNECTION WITH POST-CLOSING SEARCHES TO CONFIRM THAT SECURITY
FILINGS AND RECORDATIONS HAVE BEEN PROPERLY MADE AND INCLUDING ANY COSTS AND
EXPENSES OF THE SERVICE PROVIDER REFERRED TO IN SECTION 9.03, (II) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
ANY DEMAND FOR PAYMENT THEREUNDER, (III) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE SYNTHETIC LC ISSUING BANK IN CONNECTION WITH THE ISSUANCE OF ANY
SYNTHETIC LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER, (IV) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER, THE ISSUING BANK OR THE SYNTHETIC LC ISSUING BANK
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER, THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK), IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION 10.03, OR (B) IN CONNECTION WITH THE
LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT AND (V) ALL
DOCUMENTARY AND SIMILAR TAXES AND CHARGES IN RESPECT OF THE LOAN DOCUMENTS.


(B)           INDEMNIFICATION BY BORROWER.  BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE COLLATERAL AGENT (AND ANY
SUB-AGENT THEREOF) EACH LENDER, THE

111


--------------------------------------------------------------------------------



ISSUING BANK AND THE SYNTHETIC LC ISSUING BANK, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED REASONABLE EXPENSES (INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE) INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY BORROWER
OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY
AMENDMENT, AMENDMENT AND RESTATEMENT, MODIFICATION OR WAIVER OF THE PROVISIONS
HEREOF OR THEREOF, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK OR THE
SYNTHETIC LC ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER OR FROM
ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY COMPANY AT ANY TIME, OR ANY
ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO ANY COMPANY, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER PARAGRAPH (A) OR (B)
OF THIS SECTION 10.03 TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE COLLATERAL AGENT, THE ISSUING BANK, THE SYNTHETIC LC
ISSUING BANK, THE SWINGLINE LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE ISSUING BANK,
THE SYNTHETIC LC ISSUING BANK, THE SWINGLINE LENDER OR SUCH RELATED PARTY, AS
THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE
COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE SWINGLINE LENDER, THE SYNTHETIC
LC ISSUING BANK OR THE ISSUING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY
RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR
ANY SUCH SUB-AGENT), THE COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE
SWINGLINE LENDER, THE SYNTHETIC LC ISSUING BANK OR ISSUING BANK IN CONNECTION
WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 2.14.  FOR PURPOSES HEREOF, A LENDER’S “PRO
RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURE, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, NO LOAN PARTY SHALL ASSERT, AND
EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS

112


--------------------------------------------------------------------------------



CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN 3 BUSINESS DAYS AFTER DEMAND THEREFOR.


SECTION 10.04   SUCCESSORS AND ASSIGNS.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING LENDER, THE SWINGLINE LENDER AND EACH LENDER AND
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF PARAGRAPH (B) OF THIS SECTION 10.04, (II) BY WAY OF PARTICIPATION IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION 10.04 OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY BORROWER OR ANY LENDER SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE OTHER
INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT

(I)      EXCEPT IN THE CASE OF ANY ASSIGNMENT MADE IN CONNECTION WITH THE
PRIMARY SYNDICATION OF THE COMMITMENT AND LOANS BY THE ARRANGER OR AN ASSIGNMENT
OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT,
THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE) SHALL NOT BE LESS THAN $5.0 MILLION, IN THE CASE OF ANY ASSIGNMENT IN
RESPECT OF REVOLVING LOANS AND/OR REVOLVING COMMITMENTS, OR $1.0 MILLION, IN THE
CASE OF ANY ASSIGNMENT IN RESPECT OF TERM LOANS AND/OR TERM LOAN COMMITMENTS,
UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER OTHERWISE CONSENT (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED);

(II)     EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM

113


--------------------------------------------------------------------------------


ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE TRANCHES
ON A NON-PRO RATA BASIS; AND

(III)    THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.04.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN
STAMFORD, CONNECTICUT A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND LC DISBURSEMENTS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER, THE
ISSUING BANK, THE COLLATERAL AGENT, THE SWINGLINE LENDER AND ANY LENDER (WITH
RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON
OR BORROWER OR ANY OF BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE
LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND ISSUING BANK
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any  provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section

114


--------------------------------------------------------------------------------


10.02(b) that affects such Participant.  Subject to paragraph (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.12, 2.13 and 2.15 (subject to the requirements of those Sections)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.


(E)           LIMITATIONS ON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 2.12, 2.13 AND 2.15 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH BORROWER’S PRIOR WRITTEN CONSENT.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.  IN
THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH LENDER
MAY, WITHOUT THE CONSENT OF BORROWER OR THE ADMINISTRATIVE AGENT, COLLATERALLY
ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT,
INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS RIGHTS AS A
LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR ANY OTHER
REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED, BY SUCH
FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE REQUIREMENT OF LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.

SECTION 10.05   Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank, the Synthetic LC Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.12, 2.14, 2.15 and Article X (other
than Section 10.12) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

115


--------------------------------------------------------------------------------


SECTION 10.06   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.07   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, the Synthetic LC Issuing Bank and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank, the Synthetic LC Issuing Bank or any such Affiliate to or for the credit
or the account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Synthetic LC Issuing
Bank or the Issuing Bank, irrespective of whether or not such Lender, the
Synthetic LC Issuing Bank or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender, the Synthetic LC Issuing Bank or the Issuing
Bank different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender, the Issuing Bank, the Synthetic
LC Issuing Bank and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank, the Synthetic LC Issuing Bank or their respective
Affiliates may have.  Each Lender, the Synthetic LC Issuing Bank and the Issuing
Bank agrees to notify Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 10.09   Governing Law; Jurisdiction; Consent to Service of Process.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


(B)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE

116


--------------------------------------------------------------------------------



PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SYNTHETIC LC ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION
10.09(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW.

SECTION 10.10   Waiver of Jury Trial.  Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 10.11   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the Synthetic LC Issuing Bank and the Issuing
Bank agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or

117


--------------------------------------------------------------------------------


prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Synthetic LC Issuing Bank
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower.  For purposes of this Section,
“Information” means all information received from Borrower or any of its
Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender, the Synthetic LC Issuing Bank or the Issuing
Bank on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

SECTION 10.13   USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act.  This notice is given in accordance with
the requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.14   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15   Lender Addendum.  Each Lender to become a party to this
Agreement on the date hereof shall do so by delivering to the Administrative
Agent a Lender Addendum duly executed by such Lender, Borrower and the
Administrative Agent.

SECTION 10.16   Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

118


--------------------------------------------------------------------------------


(b)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

(d)           any exchange, release or non-perfection of any other Collateral,
or any release or
amendment or waiver of or consent to any departure from any guarantee, for all
or any of the Obligations;

(e)           any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.

None of the above provisions shall permit the amendment or other modification of
any Loan Document without the consent of a Loan Party, if the amendment or
modification, pursuant to the provisions of such Loan Document, requires the
agreement of such Loan Party for such amendment or modification.

SECTION 10.17   Dollar Equivalent Calculations.  For purposes of this Agreement,
the Dollar Equivalent of the stated amount of each Letter of Credit that is an
Alternate Currency Letter of Credit shall be calculated on the date when any
such Letter of Credit is issued, on the first Business Day of each month and at
such other times as designated by the Administrative Agent.  Such Dollar
Equivalent shall remain in effect until the same is recalculated by the
Administrative Agent as provided above and notice of such recalculation is
received by Borrower, it being understood that until such notice of such
recalculation is received, the Dollar Equivalent shall be that Dollar Equivalent
as last reported to Borrower by the Administrative Agent.  The Administrative
Agent shall promptly notify Borrower and the Lenders of each such determination
of the Dollar Equivalent.

SECTION 10.18   Judgment Currency.


(A)           BORROWER’S OBLIGATION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
TO MAKE PAYMENTS IN THE APPLICABLE APPROVED CURRENCY (PURSUANT TO SUCH
OBLIGATION, THE “OBLIGATION CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY
ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO
ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH
TENDER OR RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE ADMINISTRATIVE AGENT
OR THE RESPECTIVE LENDER OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED
TO BE PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.  IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING
JUDGMENT AGAINST BORROWER IN ANY COURT OR IN ANY JURISDICTION, IT BECOMES
NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE OBLIGATION
CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT
CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE
MADE AT THE RELEVANT CURRENCY EQUIVALENT, AND IN THE CASE OF OTHER CURRENCIES,
THE RATE OF EXCHANGE (AS QUOTED BY THE ADMINISTRATIVE AGENT OR IF THE
ADMINISTRATIVE AGENT DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY A
KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY THE ADMINISTRATIVE AGENT)
DETERMINED, IN EACH CASE, AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY
ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING HEREINAFTER REFERRED TO
AS THE “JUDGMENT CURRENCY CONVERSION DATE”).

119


--------------------------------------------------------------------------------



(B)           IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN
THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE
AMOUNT DUE, BORROWER COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID, SUCH
ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT) AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


(C)           FOR PURPOSES OF DETERMINING THE RELEVANT CURRENCY EQUIVALENT OR
ANY OTHER RATE OF EXCHANGE FOR THIS SECTION 10.18, SUCH AMOUNTS SHALL INCLUDE
ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE OBLIGATION
CURRENCY.

[Signature Pages Follow]

120


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

ON ASSIGNMENT, INC.

 

 

 

By:

/s/ Peter T. Dameris

 

 

Name: Peter T. Dameris

 

 

Title: President and Chief Executive Officer

 

 

 

 

VISTA STAFFING INTERNATIONAL

 

 

 

By:

/s/ Mark S. Brouse

 

 

Name: Mark S. Brouse

 

 

Title: President

 

 

 

 

ON ASSIGNMENT STAFFING SERVICES, INC.

 

 

 

By:

/s/ Kristi Wolff

 

 

Name: Kristi Wolff

 

 

Title: President and Chief Financial Officer

 

 

 

 

VISTA STAFFING SOLUTIONS, INC.

 

 

 

By:

/s/ Mark S. Brouse

 

 

Name: Mark S. Brouse

 

 

Title: President

 

 

 

 

VISTA PHYSICIAN SEARCH AND CONSULTING, INC.

 

 

 

By:

/s/ Mark S. Brouse

 

 

Name: Mark S. Brouse

 

 

Title: President

 

 

 

 

VSS HOLDING, INC.

 

 

 

By:

/s/ Mark S. Brouse

 

 

Name: Mark S. Brouse

 

 

Title: President

 

 

 

 

S-1


--------------------------------------------------------------------------------


 

ASSIGNMENT READY, INC.

 

 

 

By:

/s/ Kristi Wolff

 

 

Name: Kristi Wolff

 

 

Title: President and Chief Financial Officer

 

 

 

 

OXFORD GLOBAL RESOURCES, INC.

 

 

 

By:

/s/ Michael McGowan

 

 

Name: Michael McGowan

 

 

Title: President

 

 

 

 

S-2


--------------------------------------------------------------------------------


 

UBS SECURITIES LLC, as Arranger and Syndication Agent

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

UBS AG, STAMFORD BRANCH, as Issuing Bank, Synthetic LC Issuing Bank,
Administrative Agent, Collateral Agent and a Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

UBS LOAN FINANCE LLC, as Swingline Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

S-3


--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, as a Revolving Lender

 

 

 

By:

/s/ Gary Losey

 

 

Name: Gary Losey

 

 

Title: Vice President

 

 

 

 

BANK OF AMERICA, N.A., as a Revolving Lender and Co-Documentation Agent

 

 

 

By:

/s/ Jean S. Manthorne

 

 

Name: Jean S. Manthorne

 

 

Title: Sernior Vice President

 

 

 

 

SUNTRUST BANK, as a Revolving Lender and Co-Documentation Agent

 

 

 

By:

/s/ Daniel S. Komitor

 

 

Name: Daniel S. Komitor

 

 

Title: Director

 

S-4


--------------------------------------------------------------------------------


Annex I

Applicable Margin and Applicable Fee

Total

 

Revolving Loans Applicable Margin

 

 

Leverage Ratio

 

Eurodollar

 

ABR

 

Applicable Fee

Level I
>2.5:1.0

 

2.25%

 

1.25%

 

0.50%

 

 

 

 

 

 

 

Level II
<2.5:1.0 but >1.75:1.0

 

2.00%

 

1.00%

 

0.50%

 

 

 

 

 

 

 

Level III
<1.75:1.0

 

1.75%

 

0.75%

 

0.375%

 

Each change in the Applicable Margin and/or Applicable Fee resulting from a
change in the Total Leverage Ratio shall be effective with respect to all
Revolving Loans, Letters of Credit and Revolving Commitments outstanding on and
after the date of delivery to the Administrative Agent of the financial
statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(d), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change.  Notwithstanding the foregoing, the
Total Leverage Ratio shall be deemed to be in Level I (i) from the Closing Date
to the date of delivery to the Administrative Agent of the financial statements
and certificates required by Section 5.01(a) or (b) and Section 5.01(d) for the
fiscal period ended at least six months after the Closing Date, (ii) at any time
during which Borrower has failed to deliver the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(d),
respectively, and (iii) at any time during the existence of an Event of Default.

In the event that any financial statement or certificate required by Section
5.01(c) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period: (x) the
Borrower shall immediately deliver to the Administrative Agent a correct
certificate for such Applicable Period, (y) the Applicable Rate for such
Applicable Period shall be determined by reference to such certificate, and (z)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof.  This paragraph shall not limit any
other rights and remedies of the Administrative Agent and the Lenders hereunder.


--------------------------------------------------------------------------------


Annex II

Amortization Table

Date

 

Term Loan
Amount

 

 

 

March 31, 2007

 

$362,500

June 30, 2007

 

$362,500

September 30, 2007

 

$362,500

December 31, 2007

 

$362,500

March 31, 2008

 

$362,500

June 30, 2008

 

$362,500

September 30, 2008

 

$362,500

December 31, 2008

 

$362,500

March 31, 2009

 

$362,500

June 30, 2009

 

$362,500

September 30, 2009

 

$362,500

December 31, 2009

 

$362,500

March 31, 2010

 

$362,500

June 30, 2010

 

$362,500

September 30, 2010

 

$362,500

December 31, 2010

 

$362,500

March 31, 2011

 

$362,500

June 30, 2011

 

$362,500

September 30, 2011

 

$362,500

December 31, 2011

 

$362,500

March 31, 2012

 

$362,500

June 30, 2012

 

$362,500

September 30, 2012

 

$362,500

December 31, 2012

 

$362,500

January 31, 2013

 

$136,300,000

 


--------------------------------------------------------------------------------